260247

XKARDEX: 114392

! CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN -

EL LOTE 2-51
QUE CELEBRAN DE UNA PARTE:
PERUPETRO S.A.
Y DE LA OTRA PARTE:
SAVIA PERU S.A. (antes PETRO-TECH PERUANA S.A.)
4 CON LA INTERVENCIÓN DE:
e PETRO-TECH INTERNATIONAL INC.

Y EL BANCO CENTRAL DE RESERVA DEL PERU

VARO OOOO OOOO OOOO

EN LA CIUDAD DE LIMA A LOS DIECISEIS DIAS DEL MES DE JULIO DEL AÑO DOS MIL:

DIEZ, YO RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO DE LIMA, EXTIENDO LA
) PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTOS
LOS ARTIQULOS 27 Y EL ARTICULO 54, INCISO H DEL DECRETO LEGISLATIVO

COMPARECEN=
.A. CON REGISTRO ÚNICO DE CONTRIBUYENTE N“* 20196785044, CON,
EN LUIS ALDANA N* 320, SAN BORJA, LIMA, DEBIDAMENTE REPRESENTADO
SU GER] VER GENERAL (E) SEÑORA ISABEL MERCEDES TAFUR MARÍN QUIEN”
FIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, DE
ROPESIÓN ABOGADA, IDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD N*
08203459 SUFRAGANTE ELECTORAL, AUTORIZADA SEGÚN PODER INSCRITO EN EL

ASIENTO C000060 DE, LA PARTIDA N0% 00259837 DEL REGISTRO DE PERSONAS:

JURÍDICAS DE LIMA LA MISMA QUE SE INSERTA EN LA, PRESENTE.

Y DE LA OTRA PARTE. =
SAVIA PERU S.A., A LA QUE EN ADELANTE SE LE DENOMINARÁ “EL CONTRATISTA”,
CON REGISTRO UNICO DE CONTRIBUYENTE N” 20203058781, (CON DOMICILIO EN AV..*
RIVERA NAVARRETE N* 501, PISO 11, SAN ISIDRO, LIMA, “INSCRITA EN LA PARTIDA*
ELECTRÓNICA N* 0022576, RUBRO B 00002 DEL REGISTRO DE PERSONAS JURÍDICAS DES
LIMA Y EN EL ASIENTO 1, PÁGINA 393, TOMO 1I a LIBRO DE CONTRATISTAS 1
58 - PETROLEROS DEL REGISTRO. PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE A
“POR EL SEÑOR BUM SUK POO, "QUIEN MANIESTA SER DE NACIONALIDAD COREANA 'pR;
ESTADO CIVIL CASADO, DE PROFESION: INGENIERO GEOLOGO; IDENTIFICADO CoN”

1 CARNÉ DE EXIRANJERÍA N* 000581171 FACULTADO CONFORME AL PODER OTORGADO EN

EL ACTA DE SESIÓN DE DIRECTORIO DE FECHA 7 DE SETIEMBRE DE 2009 INSCRITO EN
ais

ce
LA PARTIDA ELECTRÓNICA N* 0022576, RUBRO C00039 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA Y EN EL ASIENTO A00008 DE LA PARTIDA N” 11232909 DEL
LIBRO WE CONTRATISTAS PETROLEROS DEL REGISTRO PÚBLICO DE HIDROCARBUROS, CON
DOMICILIO LEGAL AV. RIVERA NAVARRETE N” 501, píso 11, SAN ISIDRO, LIMA, LA
MISMA QUE, MEDIANTE ESCRITURA PÚBLICA DE FECHA 17 DE DICIEMBRE DE 2009,
EXPEDIDA" POR ANTE NOTARIO PÚBLICO DE LIMA, DR. ANÍBAL CORVETTO ROMERO,
MODIFICÓ SU RAZÓN SOCIAL DE PETRO-TECH PERUANA S.A. A SAVIA PERÚ S.A.; CON
INTERVENCIÓN DE PETRO-TECH INTERNATIONAL INC., DOMICILIADA EN 1200 SMITH
STREET, PISO 14, HOUSTON TEXAS 77002, ESTADOS UNIDOS DE AMÉRICA,
DEBIDAMENTE REPRESENTA POR EL ¡ SEÑOR BUM SUK POO QUIEN MANIESTA SER DE
NACIONALIDAD COREANA, DE ESTADO CIVIL CASADO, DE PROFESION: INGENIERO
GEOLOGO, IDENTIFICADO CON CARNÉ DE EXTRANJERÍA N” 000581171, SEGÚN PODER DE
FECHA 31 DE ENERO DE "2010 INSCRITO EN EL ASIENTO A000008 DE LA PARTIDA N”
01819941 DEL REGISTRO DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS O
SUCURSALES ESTABLECIDAS EN EL “EXTRANJERO DEL REGISTRO DE PERSONAS

JURÍDICAS. =
Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON DOMICILIO EN JR. MIRO QUESADA
N* 441, LIMA, REPRESENTADO POR SU GERENTE GENERAL, SEÑOR RENZO GUILLERMO
ROSSINI MIÑAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO; DE PROFESIÓN ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N” 08727483, SUFRAGANTE ELECTORAL, NOMBRADO
POR ACUERDO DE DIRECTORIO N* 4059 Y SU GERENTE JURÍDICO, DOCTOR MANUEL
MONTEAGUDO VALDEZ, burn MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESIÓN ABOGADO, IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 10275927, SUFRAGANTE ELECTORAL, AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE GERENCIA GENERAL DE DICHO BANCO N* 005-2009-BCRB DE
FECHA 27 DE ENERO DE 2009, QUE SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA,

AMBOS CON DOMICILIO EN JR. MIRO QUESADA N” 441, LIMA
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME NENTREGAN UNA MINUTA DEBIDAMENTE

FIRMADA Y AUTORIZADA PARA QUE SU CÓNTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA
1

MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:

MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: =
Sírvase usted extender en su A de Escrituras Públicas una de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el. Lote 2-51 cuya suscripción ha sido aprobada por Decreto Supremo N”030-

2010-EM, publicado en el diario oficial el 11 de junio de 2010, que
SERIE BN*)668278 26028

Y

Wiz -
Perslgoras de una parte PERUPETRO S.A., en adelante denominada "PERUPETRO",

OI
A R.U.C. N* 20196785044, con domicilio en Av. Luis Aldana N”*320, San
PRIO Borja, Lima, debidamente representada por su Gerente General, Doctora

o
Q
19)
£
e
5]
[9]
ie
=
u
E:
o
Ln
o
42]
E
a

a
E

Isabel Tafur Maxín, con BNI N” 08203459, con domicilio legal en Av. Luis
Aldana N* 320, San Borja, facultada según poderes otorgados inscritos en el
Asiento C000060 de Da Partida Electrónica N* 00259837, del Resiztro de;
Personas Jurídicas de Lima, “cuyo texto deberá usted insertar, y de la otra
parte, SAVIA PERU S.A., a la que en adelante se le denominará “el,
Contratista”, con R.U,C. N”20203058781, con domicilio en Av. Rivera
Navarrete N*501, Piso 11, San Isidro, Lima, inscrita en la Partida:
Electrónica N* 0022576, Rubro B 00002 del Registro de Personas Jurídicas de
Lima y en el asiento 1, página 393, Tomo 1I del Libro de Contratistas
Petroleros_ del Registro Público de Hidrocarburos, debidamente representado
por el señor Bum Suk Poo, identificado con Carmé de Extranjería No
000581171 facultado conforme al poder otorgado en el Acta de Sesión del
Directorio de fecha 7 de setiembre de 2009 inscrito en la Partida,
Electrónica N” 0022576, Rubro C00039 del Registro de Personas Jurídicas de
ima y en el asiento A00008 de la Partida N” 11232909 del Libro de

Petroleros del Registro Público de Hidrocarburos, com
legal Av. Rivera Navarrete N” 501, Piso 11, San Isidro, Lima, las
mediante escritura pública de fecha 17 de diciembre de 2009,
expedida pár ante Notario Público de Lima, Dr. Aníbal Corvetto Romero,
azón social de Petro-Tech Peruana S.A. a SAVIA Perú S.A.; con:
intervención kde PETRO-TECH INTERNATIONAL INC., domiciliada en 1200 Smith'
Street, Piso| 147 Houston Texas 77002, Gstados Unidos de América,i
debidamente representa por el señor Búm Suk Poo, identificado con Carné de.
Extranjería N* 000581171, según poder de fecha 31 de enero de 2010 inscrito:
en el Asiento A000008 de la Partida N*. 01819941 del Registro de Poderes:
Otorgados por Sociedades Consfituidas O Sucursales Establecidas en el;
Extranjero del Registro de Personas gurtdicas y la participación adicional,
del Banco Central de Reserva del Perú, representado por sus funcionarios:
Renzo Rossini Miñán, Gerente apra y Manuel Monteagudo Valdez, Gerente
Jurídico, con domicilio común en Jr.” Miró Quesada 441, Lima, autorizados.

conforme a la Carta de Gerencia General No.005-2009-BCRP que se inserta, en

los términos y condiciones que constan de las cláusulas siguientes:

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

= EL LOTE Z-51

"

PERUPETRO S.A.

M
4

SAVIA PERU S.A.

N INDICE 5 -

CLAUSULA PRELIMINAR GENERALIDADES

CLAUSULA PRIMERA DEFINICIONES

CLAUSULA SEGUNDA OBJETO DEL CONTRATO

CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA

CLAUSULA CUARTA EXPLORACION

CLAUSULA QUINTA EXPLOTACION

CLAUSULA SEXTA PRESENTACION DE INFORMACION Y ESTUDIOS

CLAUSULA SETIMA COMITE DE SUPERVISION S

CLAUSULA OCTAVA REGALIA Y VALORIZACION

CLAUSULA NOVENA TRIBUTOS

CLAUSULA DECIMA DERECHOS ADUANEROS

CLAUSULA DEGIMA PRIMERA DERECHOS FINANCIEROS

CLAUSULA DECIMA SEGUNDA TRABAJADORES :

CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL Y RELACIONES
COMUNITARIAS

CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y
PREVENCIÓN CONTRA PERDIDAS

CLAUSULA DECIMA QUINTA CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA

CLAUSULA DECIMA SEXTA CESION Y ASOCIACION

CLAUSULA DECIMA SETIMA CASO FORTUITO O FUERZA MAYOR

CLAUSULA DECIMA OCTAVA CONTABILIDAD, * *

CLAUSULA DECIMA NOVENA VARIOA.

CLAUSULA VIGESIMA, NOTIFICACIONES Y COMUNICACIONES

CLAUSULA VIGESIMÁ PRIMERA SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN
DE CONTROVERSIAS

CLAUSULA VIGESIMA SEGUNDA TERMINACION

ANEXO "A" DESCRIPCION DEL AREA DE CONTRATO

ANEXO “B” y MAPA DEL ÁREA DE CONTRATO

ANEXO "C-1" a "C-5" CARTAS FIANZA PARA EL PROGRAMA MÍNIMO DE
TRABAJO

ANEXO "D" GARANTIA CORPORATIVA

ANEXO "E" PROCEDIMIENTO CONTABLE

ANEXO "F” UNIDADES DE TRABAJO EXPLORATORIO - TABLA
DE EQUIVALENCIAS ! |

ANEXO “6” CARTA FIANZA PARA CUMPLIMIENTO DE OFERTA |

TECNICA

CLAUSULA PRELIMINAR - GENERALIDADES

TI.

TI.

Interviene PERUPETRO, en virtud de la facultad concedida por la Ley

No 26221, para celebrar el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote 2-51.

Los Hidrocarburos "in situ" son de propiedad del Estado. El derecho
/

de propiedad sobre los Hidrocarburos extraídos es transferido por

PERUPETRO al Contratista en la Fecha de Suscripción, conforme Lio

estipulado en el Contrato y en el artículo B” de la Ley N* 26221.=
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las condiciones y oportunidad establecidas en

el Contrato.==

N
SERIE BN") 668279 26029

De acuerdo con lo dispuesto en el artículo 12” de la ley N* 26221,

el Contrato se rige por el derecho privado peruano, siéndole de

aplicación los alcances del artículo 1357" del Código Civil.=

IV. Para todos los efectos relativos y derivados del Contrato, las Partes
= /
convienen en que los títulos de las cláusulas son irrelevantes para

la interpretación del contenido de las mismas.====
v. Cualquier referencia al Contrato comprende a los anexos. En caso de
= /

discrepancia entre los anexos y 'lo estipulado en el cuerpo del

Contrato, prevalecerá este último.=

CLAUSULA PRIMERA - DEFINICIONES=

Las definiciones acordadas por las Partes en la presente cláusula tienen
por finalidad dar el significado requerido a los términos que se emplean en
el Contrato X dicho significado será el único aceptado para los efectos de

6u interpretación en la ejecución del mismo, a menos que las Partes lo

acuerden expresamente por escrito de otra forma.==

y
Los términos definidos y utilizados en el Contrato, sean en singular o en

lural, se escribirán con la primera letra en mayúscula y tendrán los '
€

ntes significados: =

1.1 AÑiliada===
cuyo capital accionario con derecho a voto sea de.

al

Cualquier entidad,
propiedad, directa O indirectamente, en una proporción igual
cincueñta por ciento (50%) o más de PERUPETRO O del Contratista O
cualquier eran o persona que sea propietaria, directa 0
indirectamente, del cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO O del Contratista; O
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en cincuenta por ciento (50%) o

más del mismo accionista o accionistas que posea o posean, directa o

indirectamente, el cincuenta por ciento (50%) o más del capital

accionario con derecho a voto de PERUPETRO O del Contratista.=

1.2 Año= Sp = 7 )
Período de doce (12) Meses consecutivos de acuerdo al Calendario

Gregoriano, contado desde una fecha específica.

1.3 Área de-Contrato=
Área descrita en el Anexo sal y que se muestra en el Anexo "B”,.
denominada Lote Z-51, ubicada en el zócalo continental, frente a la
costa de las Provincias de Ñuaura, Huaral y Lima del Departamento de

Lima, con una extensión de ochocientos setenta y cuatro mil
146

ochocientos setenta y siete punto cuatrocientos ochenta y ocho

hectáreas (874,877.488 ha).

sx
El Área de Contrato quedará redefinida luego de excluir las áreas de

las que haga suelta el Contratista, de acuerdo a los términos del

Contrato.
cuando los resultados de la exploración justifiquen una

Asimismo,
nueva configuración del Área de Contrato y a solicitud del
Codtratista, mediante la presentación de un informe de sustento a

PERUPETRO, que incluya propuestas de trabajo para la nueva área, y
previa aprobación de PERUPETRO, el Área de Contrato podrá ser
nuevamente delimitada. La modificación se aprobará conforme a Ley. En

En an Os 7 £ e
ningún caso, la nueva delimitación aumentará el área original del
V

Contrato. =
En caso de existir alguna discrepancia entre lo mostrado en el Anexo

ug" y lo descrito en el Anexo "A", prevalecerá el Anexo [A".

Barril
Unidad de medida de capacidad de los Hidrocarburos Líquidos

Fiscalizados que consiste en cuarenta y dos (42) galones de los
ES

>
Estados Unidos de América, corregidos a una temperatura de sesenta y,

grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,
l

barro u otros sedimentos (BS£W). |

Btu:

Xx
Unidad téxmica británica. Es la unidad de medida de cantidad de calor

que se requiere para aumentar la temperatura en un grado Fahrenheit

(19 F) de una, (1) libra de agua, Valente a 1055.056 joules. =
/
V

Caso Fortuito o Fuerza Mayor 7
Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, margmotos, derrumbes, ena y
inundaciones, huracanes, tempestades, explosiones, actos fortuitos
imprevisibles, conflictos bélicos, guerrillas, actos terroristas,
sabotaje, conmoción civil, bloqueos, demoras incontrolables en el
transporte, huelgas, paros, imposibilidad de obtener, no obstante
haberlo previsto, facilidades adecuadas para el EAUTERO de
materiales, equipos y servicios, así como las autorizaciones,
aprobaciones, licencias y permisos a cargo de las autoridades

competentes; O cualquier otra causa, ya sea similar o distinta de

aquellas específicamente enumeradas aquí, que estén fuera del control
SERIE BN*)668280 26030

e y /
/

razonable y no pudieran ser previstas o que, habiendo sido previstas,

no pudieran ser evitadas

Comité de Supervisión=

Órgano conformado por las, Partes, a, través del cual 'PERUPETRO
z Ú :

verifica el cumplimiento y la ejecución dell Contrato, cuya

conformación y atribuciones están establecidas en la cláusula sétima.

1.8 Comité Técnico de Conciliación====
Órgano no permanente, formado para prondnciarse sobre las
discrepancias que surjan en relación con las Operaciones, el mismo

que se establecerá de acuerdo a lo estipulado en el acápite 21.2 del

Contrato.==

1.9 Condensados=

Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios en la
presión y Eemperstura cuando el Gas Natural de los Reservorios es
“oroducido o cuando proviene de una o más etapas de compresión de Cas

Natural. Permanecen líquidos a la temperatura y presión atmosférica.

'ondensados Fiscalizados====

fojas 393 del Tomo II y la Partida 06006333 del Libro

el Asiento

de Contratistas de Operaciones.

1.12 Contrato=

El presente acuerdo al que han llegado las Partes, en el cual ses

estipulan los términos y condiciones que se encuentran contenidos en
este documento y en los anexos que lo integran, comprende los
acuerdos adicionales a Aos que lleguen las Partes en lvirtud de este

documento y las modificaciones que se hagan al mismo conforme a
5 ]

ley.=

1.13 Desarrollo=
Ejecución de cualquier actividad apropiada para, la Producción de

de pozos, así como el diseño, construcción e instalación de equipos,

tuberías, tanques de almacenamiento y otros medios e instalaciones,

incluyendo la utilización de métodos de Producción artificial y

Hidrocarburos, tal como la perforación, completación y profundización

e
1.14

1.15

1.18

1.19

sistemas de recuperación primaria y mejorada, en el Área de Contrato

y fuera de ella en cuanto resulte necesario.
Incluye la construcción del Sistema de Transporte y Almacenamiento,
de las instalaciones del Punto de Fiscalización de la Producción, del
Dúcto Principal y de ser el caso, plantas de destilación primaria
para la manufactura de productos _a ser utilizados en las Operaciones

o plantas de procesamiento de Gas Natural.=:

Descubrimiento Comercial=

Descubrimiento de reservas de Hidrocarburos que en opinión del

Contratista permita su explotación comercial. =

Día
Período de veinticuatro (24) horas que se inicia a las cero horas

-
(00:00) y termina a las veinticuatro horas (24:00).

Día Útil=
Todos los Días de lunes a viernes inclusive, salvo los Días que sean

declarados total o parcialmente no laborables, en la ciudad de Lima,

por la autoridad competente.==

Dólar ó US$

Unidad monetaria de los Estados Unidos de América.

Ducto Principal =
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema ' de Transporte y Almacenamiento
conduce los Hidrocarburos producidos del Área de Contrato hasta un
ducto propiedad de terceros, hasta un punto de venta o exportación o
hasta un Punto de Fiscalización de la Producción, sin perjuicio, de
ser el caso, de la aprobación dispuesta en el acápite 2.3, pudiendo
comprender puntos de medición conectados a la tubería, áreas de
almacenamiento y embarque requeridos, tuberías menores, estaciones de
bombeo o ¡compresión, sistema de comunicaciones, carreteras de acceso
y de mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para an transporte de Hidrocarburos en forma
permanente y oportuna; incluyendo el diseño, construcción,
mantenimiento y équipamiento de todo lo antes mencionado. El acceso
abierto para cualquier Ducto Principal será desde el inicio del

quinto Año, contado a partir de la Fecha de Inicio de la Extracción
/

Comercial.=:

Exploración==
SERIEBN)G68281 26031

Planeamiento, ejecución y evaluación de todo tipo de estudios

geológicos, geofísicos, geoquímicos y otros, así como la perforación

ñ E a a
de Pozos Exploratorios y demás actividades conexas necesarias para el
descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos

Confirmatorios para la evaluación de los Reservorios descubiertos.==

1.20 Explotación:
Desarrollo y/o Producción.===
1.21 Fecha de Inicio de la Extracción Comercial=

Fecha de la primera medición de Hidrocarburos en un Punto de

Fiscalización de la Producción; que da lugar al pago de la regalía.

pd
Para [efectos de esta definición no se consideran los volúmenes

roducidos para pruebas u otros fines e específicamente acuerden
y qu pl o 7

9] las Partes.

p 1.22 Fecha de Suscripción=

El 16 de julio de 2010 fecha en que PERUPETRO y el Contratista,
/ o
suscriben el Contrato.==

Fecha Efectiva:

Fecha en la que el Contratista deberá dar inicio a las Operaciones,

8 e será establecida dentro de 'los sesenta (60) Días a partir de la:
3 rácha de Suscripción. ,
z Fisqalización=
Accii mes que, conforme a los dispositivos legales y normas técnicas,
realiza OSINERGMIN (Organismo oiga de la Inversión en Energía y
Minería) sobre las actividades de Exploración y Explotación:
realizadas por el Contratista.== ==
1/25 Gas Natural = 2
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se
X encuentra en estado gaseoso o en disolución con el Petróleo.
Comprende el Gas Natural Asociado y el Gas Natural No Asociado.=====
1.26 Gas Natural Asociado= ==
Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.=
1.27 Gas Natural Fiscalizado
4 Gas Natural producido en el Área de Contrato y medido en un Punto de
Fiscalización de la Producción
1.28 Gas Natural No Asociado= : 13
1 Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a-

hay presencia de Hidrocarburos Líquidos.

condiciones iniciales, no

1.29 Hidrocarburos
1.32

eS
y

iS

MN

/

Todo ¡compuesto orgánico, gaseoso, líquido o sólído, que consiste

principalmente de carbono e hidrógeno.=

Hidrocarburos Fiscalizados

a
Hidrocarburos producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción.=

Hidrocarbúros Líquidos =
Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se encuentran
en estado líquido en el lugar de su medición, incluyendo aquellos
Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. =:

Hidrocarburos Líquidos Fiscalizados==

Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en

un Punto de Fiscalización de la Producción.=

Ley N* 26221
Texto Único Ordenado de la Ley N% 26221, Ley Orgánica de

Hidrocarburos, aprobado por Decreto Supremo  N” 042-2005-EM,

ampliatorias, reglamentarias y modificatorias.

LGN o Líquidos del Gas Natural=
Hidrocarburos líquidos yObtenidos del Gas Natural compuestos por

mezclas de etano, propano, butano y otros Hidrocarburos más pesados.=

LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados

Líquidos del Gas Natural medidos en un Punto de Fiscalización de la

Producción.

Mes
Período contado a partir de cualquier Día de un mes calendario que

termina el Día anterior al mismo Día del mes calendario siguiente o,

en caso de no existir éste, el último Día de dicho mes.=

MPC:
Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de
gas necesario para llenar un espacio de un (1) pie cúbico la 14.6959

1
libras por pulgada cuadrada de presión absoluta a una temperatura
ZE

base de sesenta grados Fahrenheit (60 %F).=

Operaciones
Toda actividad de Exploración y Explotación y todas las demás

actividades materia del Contrato o relacionadas con la ejecución del

1.45
a

E

SERIEBN")668282 26032

PERUPETRO y el Contratista.

PERUPETRO:
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector

Energía y Minas, creada por la Ley N* 26221

Petróleo=
Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente sex
mantiene en estado líquido en condiciones atmosféricas; no incluye

Condensados, Líquidos de Gas natural o Gas Natural Licuado. =

Petróleo Fiscalizado:

Petróleo producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción.

Petróleo Pesado
Hidrocarburos Líquidos, que por su densidad y viscosidad requieren
para su Explotación él empleo de,métodos no convencionales y/o que,
para su transporte, requieren procesos de calentamiento u otros.

rocedimientos, excluyendo la mezcla con Petróleo producido en el

Confirmatorio===

7
e se perfora para confirmar las reservas descubiertas o para

r la extensión de un Yacimiento.

Pozo de Desarrollo==

Pozo que se perfora para la Producción de los Hidrocarburos

descubiertos.=

Pozo Exploratorio

Pozo que se perfora con el propósito de descubrir reservas de

Hidrocarburos o para determinar la estratigrafía de un área en

Exploración.

Producción:
Todo tipo de actividades en el Área de Contrato o fuera de ella en lo
que resulte necesário, cuya finalidad sea la extracción y manipuleo
de Hidrocarburos del Área de Contrato, y que incluye la operación y-
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,

tratamiento y medición de Hidrocarburos y todo tipo de métodos de.

recuperación primaria y mejorada.=

Punto de Fiscalización de la Producción====
1.54

1,55
y

=5 1

1
Lugar o lugares ubicados por el Contratista en el Área de Contrato, O -
ubicados por acuerdo de las Partes fuera de ella, donde se realizan
las mediciones y determinaciones Sisi, nine del
contenido de agua y sedimentos | y otras mediciones, a fin de
establecer el volumen y calidad de los reparos Fiscalizados, de

acuerdo a las respectivas normas AGA, API y ASTM.

Resexvorio
Estrato o estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean

Hidrocarburos y Gue tengan un sistema común de

capaces de producir

A EE aa
presión en toda su exténsión.

Sistema de Transporte y Almacenamient:
Conjunto de tuberías, estaciones de bombeo, estaciónes de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y todo otro medio necesario y
útil para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros inclúyendo el diseño,

construcción, mantenimiento Y equipamiento de todo lo antes

mencionado.

Subcontratista=

Toda persona natural o jurídica, nacional o extranjera, contratada

por el Contratista para prestar servicios relacionados con las

Operaciones

Supervisión:

, Acciones que PERUPETRO realiza para verificar el cumplimiento de las

obligaciones codtractuales del Contratista.=

Tributos=

l
Comprende impuestos, contribuciones y tasas, conforme a lo

/
establecido en el Código Tributario.

Unidades de Trabajo Exploratoxio (0zE)
Son valores numéricos que representan la actividad de exploración que
las partes han acordado y que se indican en los programas mínimos de
io que permiten flexibilidad en la ejecueíión de los compromisos
asumidos. Dichos valores se establecen en función a “la unidad de

trabajo más representativa de cada actividad exploratoria (xm2, km,

m, etc.)

vigencia del Contrato
SERIEBN*2)668283 26033

do entre la Fecha de Suscripción y el vencimiento

Período compren:

del plazo establecido en el acápite 3.1 del Contrato.=

1.56 Yacimiento:

1 ¡
/ | Superficie debajo de la cual existen uno o más Reservorios que estén

produciendo o que se haya probado que son capaces de _producir

Hidrocarburos

CLAUSULA SEGUNDA.- OBJETO DEL CONTRATO=

2.1  PERUPETRO autoriza al Contratista la realización de las Operaciones,
2%
de acuerdo con lo establecido en la Ley N* 26221, la legislación

pertinente y las estipulaciones del Contrato, con el objeto común de

descubrir y producir Hidrocarburos en el Área de Contrato
2.2 El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos

extraídos en el Áreh de Contrato, de conformidad con lo establecido
í

en el nunerall 11 de la cláusula preliminar.
p 2.3 El Contratista ejecutará las Operaciones de acuerdo a los términos

que se estipulan en el Contrato y las llevará a cabo, directamente oO
/

través de Subcontratistas. En caso de operaciones de campo fuera”

Área de Contrato se requerirá aprobación de PERUPETRO.=

2.4 PERÚPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con;

vel Coltrato.==
S

/

OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley.=

E 2.5 Los representantes de PERUPETRO realizarán la Supervisión en
cualquier Momento, previa notificación, debiendo identificarse y
estar autorizados para tal función por PERUPETRO. El Contratista
proporcionará todas las facilidades, que razonablemente estén a su
alcance en sus Operaciones, a Yin de que dichos representantes:

puedan cumplir su misión, la que será llevada a cabo de modo que no

interfiera con éstas.=

Los gastos y costos correspondientes a los representantes de

PERUPETRO serán de cuenta y cargo de PERUPETRO.
2.6 El Contratista proporcionará y será responsable de todos los recursos

técnicos y económico financieros que se refuieran para la ejecución

/ de las Operaciones.=

CLAUSULA .TERCERA.- PLAZO, CONDICIONES Y GARANTÍA===
3.1 El plazo para la fase de exploración por Hidrocarburos es de siete
(7) Años, el que se puede extender de acuerdo a ley. Este plazo se
cuenta a partir de la Fecha Efectiva; salwo que de conformidad con lo

establecido en otras estipulaciones del Contrato, varíe dicho plazo.=
oros
y
/
El plazo para la fase de po de, Petróleo, es el que reste
después de terminada la fase de exploración hasta Completar el plazo

de treinta (30) Años, contado a partir de la Fecha Efectiva, a menos

que de conformidad con lo establecido en otras estipulaciones del

Contrato, varíe este plazo
dl plazo para la fase de explotación de Gas Natural No Asociado y de
Gas Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hasta completar el plazo de cuarenta
(40) Años, contado a partir de la Fecha Efectiva, a menos que de

conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo. =

La fase de exploración se divide en “5” períodos:

Subacápite Período Duración de:
¡aan Frimer [Doce (12) Meses contados a partir de
Período la Fecha Efectiva. |
3.2.2 Segundo Dieciocho (18) Meses contados a

Período [partir de la terminación del plazo
señalado en el subacápite 3.2.1.

3.2.3 Terqer Dieciocho (18) Meses contados a partir
Período |de la terminación del plazo señalado en
el subacápite 3.2.2.

3.2.4 Cuarto Dieciocho (18) Meses contados a partir|
Período de la terminación del plazo señalado en
el subacápite 3.2.3.

203.2.5 Quinto [Dieciocho (18) Meses contados a partir
Período de la terminación del plazo señalado en
el subacápite 3.2.4.

Durante la Fase de exploración el Contratista podrá pasar al
siguiente período siempre que comunique a PERUPETRO con no menos de
treinta (30% Días de anticipación al vencimiento de un período en
curso, su intención de continuar con el siguiente período, y en tanto
Sue el Contratista no haya incurrido en 18 causal de terminación

prevista en el subacápite 22.3.1. La terminación por dicha causal

dará lugar a la correspondiente ejecución de la fianza. ====
Si durante cualquiera de los períodos indicados en el acápite 3.2, el
Contratista se viera impedido, por razones técnicas o económicas
debidamente sustentadas, de concluir el resportivo programa mínimo
de trabajo, podrá extender dicho período hasta por un máximo de seis
(6) Meses, siempre y cuando haya solicitado la aprobación de
PERUPETRO para dicha extensión con una anticipación no menor de
treinta (30) Días al vencimiento del período en curso, y que las
razones qíe sustenten la solicitud hayan sido comprobadas y aprobadas
por PERUPETRO. En este Caso, pl Contratista antes del vencimiento del

período en Curso, presentará una nueva fianza O prorrogará la
SERIEBN)6568284 26034

existente, por el nuevo plazo establecigo, conforme a los requisitos

estipulados en el acápite 3.10. En el caso que las extensiones

otorgadas extingan el plazo del último período «de la fase de,

exploración y el Contratista decida continuar con los trabajos

exploratórios, las obligaciones de dicho período se cumplirán en una
E

extensión de la fase de exploración a ser acordada por las Partes, de _

acuerdo a ley.

Luego del cumplimiento del programa mínimo de trabajo del período en
curso, dehtro del plazo correspondiente establecido en el acápite
3.2, de haber hecho uso de la extensión a que se refiere el párrafo
anterior, de ser el caso, y siempre que el trabajo haya consistido en

X
m de por lo /menos-un Pozo|Exploratorio, el Contratista

la perforaci
podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario

de hasta seis (6) meses Mpara reevaluar toda la información y
resultados obtenidos hasta el período en curso, conxla finalidad de
l

/ realizar un estudio para poder tomar la decisión de pasar al

siguiente período.
s aprobaciones a que se refiere este acápite, serán otorgadas a

erio de PERUPETRO.=
se de exploración podrá continuar, a elección del Contratista,

después de la, Fecha de Inicio de la Extracción Comercial hasta el
vencimiento del plazo de esta fase, que se indica en el acápite 3.1.

En dicho caso, la exoneración de tributos contemplada en el acápite:

10.3 regirá hasta el vencimiento de la fase de exploración, mientras
que el método Je amortización lineal referido en el acápite 9.6 se

aplicará desde la Fecha de Inicio de la Extracción Comercial,

conforme a ley.
3.6 En caso que el Contratista realice un descubrimiento 0

descubrimientos dé Hidrocarburos durante cualquier período de la fase.
S

de exploración, que no sea comercial sólo por razones de transporte,

podrá solicitaf un período de retención, de hasta cincox (5) Años, por

il V el Yacimiento o Yacimientos descubiertos, con el propósito de hacer”

factible el transporte de la producción.

El derecho de retención estará sujeto, cuando menos, a que concurran

los siguientes requisitos
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO,
que los volúmenes de Hidrocarburos descubiertos en el Área de

Contrato son insuficientes para justificar económicamente la

construcción del Ducto Principal;
/ A
MezaN €
apnea
: SS
/
N AÑ
b) Que el conjunto de descubrimientos en áreas contiguas más las
del Contratista, es insuficiente para justificar

económicamente la construcción de un ducto principal; y,=

a) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el

Área de Contrato a un lugar para su comercialización, por

ningún medio de transporte
En caso que el Contratista realice un descubrimiento de Gas Natural
No Asociado o de Gas Natural No Asociado y Condensados durante
cualquier período de la fase de exploración, podrá solicitar un
período de retención, de hasta diez (10) Años, por el Yacimiento O
Yacimientos descubiertos, con el propósito de desarrollar el mercado.
En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Natural No
Asociado y Condensados durante cualquier período de la fase de
exploración, y se presenten los casos descritos en los acápites 3.6 y
3.7, el Contratista podrá solicitar un beríodo de retención para
Petróleo y otro para Gas Natural No Asociado ¿ Gas Natural No
Asociado y Condensados, para los fines indicados en dichos acápites.=
El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO.===
El período de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a PERUPETRO, acompañando

documentación de sustento e incluyendo un cronograma de actividades a

realizar.

Con el inicio del período de retención termina la fase de

exploración. Con la declaración de Descubrimiento Comercial en dicho

período, se dará inicio a la fase de explotación.===
El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la obligación

e 3 E N A
del cumplimiento del programa mínimo de trabajo del período de la
z x

fase de exploración en curso.
El Contratista deberá garantizar el cumplimiento del programa mínimo
de trabajo de cada uno de los períodos de la fase de Saa, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante fianza
solidaria, sin beneficio de excusión, incondicional, irrevocable y de
realización automática en el/ Perú, emitida por una entidad del

sistema financiero debidamente calificada y domiciliada en el Perú y

y >
rreds
eda

rdo Fema

SERIEBN)668285 26035

aceptada por PERUPETRO. A solicitud de PERUPETRO, el Contratista
sustituirá cualquier fianza entregada debiendo cumplir con presentar
una nueva fianza dentro del plazo de quince (15) Días Útiles
siguientes a la fecha de recepción por el Contratista de la solicitud
de PERUPETRO
El monto de la fianza paralel programa mínimo de trabajo de cada uno

de loslperíodos de la fase de exploración es el que aparece indicado

en los anexos "C-1" al "C-5", que es el resultado de multiplicar la
equivalencia en dólares que, para este efecto se establece en el

Anexo “F”, por el número de Unidades de Trabajo Exploratorio que

corresponde para cada período, según el acápite 4.6

Las fianzas se emitirán para cada programa mínimo de trabajo
-

forma indicada en los anexos "C-1" al "C-5", según corresponda .

Las fianzas para el programa mínimo de trabajo de cada uno

períodos de la fase de exploración según el acápite 4.6,
entregadas a PERUPETRO antes del inicio de cada período; en caso
contrario, será de aplicación el subacápite 22.3.3. la fianza

correspondiente al programa mínimo de trabajo del primer período será

regada previo a la Fecha de Suscripción.
lanzas, en caso de prórroga de los plazos de los períodos de la
e exploración, deberán ser sustituidas o prorrogadas por el
Contrafista, antes del inicio de la prórroga correspondiente. En caso

contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a

la prórroga solicitada por el Contratista.==
La fianza para el programa mínimo de trabajo de cada período de la

fase de exploración, se mantendrá vigente durante un plazo que exceda

en treinta (30) Días Útiles al plazo de duración de dicho período.=

En caso que alguna de las fianzas que haya entregado el ¡Contratista

no se mantuviera vigente por el plazo establecido, éste deberá

existente,

cumplir con entregar una nueva fianza o prorrogar la
dentro del plazo de quince (15) Días Útiles siguientes a la recepción

YA
por el Contratista de la notificación de  PERUPETRO. En caso

contrario, será de aplicación el subacápite 22.3.3.==
PERUPETRO*

del:

Cumplida la obligación garantizada por cada fianza,

ES 5 E
procederá “inmediatamente a devolver al fiador, a través

Contratista, la fianza correspondiente.
La ejecución de cualquier fianza tendrá el efecto de extinguir
obligación del Contratista de llevar a cabo el programa mínimo de

trabajo, sin perjuicio de 1d aplicación de lo dispuesto en

subacápite 22.3.1. =
3.11

CLAUSULA CUARTA. - EXPLORACIÓN:

4.1

[

Interviene PETRO-TECH INTERNATIONAL, INC., para efectos de otorgar la
s N

garantía corporativa que aparece como el anexo “D”.

La garantía corporativa subsistirá mientras sean exigibles las

obligaciones del Contratista comprendidas en el anexo "D”. Será de

aplicación el subacápite 22.3.5, si producido algún hecho previsto en

dicho acápite, el Contratista no cumple con sustituirla en un plazo
=

máximo de quince (15) Días Útiles siguientes a la recepción por el

Contratista de la notificación de PERUPETRO requiriendo la

sustitución.=

OS E

- A
El Contratista iniciará las actividades de Exploración a partir de la

Fecha Efectiva

El Contratista podrá hacer suelta de la totalidad del Área de
se
Contrato sin” lugar a sanción alguna, mediante notificación a
Si
43 15 ¿ ZN e ;
PERUPETRO con una anticipación no menox de treinta (30) Días, siempre

y cuando haya dado cumplimiento al programa mínimo de trabajo del

período de la fase de exploración que se “encuentre en Curso.
En caso que el Contratista hiciera suelta total del Área de Contrato,
la abandonara o dejara vencer el plazo del período en curso antes de
dar cumplimiento al correspondiente programa mínimo de trabajo, sin
mediar razones técnicas aprobadas por PERUPETRO, éste asalto la

fianza, sin perjuicio de aplicar lo estipulado en el subacápite

2203.30 a
El Contratista podrá hacer sueltas parciales del Área de Contrato

mediante notificación a PERUPETRO con una anticipación no menor de
V , 0 £

treinta '((30) Días, sin lugar a sanción alguna, pero sin que 'ello

afecte o disminuya su obligación de cumplimiento del programa mínimo

de trabajo del período de la fase de exploración que se encuentre en

Curso.

Las Partes dejarán constancia mediante acta del Comité de Supervisión

de las áreas de las que haga suelta el Contratista.==
== $
El Contratista podrá continuar haciendo uso de la superficie de las

áreas de las que haya hecho suelta en las que hubiera construido

instalaciones que tengan relación con las Operaciones.

Durante la ejecución del Contrato se efectuarán sueltas de la manera

siguiente:
a) Por lo menos veinte por ciento (20%) del Área de Contrato
original al término del tercer período descrito en el

subacápite 3.2.3 y por lo menos el treinta por ciento (30%) del
SERIE B N*D668286 26036

l

Área de Contrato original al término del cuarto período

descrito en el subacápite 3.2.4.=
b) Al final del quinto período descrito en el subacápite 3.2.5, el
Contratista deberá haber realizado, la suelta de por lo menos el
cincuenta por ciento (50%) del Área de Contrato original,
incluyendo para este fin la suelta realizada según lo.

establecido en el literal a) anterior, a menos que el

E
Contratista comprometa en forma expresa actividad exploratoria,

conforme a lo establecido en el literal c) siguiente.
c) Al término de la fase de exploración, el Contratista podrá
mantener el Área de Contrato de la que no hubiera hecho suelta,
no comprendida en el literal d) siguiente, para lo cual deberá

/
comgrometerse a perforar un (1) Pozo Exploratorio cada dos (2)

AÑOS.
a) En caso que el Contratista decida no continuar realizando el:
trabajo exploratorio descrito en el literal c), o en caso de
incumplimiento de dicho compromiso, y sin perjuicio de
aplicación de las estipulaciones contractuales respectivas,
mantendrá sólo los Yacimientos descubiertos, más una área

circundante de cinco (5) kilómetros, hasta el límite del Área

de Contrato

Paralefecto del acápite 4.2 se ha dividido el Área de Contrato en

parcelas rectangulares, hasta donde ha sido posible, de una extensión:

de veinte mil hectáreas (20,000.00 ha) y donde no, con área

diferente. En la primera reunión del Comité de Supervisión, PERUPETRO

entregará el mapa yla descripción del Área de Contrato en el cual se

refleje lo antes ifdicado.

sean contiguas.=
Cualquier área de la que haga suelta el Contratista, incluyendo los

Yacimientos que se encuentren dentro de la misma, revertirá al Estado

sin costo alguno para éste ni para PERUPETRO

El programa mínimo de trabajo para cada uno de los períodos de la

fase de exploración comprende lo siguiente:=

Subacápite Período Actividad
4.6.1 Primer 20 UTE ó Evaluación Geológica y Geofísica
Período con la data existente, y reprocesar €
interpretar la Sísmica 2D existente.
4.6.2 Segundo 340 UTE ó6 / adquirir, procesar e
período |interpretar 1,700 km de Sísmica 2D.“
4.6.3 Tercer [410 UTE ó perforar un pozo exploratorio
s Período hasta la profundidad de 3,000m o alcanzar |
el Pre-Cretáceo.

A
4.6.4 Cuarto 410 UTE Ó perforar un pozo exploratorio
Período hasta la profundidad de 3,000m o alcanzar
el, Pre-Cretáceo.
4.6.5 Quinto [410 UTE Ó perforar un pozo exploratorio
Período hasta la profundidad de 3,000m o alcanzar
el Pre-Cretáceo.

Para el cumplimiento de las obligaciones descritas en el presente

acápite, se tendrá en cuenta lo siguiente:
a) En el caso del registro de líneas sísmicas 2D, los kilómetros

correspondientes serán contados desde el punto de

inicial hasta el punto de disparo final de cada línea sísmica.
En el caso del registro de líneas sísmicas 3D, los kilómetros

cuadrados serán determinados por el área de superficie cubierta

por el programa ejecutado.=

b) Las Unidades de Trabajo o lScatonio a que se refiere el

presente acápite serán cumplidas de conformidad con la tabla de
Y

NX equivalencias establecida en el Anexo "F". =
1 a) En caso de perforación de Pozos Exploratorios, las Unidades de
Trabajo Exploratorio que serán acreditadas para trabajos
futuros, serán determinadas conforme al Anexo “pr, sobre la

base lde la diferencia entre la profundidad final alcanzada y la
profundidad establecida en el acápite 4.7. ======

a) ¡Antes del inicio de cada período de la fase de exploración el

Contratista deberá comunicar a PERUPETRO el programa de las
actividades | exploratorias planificadas para, cumplir con el
número de Unidades de Trabajo Exploratorio comprometidas para
dicho período. El Contratista deberá comunicar a PERUPETRO

cualquier modificación del contenido de dicho programa, antes

de su ejecución, mediante un informe tédnico de sustento
Los Pozos Exploratorigs qué se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y, en consecuencia, la obligación del Contratista
cumplida, cuando se alcance una profundidad vertical (IVD) mínima
establecida en los programas mínimos de trabajo, medida desde la mesa
rotaria; o un mínimo de cincuenta (50) metros dentro de la formación

que acuerden las Partes antes de iniciar la perforación de cualquier

Pozo Exploratorio.
Asimismo, si durante la perforación de cualquiera de los Pozos
Exploratorios que se ejecute en cumplimiento de los programas mínimos
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá

solicitar dar por cumplida la obligación de perforación, mediante un
4.9

/
SERIEBN")668287 / 26037

informe técnico de sustento, sujeto a la aprobación de PERUPETRO.===
En caso que el Codtratista decida efectuar una declaración de
Descubrimiento Comercial, deberá notificar dicha declaración a
PERUPETRO, adjuntando la justificación técnico económica
correspondiente y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para

viabilizar la Explotación del descubrimiento de Hidrocarburos, que

deberá incluir, entre otros, lo siguiente:

a) Evaluación e interpretación geológica de todos 1os reservorios

sujetos a desarrollo
b) Características físicas y químicas de los Hidrocarburos

descubiertos y porcentaje de productos asociados e impurezas

que éstos contengan
Estimación de reservas probadas, probables y posibles, que
deberá incluir entre otros, la estimación mas probable,
incluyendo parámetros de roca y fluido utilizados para los

estimados. Perfiles de producción estimados, durante la

Vigencia del Contrato para el o los reservorios.

Cronograma de desarrollo, adjuntando el número estimado do,

Pozos de Desarrollo y su capacidad productiva.===
Sistema de Transporte y Almacenamiento y Puntos de'

Fiscalización de la Producción proyectados. De ser el caso,

plantas de separación o upgrading,=

Ducto Principal proyectado, de sef el caso,=

Medidas ambientales y de seguridad,

g) Cronograma general tentativo de todas las actividades a

ejecutarse.

h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial.=:

/
05] Evaluación económica detallada, incluyendo precios de los

hidrocarburds y costos de producción y operación,
“correspondiente al escenario “mas probable, y  escenapios
alternativos relevantes. Se debe incluir las inversiones,
gastos y costos específicos estimados de la Explotación del

Descubrimiento Comercial así como cualquier otra información

que el Contratista considere apropiada.=
PERUPETRO deberá indicar al Contratista sus; comentarios al "Plan
Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de
haberlo recibido, pudiendo objetar la Fecha de Inicio de la:

Extracción Comercial si la misma no es razonablemente adecuada. En
) 7
4.11

4.13

A

caso de discrepancia será de aplicación lo dispuesto en el acápite

21.2

Si el Contratista efectúa una declaración de Descubrimiento

/
Comercial, estará obligado a iniciar el Desarrollo dentro de los

ciento ochenta (180) Días siguientes al véncimiento del plazo de

sesenta (60) Días indicado en el acápito 4.9 del Contrato.

la declaración de Descubrimiento Comercial no imp

de las obligaciones del programa mínimo de
L

disminución o suspensión

trabajo del período en curso. =
El Desarrollo de los Hidrocarburos descubiertos, se realizará de

acuerdo a los programas de trabajo presentados por el Contratista a

PERUPETRO, conforme con lo estipulado en el acápite 5.3.

Las Partes acuerdan que cuando sea apropiado y necesa:
ajustar, extender O modificar los plazos para la presentación del
"Plan Inicial de Desarrollo" o de los programas anuales de trabajo,

según sea el caso. Para este efecto, el Contratista presentará las

propuestas necesarias a PERUPETRO para que se acuerden tales ajustes,

extensiones O modificaciones

El vencimiento de la fase de exploración, no afectará los términos y

plazos de los procedimientos antes descritos que estuvieran en

ejecución a la fécha de producido dicho vencimiento.=
En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa mínimo de
erabajo podrán ser slstituidas y los plazos de los mismos
prorrogados, siempre que PERUPETRO acepte y apruebe la solicitud del
Contratista. En ningún caso, la sustitución modificará el compromiso

inicial en Unidades de Trabajo Exploratorio para la fase de

exploración, disminuyendo obligaciones.
los cambios aceptados y aprobados por PERUPETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos
de las fianzab establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza o prorrogar la existente, pox el nuevo
plazo establecido, conforme” a los requisitos estipulados én los

acápites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también

serán calculadas para la área incorporada.=
pes SAPSULA QUINTA. - EXPLOTACIÓN=

/
Con una anticipación no menor de sesenta (60)

SERIEBN)668288 26038 -

La fase de explotación se inicia al Día siguiente de la terminación
de la fase de exploración, siempre y cuando se hubiere producido
durante la fase de exploración una declaración de Descubrimiento
Comercial. Sin embargo, a opción del Contratista, se podrá dar inicio
anticipado a la fase de explotación - y terminará la fase de
exploración en la Fecha de Inicio de la Extracción Comercial. En

caso de período de retención una vez efectuada la declaración de

Descubrimiento Comercial, se dará inicio a la fase de explotación.
El Contratista desplegará acciones razonables para que la Fecha
Inicio de la Extracción” Comercial tenga lugar en la fecha que se

establezca de conformidad a los acópites 4.8 y 4.9. =
1
Días a la terminación

de cada año calendario a partir de la presentación del Plan Inicial

de Desarrollo, el Contratista preseñtará a PERUPETRO, lo siguiente:
a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos € inversiones correspondiente al

siguiente año calendario.
b) Un programa anual de trabajo y el presupuesto detallado de:

ingresos, costos, gastos € inversiones para la Exploración,

tendente a buscar reservas adicionales, de ser el caso.
Un programa de trabajo y su proyección de ingresos, Costos,

gastos e wersiones correspondientes para el Desarrollo y/o

Producción para los, siguientes cinco (5) años calendario.=====

El Contratista podrá reajustar o cambiar dichos programas en el

Comité de Supervisión.=
Para ejecutar cada programa de trabajo, el Contratista utilizará el

equipo y/o métodos que sean necesarios, y apropiados para permitir la

evaluación y seguimiento de las Operaciones
El Contratista está obligado a la Explotación y recuperación.
económica de las reservas de Hidrocarburos del Área de Contrato, de
conformidad con los programas a que se refiere esta cláusula quinta y
la llevará a cabo de acuerdo a los principios técnicos y económicos

generalmente aceptados y en uso por la industria internacional de

Hidrocarburos .
El Contratista tiene el derecho a utilizar en sus Operaciones los

Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo Por lo tanto considerados para efectos Me determinar la

AS Dichos Hidrocarburos podrán ser procesados en plantas de
N
5.10

destilación primaria del Contratista” para ser utilizados

: eS a

exclusivamente en las Operaciones.
dora : 5

En caso que la planta de destilación primaria se encuentre fuera del

Área de Contrato, las Partes medirán el volumen de Hidrocarburos a

ser procesados en la planta y el volumen de los productos obtenidos

para ser usados como combudtible; la diferencia de dichos volúmenes

será considerada para efectos de la determinación de la regalía.

El Contratista tendrá el derecho de recuperar los Hidrocarburos
líquidos de cualquier Cas Natural que haya producido en el Área de

Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

Natural.=
Los, líquidos así separados serán considerados como Condensados para
N
efectos de determinar la regalía del Contratista, salvo que por
-

razones económicas u operativas no sea posible su recolección y pueda

mezclarse con el Petróleo y fiscalizarse juntos.
El Cas Natural que no sea utilizado por el Contratista en las
Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,
reinyectado al Reservorio o lambos por el Contratista. EÉ la medida en
que el Gas Natural no sea utilizado, comercializad5 o reinyectado, el

Contratista podrá quemar el gas, previa aprobación del Ministerio de

Energía y Minas.
Cuando un Yacimiento o Yacimientos comercialmente explotables, se
extiendan en forma continua del Área de Contrato a otra u otras
áreas, el Contratista y los contratistas que tengan estas áreas,
deberán ponerse de acuerdo en la ¡ealización de un plan de
Explotación unitario o un plan común de Explotación. De no llegar a
en acuerdo, el Ministerio de Energía y Minas kispondrá el
sometimiento de las diferencias al comité técnico de conciliación

referido en el artículo 32* de la Ley No 26221 y su resolución será

de obligatorio cumplimiento.
Asimismo, cuando un Yacimiento o Yacimientos comercialmente

explotables, se extiendan en forma continua del Área de Contrato

hacia áreas adyagentes no asignadas a un contratista o que no estén

en proceso We negociación, concurso, Jicitación o en proceso de
selección de contratista y no exista limitación en cuanto a
protección ambiental, previa aprobación de PERUPETRO a la solicitud
del Contratista, dichas áreas adyacentes serán incorporadas al Área

de Contrato.==2: Ñ

a ness !
Terminada la perforación de un (1) pozo, el Contratista debe informar

a PERUPETRO la oportunidad en que el pozo será probado, de ser el
SERIE BN)668289 26039

caso. La prueba del pozo deberá realizarse dentro de los tres (3)

Meses siguientes al término de la perforación, salvo que por razones

técnicas, el Contratista requiera un mayor plazo para realizar la

prueba.
, y . e

5.11 PERUPETRO podrá en todo momento inspeccionar y probar los equipos e
instrumentos de medición utilizados para medir el volumen y
determinar la. calidad de los Hidrocarburos A

Los equipos e instrumentos de medición serán periódicamente

A : > S
calibrados conforme las normas aplicables. Los representantes de

PERUPETRO podrán estar presentes en el acto.
5.12 Antes de la Fecha de Inicio de la Extracción Comercial y para la
determinación de los volímenes y calidad de los Hidrocarburos

Fiscalizados, las Partes acordarán los equipos, métodos y

procedimientos de mediciónwcorrespondiente. ==
5.13 Para la producción de Petróleo Pesado en el Área de Contrato, éste se

y podrá mezclar con Petróleo liviano producido fuera del Área Contrato.

DAcAS Petróleo liviano será medido y fiscalizado por las Partes en un

punto de medición al ingresar al Área de Contrato.
volumen de dichos Hidrocarburos producidos ¡fuera del Área de
rato será descontado del volumen de Hidrocarburos Fiscalizados en

a de Contrato para efectos de/ la determinación de la regalía a

or el Contratista.+
- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS
El Contratista mantendrá a PERUPETRO oportuna y permanentemente:
informado sobre las Operaciones, proporcionándole toda la información

en la forma prevista en esta cláusula, en la reglamentación que le

resulte aplicable y en los formatos que PERUPETRO establezca

Asimismo, proporcionará información respecto de otros recursos

naturales o restos arqueológicos que encuentre 0 descubra en la

ejecución de las Operaciones durante la Vigencia del Contrato.==
La información técnica, estudios, datos procesados y no procesados,

así como resultados que proporcione el Contratista a PERUPETRO de

acuerdo a la presente ciusula, será la de mejor calidad que haya

obtenido el Contratista. Si al obtener información y resultados se

hubiese utilizado métodos o sistemas que son de su propiedad:

exclusiya, no estará obligado a revelar dichos métodos o sistemas

cuando proporcione la información.

6.2 El Contratista deberá proporcionar una copia de los estudios

geológicos, geofísicos y de reservorios relacionados con el

desarrollo de los Yacimientos, que prepare con la información técnica
obtenida del Área de Contrato. El Contratista proporcionará también

cualquier aclaración que le solicite PERUPETRO en relación con dichos

estudios.
El Contratista presentará a PERUPETRO, la información y estudios que

correspondan a las obligaciones del programa mínimo de trabajo antes

de la fecha de vencimiento de cada uno de los períodos de la fase de

exploración estipulados en el acápite 3.2.===
adiciona Ticnes: dentro de los noventa (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un informe consolidado de evaluación

incluya, de ser el caso, estudios y/o interpretación de los

que

Á
análisis yeoclógicos, geofísicos, geoquímicos, petrofísicos y de
Reservorios con relación 3 las actividades exploratorias realizadas

en el período wencido, incluyendo las del programa mínimo de trabajo

correspondiente.===

El Contratista presentará a PERUPETRO un "Informe Mensual de
Producción" y am "Informe Mensual de Ingresos y Egresos”. Ambos
informes se presentarán en los formatos que PERUPETRO entregará al

Contratista para tal fin, a más tardar treinta (30) Días después de

cada mes calendario.
El Contratista deberá entregar a  PERUPETRO copia de toda la

información que proporcione al Banco Central de Reserva del Perú, de

acuerdo a la cláusula décimo primera, cuando PERUPETRO lo requiera.

Dentro de logs treinta (30) Días siguientes al término de cada mes

calendario, el Contratista deberá entregar a PERUPETRO la relación de,

Y 3
los contratos suscritos con sus Subcontratistas en dicho Mes y cuando

así lo solicite, entregarle copia de los contratos que PERUPETRO
=

requiera. =
PERUPETRO o el Contratista puede revelar la información obtenida de

las Operaciones sin aprobación de la otra Parte, en los siguientes

casos:

a) A una Afiliada; >

») En relación con financiaciones u obtención de seguros,
suscribiendo un compromiso de confidencialidad; ==

ca) En tanto así se requiera por ley, reglamento o resolución de

autoridad competente, incluyendo sin" limitación, los
reglamentos o resoluciones de autoridades gubernamentales,
organismos aseguradores o bolsa We valores ¡en la que los

valores de dicha Parte o de las Afiliadas de dicha Parte estén

registrados; Y.

)
SERIEBN*)668290 > 26040

/
a) A consultores, contadores, auditores, financistas,

profesionales, posibles adquirentes o cesionarios de las Partes

o de una participación en el Contrato, conforme sea necesario

con relación a las Operaciones obteniendo un compromiso de

confidencialidad.
En Ros casos en que las Partes acuerden comunicar cierta información
de carácter confidencial o reservada a terceros, deberán dejar

expresa constancia del carácter de tal información, a fin de que ésta

no sea divulgada por dichos terceros.

6.8  PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar

A a conocer los datos e informes geológicos, científicos y técnicos
referidos a las áreas de las que el Contratista haya hecho suelta. =

> “  Én el caso de las áreas en operación, el derecho a que se refiere el

párráfo anterior será ejercido al vencimiento del segundo año de

recibida la información o antes si las Partes así lo acuerdan. ======

CLAUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN=

n estará integrado de una parte, por tres (3)

E El Comité de Supervisi

miembros del Contratista o sus alternos, y de la otra parte, por tres
ys ;
(3) miembros de PERUPETRO o sus alternos. Un representante de

PERUPETRO S.A. presidirá el Comité de Supervisión. =

Comité de Supervisión se instalará y aprobará

¡cho

N a) VEl intercambio y discusión entre sus miembros de, toda la

hb) Evaluar la ejecución de los programas mínimos de trabajo de

Exploración a que se refiere el acápite 4.6;

e) Evaluar/los planes y programas de trabajo a que se refieren los

acápites 4.8 y 5.3., así como la ejecución de los mismos;
a) Verificar la ejecución de las Operaciones, para lo cual los

representantes de las Partes acreditados ante el Comité¡de

Supervisión podrán contar con la asesoría necesaria;
e) Verificar el cumplimiento de todas las obligaciones relativas a
— las Operaciones que se establecen en el Contrato q que las

L
Partes acuerden por cualquier otro documento; y,=

£) Las demás atribuciones que se establecén en el Contrato o que

las Partes acuerden.
7.3 El Comité de Sypervisión se reunirá cada vez que lo solicite
cualesquiera de las Partes y con la periodicidad que establezca su

N
CLAUSULA OCTAVA. - REGALIA Y VALORIZACION:

8.1

e e
reglamento. Se requerirá la asistencia fe por lo menos un miembro

representante de cada Parte para que se considere constituido el

Comité de Supervisión.=

a de las Partes se hará cargo de los gastos a implique

Cada un

mahtener a sus respectivos miembros en el Comité de Si

visión

ma
En la eventualidad de producirse y mantenerse en el Comité de

Supervisión una discrepancia entre las Partes, cada una de ellas

legales que estime

podrá solicitar las opiniones técnicas

convenientes y las someterá el Comité de Supervisión en reunión

extraordinaria. De no MEarO a un acuerdo en la reunión

extraordinaria, el asunto será elevado a las gerencias generales de

las Partes para su solución. En caso de subsistir la discrepancia,

será de aplicación lo dispuesto en el acápite 21.2.

Él Contratista pagará la regalía en efectivo, sobre la base de los

Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de

Fiscalización de la Producción, de conformidad con los acápites 8.3,

8.4 y 85. En caso de pérdida de Hidífocarburos será de aplicación lo

estipulado en el acápite 14.2.
Para los efectos de esta cláusula, los siguientes términos tendrán

los significados que se indican a continuació
8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en

Dólares por Barril o Dólares por MMBtu, según sea el caso, que

- comprende:

a) La tarifa pagada a terceros o la Tarifa Estimada,
expresada en Dólares -por Barril o Dólares por millones de
Bt según sea el caso, por el transporte y
¡Almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de la

Progucción hasta un punto de venta 0 exportación,

incluyendo el almacenamiento en ese punto; Y,
b) Gastos de manipuleo y despacho, así como de embarque que
correspondan, de los Hidrocarburos Fiscalizados hasta la

brida fija de conexión al buque o hasta las instalaciones

necesarias para llevar a cabo la venta

8.2.2 Período de Valorización: es cada quincena de un mes calendario,
entendiéndose que la primera quincena es el período comprendido
desde el primero hasta el decimoquinto Día de dicho mes
calendario, y la segunda quincena es el período que falta para

la finalización de dicho mes calendario. E=

. /
cardo

Rica

SERIE BN*')668291 26041

8.2.7

Por acuerdo de las Partes, y en tanto las normas legales

correspondientes lo permitan, el Perícdo de Valorización podrá

ser extendidd o acortado.
Precio de Canasta: es el precio expresado en Dólares por

Barril, que representa el valor FOB puerto de exportación
peruano, determinado de conformidad con el subacápite 8.4.1
para el Petróleo Fiscalizado, con el subacápite 8.4.2 para los

Condensados Fiscalizados y con el subacápite 8.4.3 para los

Líquidos del Gas Natural Fiscalizados.
Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado y que debe incluir cualquier

otro concepto que se derive directamente de la venta de Cas

Natural Fiscalizado y del volumen efectivamente entregado de

Gas Natural Fiscalizado.=
7 Es
No Se tomarán en consideración para el cálculo del Precio

Realizado:
a) Cualquier pago resultante de las conciliaciones de,

volúmenes de Gas Natural contenidos en los respectivos

contratos de compraventa; y, =
El Impuesto General a las Ventas, el Impuesto Selectivo

al Consumo, el Impuesto de Promoción Municipal y/o

cualquier otro impuesto al consumo.=
Tarifa Estimada: es el dosto expresado en Dólares por Barril o
Dólares pox MMBtu, según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de
terceros. Dicho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el “Reglamento de.

Transporte de Hidrocarburos por Ductos”, sus modificaciones o

el que lo sustituya.
Valor del Petróleo Fiscalizado: es el resultado de multiplicar

el Petróleo Fiscalizddo de un pista de Valorización por el
Precio de Canasta del Petróleo Fiscalizado para dicho período, -

precio al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso.=
Valor de los Condensados Fiscalizados: es el resultado de
multiplicar los Condensados Fiscalizados de un Período de
Valorización por el Precio We Canasta de los Condensados

Fiscalizados para dicho período, precio al cual se le habrá
ES . 7

restado el Costo de Transporte y Almacenamiento, de ser el

caso.=====:
8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: €s el

resultado de multiplicar los Líquidos del Gas Natural
FYscalizados de un Período de Valorización por el Precio de
Canasta de los Líquidos del Gas Natural Fiscalizados para dicho

período, precio al cual se le habrá restado el Costo de

Transporte y nena miento, de ser el caso.=====
8.2.9. Valor del Gas Natural Fiscalizado: CS el resultado de
multiplicar el Gas Natural Fiscalizado, en términos de su
contenido calórico, en millones de Btu, de un Período de

Valorización por el Precio Realizado para dicho período, precio

al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso.=
1 Contratista al momento de efectuar la declaración de
Descubrimiento Comercial de Hidrocarburos optará por la aplicación
de una de las dos metodologías establecidas en los subacápites 8.3.1

y 8.3.2, luego de lo cual, no podrá efectuar cambio de metodología

durante el resto de la Vigencia del Contrato.

8.3.1 Metodología por Escalas de Producción: Conforme a esta
metodología, se establecerá un porcentaje de regalía para los
Hidrocarburos Líquidos Fiscalizados y los Líquidos del Gas
Natural Fiscalizados, y otro porcentaje ¡de regalía para el Gas
Natural Fiscalizado, por cada Período de Valorización, de

acuerdo a la siguiente tabla:

producción Regalía ]
Fiscalizada en porcentaje (%) |
MBDC
« 5 38.34
5 - 100 38.34 - 53.34
e >100 53.34

MBDC: Miles de Barriles por día calendario =
Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados
y los Líquidos del Gas Natural Fiscalizados, sea menor o igual
a 5 MBDC se aplicará el pórcentaje de regalía de 38.34 %.
cuando dicho promedio seacigual o mayor a 100 MBDC se aplicará
el porcentaje de regalía de 53.34 *%. Cuando dicho promedio esté

entre 5 MBDC El 100 MBDC se aplicará el porcentaje de regalía

Que resulte de aplicar/el método de interpolación lineal. =
La regalía que el Contratista deberá pagar por los
a £, Eo

Hidrocarburos Líquidos Fiscalizados y los Líquidos del Cas

Natural Fiscalizados, será el resultado de aplicar el

! da
SERIE B N")668292 26042
N

porcentaje de regalía obtenido para dichos Hidrocarburos a la
suma del Valor del Petsóleo/Fiscalizado, el Valor de los

Líquidos dél Gas Natural Fiscalizados y el Valor de los

Condensados Fiscalizados, en el Período de Valorización. =
En el caso de Gas Natural Fiscalizado para determinar su

promedio -en barriles por día, se utilizará la siguiente

equivalencia: Barriles serán equivalentes 'al volumen de Gas”
y

Natural Fiscalizado expresado “en pies cúbicos estándar
divididos entre el factor cinco mil seiscientos veintiséis

(5,626). =
La regalía que el Contratista debezá pagar por el Gas Natural

Fiscalizado, será el resultado de aplicar el porcentaje de

regalía obtenido para dicho Hidrocarburo al Valor del Gas

y Natural Fiscalizado, en el Período de Valorización. =

: /
823.2 Metodología por Resultado Económico (RRE): Conforme a esta

metodología, el porcentaje de regalía será el resultado de
sumar el- porcentaje de la regalía" fija de 38.34 %'mas el”

porcentaje de la regalía variable, de acuerdo a lo siguiente: =
RRE 38.34 $ RV

Donde:
- y
0 . -100
ZE 1+(FR, , -1.15)

Regalía Variable %.
Factor R ex

rango|de:
0% < Regalía Variable < 20%

Y Para resultados negativos de RV se considera 0%, para
resultados de RV mayores a 20%, se considera 20% a

Ingresos correspondientes al período anual anterior a.
momento en el cual se hace el cálculo de la Regalía
Variable. Comprenden los conceptos; aplicables al Factor R

E-1 Ñ
Y .1. Egresos correspondientes al período anual anterior al
momento en el cual se hace el cálculo de la Regalía.

Variable. Comprenden los conceptos aplicables al Factor R

Li
— [ Factor R ...:Es el cociente entre los ingresos y egresos

acumulados desde la Fecha de Suscripción hasta e
período t-1, inclusive, = =
Período anual anterior al momento en el cual se,
hace el cálculo de la Regalía Variable.

/ Período 1-1:

Donde: =

a Ingresos acumulado; E
Acum [PFP* (PCP-CTAP)] + Acum[PFC* (PCC-CTAC)] +

Acum [PFG* (PRG-CTAG)] + Acum[PFL* (PCL-CTAL)] + Acum [o1]

PFP = Producción Fiscalizada de Petróleo.

PCP = Precio de Camasta para Petróleo.

Sa
CTAP = Costos de Transporte Y Almacenamiento para
Petróleo.

PEC = Producción Fiscalizada de Condensados.

PCC = Precio de Canasta para Condensados.

CTAC = Costo de Transporte Y Almacenamiento para
Condensados .

Producción Fiscalizada de Gas Natural.
Precio Realizado de Gas Natural.
Costo de Transporte y Ar para Gas

Natural. =:
Producción Fiscalizada de Líquidos del Gas Natural.

Precio de Canasta para Líquidos del Gas Natural.
Costos de Transporte y Almacenamiento para Líquidos
del Gas Natural.
Otros jingresos.

OI
Egresos acumulados:
Acum ¡Enversi. n + Gastos + Regalía + Otros Egresos) =

1

El detalla de los ingresos y egresos así como la oportunidad

del registro de los componentes/ del Factor Rt-1, se

especifican en el anexo "E” - CS Contable.
Mel cálculo del porcentaje de la Regalía Variable se efectúa dos
veces al año: una en el mes de enero,] con información de los
Ingresos y Egresos de enerd a diciembre del año calendario
anterior; y otra en el mes de julio, con información de julio

del año calendario anterior a junio del año calendario

corriente. =:
Para los efectos del Contrato, el precio de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en,

Dólares por millón de Btu, según sea el caso y será determinado

conforme se indica a continuación:

8.4.1 Para la determinación del Precio de Canasta del Petróleo

Fiscalizado, se procederá de; la siguiente manera:
a) Con una anticipación no menor de noventa (90) Días a la
Fecha de Inicio de la Extracción Comercial de Petróleo

las Partes determinarán la calidad de Petróleo que se va

a producir en el Área de Contrato
hb) Dentro de los treinta (30) Días siguientes a la
determinación a que se refiere el literal anterior, las
Partes seleccionarán una canasta de Petróleo de hasta un
máximo de cuatro (4) componentes los que deberán cumplir

lo siguiente

1. Que sean de calidad similar al Petróleo que de vaya

a medir en un Punto de Fiscalización de la

“Producción;
e Que sus cotizaciones aparezcan regularmente en la

publicación "Platt's Oilgram Price Report" u otxa
1
£
c)

3)

y

SERIE BOG68293

/ 268043

fuente reconocida por la industria petrolera y

acordada por las Partes; y,=
a

Sa Que seán competitivos en el mercado e mercados a

los cuales podría venderse el Petróleo que se vaya

a medir en un Punto de Fiscalización de la

Producción.
Una vez determinado lo establecido en los literales

S PUE
precedentes, las Partes suscribirán un "Acuerdo de
o 13 N ST
Valorización" en el que establecerán los térmiños Y

-
condiciones adicionales a los que se detallan en este

subacápite y que se requieran para su correcta

aplicación.
En el "Acuerdo de Valorización" se definirán los
procedimientos de ajuste que sea necesario establecer por
razón de calidad. Los ajustes por calidad considerarán
premibs y/o castigos por mejoramiento y/o degradación de
la calidad del Petróleo Fiscalizado con relación a la
calidad de los tipos de Petróleo que integran la canasta.
Asimismo, en el "Acuerdo de Valorización" se establecerá
su vigencia y la periodicidad con que deberá revisarse
los métodos y procedimientos que se acuerden, de manera.
que en todo momento se garantice una determinación
realista de los precios del Petróleo Fiscalizado. Si
alguna de las Partes en cualquier momento considera que
la aplicación de los rétodos yl procedimientos
establecidos en el "Acuerdo de Valorización" no da como
resultado una determinación realista del valor FOB puerto
de exportacióh peruano del Petróleo Fiscalizado, las
Partes podrán acordar la aplicación de otros métodos y:

procedimientos que efectivamente produzcan dicho.

resultado.

Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes podrán revisar la canasta
establecida para la valorización del Petróleo

Fiscalizado, a fin de verificar que sigue cumpliendo con
las condiciones antes enumeradas. Si se verifica que
alguna de dichas condiciones ya no se cumple, las Partes
deberán modificar la canasta dentro de los treinta (30)
Días siguientes a la fecha en que se inició la revisión

de la canasta. Si vencido este plazo las Partes no
y
e)

1)

hubieran acordado una nyeva canasta, se procederá de
(

conformidad con lo estipulado en el subacápite 8.4.5.=
Si se verifica que la gravedad API (promedio ponderado),

contenido de azufre, No otro elemento que mida la calidad

del Petróleo Fiscalizado hubiera variado

significativamente con relación a la calidad de los

componentes que integran la canasta (promedio aritmético

simple), las Partes deberán modificar la composición de

la canasta con el objeto de que la misma refleje la

calidad del Petróleo Fiscalizado.==
En la eventualidad que en el futuro el precio de uno o
más de los tipos de Petróleo que integran la canasta
fuera cotizado en moneda distinta a Dólares, dichos
precios serán conyertidos a Dólares a las tasas de sitio

vigentes en las fechas de cada una de las referidas

cotizaciones. Los tipos de cambio a utilizarse serán el
promedio de las tasas de cambio cotizadas por el Citibank
N.A. de Nueva York, Nueva York. A falta de esta

institución, las Partes acordarán otra que la sustituya

adecuadamente.

Él Precio de Canasta que se utilizará para calcular la

valorización del Petróleo Fiscalizado en un Período de

Valorización será determinado de la siguiente manera
L. Se determina el precio promedio de cada uno de los
tipos de Petróleo que integran la canásta,
calculando la media aritmética de sus cotizaciones
publicadas en el Período de Valorización. Sólo se
considerarán los Días en los que todos los
XA componentes que integran la canasta, hayan sido
rcotizados. Queda entendido que si en una Édición
regular del uplatt!'s Oilgram Price Report"
aparecieran dos o más cotizaciones para el mismo
componente de la canasta, se utilizará la

cotización de fecha más cercana a la fecha de la

publicación ("Prompt Market"); y,
Pda Los precios promedio resultantes de acuerdo a lo
P antes indicado, para cada uno de los componentes de

la canasta, serán a su vez promediados, para así

obtener el Precio de Canasta correspondiente al

valor del Petróleo Fiscalizado.

)
ES

SERIE BN')668294 26044

8.4.2 para la determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo establecido en el
subacápite 8.4.1, len lo que resulte aplicable. Las Partes
podrán acordar los ajustes necesarios para que el Precio de:

Canasta refleje en la mejor forma el valor de los Condensados

Fiscalizados.
8.4.3 Para la determinación del Precio de Canasta de los Líquidos del

Gas Natural Fiscalizados se procederá de acuerdo a lo

establecido en el subacápite 8.4.1, en lo que resulte

aplicable. Las Partes podrán acordar los ajustes necesarios
-

para que el Preciq de Canasta refleje en la mejor forma el

valor de los Líquidos del Gas Natural Fiscalizados

8.4.4 El precio del Gas Natural Fiscalizado estará representado por
el Precio Realizado, el mismo que deberá reflejar el precio de

Nx venta en el mercado nacional o en un punto de exportación:
dentro del territorio nacional, según fuera el caso. El valor

A
mínimo a aplicar como Precio Realizado, será de 0.60 US$ /

MMBtU.=
8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los

acuerdos contemplados en este acápite, será de aplicación lo

dispuesto en el acápite 21.24=
Sih perjuicio de lo estipulado en el literal d) del numeral 2.5 del
anexo "E", Procedimiento Contable; si en cualquier momento las Partes:
establecieran que ha habido un error en el cálculo del factor R t-1 Y
que de dicho error resultara que debe aplicarse un factor Rt-1;
distinto al aplicado o que debió aplicarse en un momento distinto a
aquel en que se aplicó, se procederá a realizar la correspondiente
corrección con recto! al período en que se incurrió en el error,
reajustándose a partir de ese período el porcentaje de regalía. Todo.
ajuste producto de un menor pago de la regalía, devengará intereses a,
favor de la Parte afectada desde el momento en que se cometió el
error. Las devoluciones que se haga al Contratista por un mayor pago

de la regalía serán realizadas con cargo a los saldos que PERUBETEO

tenga que transferir al Tesoro.
El monto de la regalía se calculará ¡para cada Período de
valorización. El pago respectivo se hará en Dólares a más tardar el
segundo Día Útil después de finalizada la quincena correspondiente,
debiendo PERUPETRO extender el certificado respectivo a nombre del
Contratista conforme a ley. , El volumen de los Hidrocarburos
Fiscalizados de cada quincena estará sustentado por las boletas de
y Y

fiscalización que PERUPETRO cumplirá con entregar al Contratista

debidamente firmadas en señal de cohformidad
8.7 Por el Contrato, en el caso que el Contratista no cumpla cón pagar a
PERUPEÍRO, en todo o parte el monto de la regalía dentro del plazo
estipulado Gn el acápite 8.6, el Contratista pondrá a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de
Contrato, en la cantidad necesaria que cubra el monto adeudado, los
gastos incurridos y los intereses correspondientes según el acápite

19.6.

CLAUSULA NOVENA - TRIBUTOS
9.1 El Contratista está sujeto al régimen tributario común de la

República del Perú, que incluye al régimen tributario común del
Impuesto a la Renta, así como a las normas específicas que al
j Ss

respecto se establecé en la Ley No. 26221, vigentes en la Fecha de

Suscripción
El Estado, 2 través del Ministerio de Economía y Finanzas, garantiza

al Contratista, el beneficio de estabilidad tributaria durante la
Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo
establecido en el "Reglamento de la Garantía de la Estabilidad
Tributarila y de las Normas Tributarias de la Ley No. 26221, Ley
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-
MEF, en la "Ley que regula los Contratos de Estabilidad con el Estado
al amparo de las Leyes Sectoriales - Ley No. 27343” en lo que

corresponda y en la “Ley de Actualización en Hidrocarburos - Ley No.

2131723
qe l ; y,
9.2 La exportación de Hidrocarburos provenientes del Área de Contrato que

realice el Contratista está exenta de todo Tributo, incluyendo

aquellos que requieren mención expresa.

LE El pago por concepto de canon, sobrecanon y participación en la renta
/

será de cargo de PERUPETRO
9.4 El Contratista de conformidad con los dispositivos legales vigentes,
pagará los Tributos aplicables a las importaciones de bienes e

Ánsumos requeridos por el Contratista para llevar a cabo las
2

Operaciones, de acuerdo a ley.=
9.5 De conformidad con lo dispuesto por el artículo 87* del Código
Tributario, el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los Tributos

que sean de cargo suyo, así como el monto de dichos Tributos y el

pago de los mismos, se efectuará de acuerdo a ley.
10.2

So

10.3

SERIE BN*)668295 26045

)
/

Se precisa que el Contratista utilizará el método de amortización
lineal en un período de cinco (5) ejercicios anuales, contados a

partir del ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial.
La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo. y a todas las inversiones que realice el

Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial.

Queda estipulado que el plazo de amortización antes referido será.

extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro factor | acordado por las
Partes y luego de aplicar la amortización lineal a que se refiere el

párrafo anterior, los estados financieros del Contratista arrojase un

resultado negativo o una pérdida fiscal, «que a criterio del*

Contratista se proyecte que no va a poder ser compensada para efectos

fiscales de ¡acuerdo a las normas tributarias vigentes. La extensión:

del plazo de amortización será puesta en conocimiento previo de la

Superintendencia Nacional de Administración Tributaria

(LA DECIMA - pos ADUANEROS=

Contratista está autorizado a importar en forma definitiva o

cualquier bien necesario para la económica y eficiente ejecución de

El Contratista podrá importar temporalmente, por el período de dos

(2) Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
oa Y, ca caso de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará

ante la Dirección General de Hidrocarburos la Resolución Directoral

tekporal, de comformidad con los dispositivos legales vigentes,

A
correspondiente. Con la documentación señalada, la Superintendencia.

7 ES eE e i , E 2
Nacional de Administración Tributaria autorizará la prórroga del

régimen de importación temporal,

El procedimiento, los requisitos y garantías necesarias para la

Za
aplicación del régimen de importación temporal, se sujetarán a las

normas contenidas en la Ley General de Aduanas y sus normas

modificatorias y reglamentarias a
La importación de bienes e insumos requeridos por el Contratista en
la fase de exploración, para las actividades de Exploración, se
encuentra exonerada de todo Tributo, incluyendo aquellos Vogue

requieren mención expresa, siempre y cuando se encuentren contenidos

1
10.4

10.5

10.6

CLAUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS=

11.1

11.2

f /
/
en la lista de bienes sujetos al beneficio, de acuerdo a lo

establecido en el artículo 56” de la Ley No. 26221. El beneficio se

aplicará por el plazo que dure dicha fase
Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para des

actividades de Exploración en la fase de explotación, serán de cargo
Ns

y costo del importador.=
PERUPETRO ¡podrá inspeccionar los bienes importados en forma
definitiva o temporal bajo esta cláusula, para las actividades de

Exploración de la fase We exploración, para verificar si dichos

bienes han sido importados exclusivamente para las Operaciones.==
El Contratista deberá informar Cane a PERUPETRO sobre los

bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a

lo dispuesto en el artículo 56” de la Ley No. 26221.
El Contratista no podrá reexportar ni disponer para otros fines los

bienes e insumos señalados en el párrafo anterior, sin autorización

de PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar

los Tributos que correspondan, conforme a lo dispuesto en el artículo

57* de la Ley No. 26221.=

Garantía del Estado:
Interviene en el Contrato el Banco Central de Reserva del Perú, de

conformidad con lo dispuesto en la Ley N” 26221 y por el Decreto
Legislativo N* 668, para otorgar por el Estado al Contratista las

garantías que se indica en la presente cláusula, de acuerdo al

régimen legal vigente en la Fecha de Suscripción
Las garantías que se otorga en la presente cláusula son de alcance
también pará el caso de una eventual cesión, con sujeción a la Ley de

Hidrocarburos y al presente Contrato

Régimen Cambiario=

El Banco Central de Reserva del Perú, en representación del Estado y
en cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que el Contratista gozará del régimen
cambiario en vigor en la Fecha de Suscripción y, en consecuencia, que
el Contratista tendrá el derecho a la disponibilidad, libre
tenencia, uso y disposición interna y externa de moneda extranjera,
así como la libre convertibilidad de moneda nacional a moneda

extranjera en el mercado cambiario de oferta y demanda, en los

términos y condiciones que se indica en la presente cláusula.=
11.3

SERIEBN")668296 ! 26048

/
En ese /sehtido, el Banco Central de Reserva del Perú, en

representación del Estado, garantiza al Contratista de acuerdo al

A
régimen legal vigente en la Fecha de Suscripción:
ciento por

a) Libre disposición por el Contratista de hasta
> ciento (100%) de las divisas generadas por sus exportaciones de
los Hidrocarburos  Fiscalizados, las que podrá disponer

directamente en sus cuentas bancarias, en el país o en el

exterior.=
hb) Libre disposición y derecho a convertir libremente a divisas
hasta el ciento por ciento (100%) de la moneda nacional
resultante de sus ventas de Hidrocarburos Fiscalizados al
mercado nacional y derecho a depositar directamente en Sus

cuentas bancarias, en el país o en el exterior, tanto las

divisas como la moneda nacional.

a) Derecho a mantener, controlay y operar cuentas bancarias en

cualquier moneda, tanto en el país como en el exterior, tener
Z a
el control y libre uso de tales cuentas y a mantener y disponer

libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna.
Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libreménte, distribuir, remesar O retener en el

exterior, sin restricción alguna, sus utilidades netas anuales,

determinadas con arreglo a ley.=

Disponibilidad y Conversión-a Divisas==

Queda convenido que el Contratista acudirá dá las entidades del

sistema Financiero establecidas en el país para acceder a la

conversión a divisas, a que se refiere el literal b) del acápite

11.2.
Ny
En caso de que la disponibilidad de divisas a que se refiere el.

párrafo anterior no pueda ser atendida total o parcialmente por las

entidades antes mencionadas, el Banco Central de Reserva del Perú

garantiza que proporcionará las divisas necesarias.====
Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de comunicaciones recibidas de.
no menos de tres (3) entidades del sistema financiero, en las que se

le informe la imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas.=

Las comunicaciones de las entidades del sistema financiero serán

válidas por los dos Días Útiles ulteriores a la fecha de su emisión.
Mantes de las 1h a.m. del Día Útil siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central comunicará
% al Contratista el tipo de cambio que utilizará para la conversión

demandada, el que regirá siempre que el Contratista haga entrega el

mismo día del contravalor en moneda nacional.=:

Si, por cualquier circunstancia, la entrega del contravalor no fuese

hecha por el Confratista en la oportunidad indicada, el Banco
Central de Reserva del Perú, le comunicará al Día Útil siguiente, con

la misma limitación horaria, el tipo de cambio que regirá para la

conversión, de efectuársela ese mismo día
Sin perjuicio de lo anterior, en caso de que el Banco Central de
Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco
Central de Reserva del Perú con la moneda nacional correspondiente

para dar cumplimiento a la conversión a divisas.

11.4 Modificaciones al Régimen Cambiario=
El Banco Central de Resería del Perú, en representación del Estado,
garantiza que el régimen contenido en esta cláusula continuará siendo

de aplicación para el Contratista, durante la Vigencia del Contrato =

En caso de que eL cualquier circunstancia el tipo de cambio no fuera

determinado por la oferta y demanda, el tipo de cambio aplicable al

Contratista ser: 7

a) si se estableciera un tipo de cambio oficial único, de igual
valor para todas las ¿óperaciones en moneda extranjera 0

vinculadas a ésta, a partir de su fecha de vigencia éste será

el utilizado bajo el Contrato.
b) De establecerse un régimen de tipos de uambio diferenciados,
múltiples o si se diera diferentes valores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las

operaciones del Contratista será el más alto respecto de la

moneda extranjera.=

Esa

11.5 Aplicación de Otras Normas Legales====

Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato. =

El Contratista tendrá derecho a acogerse total o parcialmente, cuando

resulte pertinente, a muevos dispositivos legales de cámbio o normas

cambiarias que se emitan durante la Vigencia del Contrato, incluyendo

aquéllos que traten aspectos cambiarios no contemplados en la

presente cláusula, HÁCBRO EE Ea a carácter general o sean de
N -

A Ñ
CLAUSULA DECIMA SEGUNDA. - TRABAJADORES=

12.1

12.2

SERIE BN:D668297 26047

aplicación a; la acti: lad de Hidrocarburos. El acogimiento a los
nuevos dispositivos o normas antes indicados no afectará la vigencia
de las garantías a que se refiere la presente! cláusula, ni el
ejercicio de aquellas garantías que se refieran a aspectos distintos

a los contemplados en los nuevos dispositivos o normas a los que se

hubiere acogido el Contratista.
Queda expresamente convenido que el Contratista podrá, en cualquier
momento, retomar las garantías que escogió no utilizar
transitoriamente y que retomar tales garantías no crea derechos ni

obligaciones para el Contratista, respecto del período en que se

acogió a los nuevos dispositivos o normas antes señalados
Asimismo, se precisa que retomar tales garantías, en nada afecta a

éstas o a las demás 'garantías, ni crea derechos u obligaciones

adicionales para el Contratista.=
El acogimiento por el Contratista a los nuevos dispositivos legales
de cambió o normas cambiarias, así como su decisión de retomar las
garantías que escogió no utilizar transitoriamente, deberán ser”

A
comunicadas por escrito al -Banco Central de Reserva del Perú y a

PRRUPETRO.

stablecido en este acápite es sin perjuicio de lo dispuesto en el

r párrafo del acápite 11.4.

Info: : ción Económica: ====
El Contratista remitirá datomesión mensual al Banco Central de.
Reserva del Perú relativa a su actividad económica, de conformidad

con el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto:

Ley N* 26123.==

Las Partes convienen que al término del quinto Año contado a partin
de la Fecha de Inicio de la Extracción Comercial, el Contratista
habrá sustituido a todo su personal extranjero por personal peruano
de equivalentes calificaciones profesionales. Se exceptúa de lo
anterior a personal extranjero para Cargos gerenciales y al que sea
necesario para la realización de trabajos técnicamente
especializados, en relación don las Operaciones. El Contratista
conviene en capacitar y entrenar al personal peruano €n la
realización de trabajos técnicamente especializados a fin que.

personal peruano pueda sustituir progresivamente al persprnal

extranjero en la realización de dichos trabajos

Al inicio de las Operaciones y al vencimiento de cada año calendario,

el Contratista entregará a PERUPETRO un cuadro estadístico del
CLAUSULA DECIMA TERCERA.- PROTECCION AMBIENTAL Y RELACIONES COMUNITARIAS=

pde

13.2

13.3

13.4

13.5/5

AN

- VA
personal a su servicio para las Operaciones, de acuerdo al formato

que PERUPETRO entregue al Contratista.

El Contratista se obliga a cumplir las disposiciones del "Reglamento
para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo N% 015-2006-EM y modificatorias, la Ley

No 28611, Ley General del Ambiente y modificatorias, así como las

demás disposiciones ambientales wigentes en lo que sea aplicable
El Contratista conducirá las Operaciones feñido a los lineamientos
del desarrollo sostenible, de la conservación y protección del

acuerdo a las leyes y reglamentos de protección

ambiente , de

ambiental, sobre comunidades nativas y campesinas, y a los convenios
£

ismo, dekerá

»
internacionales ra icados por el Estado Peruano. As

respetar la cultura, usos, costumbres, principios y valores de las

comunidades, manteniendo una adecuada armonía con el Estado Peruano y

la sociedad civil.
El Contratista utilizará las mejores técnicas disponibles en las
prácticas de la industria internacional, con observancia de las Leyes
y regulaciones ambientales, sobre la prevención y control de la
contaminación ambiental aplicables a las Operaciones; asimismo
conducirá las Operaciones conforme a las regulaciones vigentes sobre
preservación de la diyersidad biológica, de los recursos naturales y

la preservación de la seguridad y salud de la población y de su

personal.=
El Contratista es responsable por los pasivos ambientales que se

generen como consecuencia de las Operaciones y asume la remediación

de los mismos. ===:

En caso de cesión o asociación con terceros, el cesionario o el
tercero asume la responsabilidad de los pasivos ambientales generados

y los que se generen. como consecuencia de las Operaciones, debiendo

efectuar la remediación de los mismos

CIÁUSULA DECIMA CUARTA - CONSERVACION DE LOS HIDROCARBUROS Y PREVENCION

CONTRA PERDIDAS

14.1

14.2

El Contratista debe adoptar toda medida razonable para prevenir la
pérdida o desperdicio de los Hidrocarburos en la superficie o en el
subsuelo de cualquier forma, durante las actividades de Exploración y

5

En caso de derrames de Hidrocarburos en la superficie, en el Área de

Explotaciéón.=

Contrato o fuera de ella, que deban ser informados de acuerdo a las

XxX
normas legales vigentes, el Contratista déberá comunicar
SERIE BN"D668298 28048

Y

inmediatamente este hecho a PERUPETRO, indicándole el volumen

estimado del derrame y las acciones tomadas para subsanar las causas

del mismo. PERUPETRO tiene, el derecho de verificar el volumen del

derrame/y analizar sus causas. ==

En caso de pérdidas en la superficie, en el Área de Contrato o fuera
Ñ ” ; So S A

de ella, antes del Punto de Fiscalización de la Producción,, debido a

negligencia grave o conducta dolosa del Contratista, el volumen

perdido será valorizado de acuerdo con la cláusula octava € incluido

en el cálculo de la regalía, sin perjuicio de lo estipulado en ex

acápite 13.
En caso de pérdidas antes del Punto de Fiscalización de la Producción

en situaciones distintas a las descritas en el párrafo anterior y que

] den origen a una compensación al Contratista por parte de terceros,

el monto de la compensación recibida por los Hidrocarburos perdidos,

multiplicado por el factor que resulte de dividir el monto de la

regalía pagada por los Hidrocarburos Fiscalizados en el Punto de
Fiscalización de la Producción al que correspondan los Hidrocarburos
perdidos en la “Quincena” en que ocurrió la pérdida, entre el valor

é tales Hidrocarburos Fiscalizados, determinado de acuerdo als

ii

axvápite 8.2 en la misma quincena, será el monto que el Contratista.

ra:

deherá pagar por concepto de regalía por los Hidrocarburos perdidos,

a más tardar al segundo Día útil de recibida dicha compensación, sin

- Ki

perjuicio de lo estipulado en el acápite 13.1.
CLAUSULA DECIMA QUINTA. - CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA:

15.1 En cumplimiento de lo establecido por el artículo 29” de la Ley N*

26221, el Contratista se obliga a poner a disposición de PERUPETRO,

en cada año calendario durante la Vigencia del Contrato, la siguiente

suma
Literal | y Ss Aporte
N Anual
| AS | (en US$)
a) Hasta el año [calendario en que tenga lugar la| 50,000.0
| Fecha de Inicio, de la Extracción Comercial. |
[ |
b) A partir del año calendario siguiente al de la
Fecha de Inicio de la Extracción Comercial.
Barriles por Día
De Y a 30,000 80,000.04
De 30,001 a 50,000 120,000.0%
De 50,001 a más 180,000.0

21
El primer pago se efectuará previo a la Fecha de Suscripción en un

“monto que se determinará multiplicando el aporte anual

correspondiente al literal a), por la fracción que resulte de dividir
15.2

15.3

15.4

CLAUSULA DECIMA SEXTA - CESION Y ASOCIACION:

16.1

x Í

"Y
el número de Días que falten para completar el año calendario en
SÁ

curso entre trescientos sesenta y cinco (365). =
El aporte anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se encuentre la producción diaria
promedio de los Hidrocarburos Fiscalizados en el año calendario
anterior, la cual se obtendrá dividiendo el volumen total de los

Hidrocarburos Fiscalizados en Wicho Año entre el correspondiente

número de Días.

Para determinar los Barriles / Día en caso de producción de Gas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles
serán equivalentes al volumen de Gas Natural expresado en pies

cúbicos estándar divididos entre el factor cinco mil seiscientos

veintiséis (5,626).
Los pagos a que se refiere el presente acápite, excepto el primer
pago, serán efectuados durante el Mes de enero de cada año
calendario. Los pagos podrán hacerse mediante transferencia bancaria

siguiendo las instrucciones que PERUPETRO proporcionará para estos

efectos.
El Contratista cumplirá con las obligaciones establecidas en el

acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le
A

señale

PERUPETRO entregará al Contratista una comunicación manifestando la

conformidad del pago, dentro de los cinco (5) Días Útiles de haber
AS

recibido el aporte. 7

z a
Los programas de capacitación que el Contratista establezca para su

personal, tanto en el país como en el extranjero, serán puestos en

conocimiento de PERUPETRO.
El Contratista se compromete, durante la fase de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
estudiantes úniversitarios a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad
de donde provengan, complementar su formación académica, todo ello de
acuerdo 4 la legislación vigente en la República del Perú, sin que

esto genere dependencia laboral alguna. Asimismo, el Contratista

pondrá dicho programa en conocimiento de PERUPETRO.=

En caso que el Contratista llegue a un acuerdo para ceder su
posición contractual o asociarse con un tercero en el Contrato,
procederá a notificar a PERUPETRO respecto de dicho acuerdo. A la

notificación deberá acompañarse la solicitud de calificación del

N
SERIE BN') 668299 26045

cesionario o del tercero, correspondiéndole a estos últimos cumplir

con adjuntar la información complementaria que resulte necesaria para

su calificación como empresa petrolera, conforme a ley.

Si  PERUPETRO otorga la calificación solicitada, la cesión oO

y N asociación se llevará a cabo mediante la modificación del Contrato,
conforme a ley.
16.2 El Contratista, previa notificación a PERUPETRO, podrá ceder su
posición contractual o asociarse'a una Afiliada, conforme a ley.
16.3 El cesionario o el tercero otorgará todas las garantías y asumirá-
todos 1ós ierechos, responsabilidades y oblgaciones derivadas del
Contrato,  = =
CLAUSULA DECIMA SETIMA - CASO FORTUITO O FUERZA MAYOR =
x 17.1 Ninguna de las Partes €s imputable por la inejecución de una

obligación o su cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parté obligada se vea afectada por causa de Caso

Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide
ze

su debido cumplimiento.
La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
scrito dentro de los cinco (5) Días sigldientes de producida la:
ohusal a la otra Parte respecto de tal evento y acreditará la forma
6 nte obligación. La otra

enlque afecta la ejecución de la correspon:

quinte (15) Días Ssiguientes de recibida la notificación antes:

mencionada. La no,respuesta de la Parte notificada en el plazo

señalado se entenderá como aceptación de la causal invocada. =

Ln el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito O Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus hejores esfuerzos para ejecutarla con arreglo a
la común intención de las Partes expresada eh el Contrato, debiendo
las Partes continuar con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha causa.

La Parte aféctada por la causa de Caso Fortuito o Fuerza Mayor
deberá reiniciar el cumplimiento de las obligaciones y condiciones
contractuales dentro de un período de tiempo razonable, luego que
dicha causa o causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de

desaparecida la causa. La Parte no afectada colaborará con la Parte

afectada en este esfuerzo.

En los casos de huelga, paro u otros similares, una de las Partes no
N

podrá imponer a la otra una solución contraria a su voluntad.
17.3 El lapso durante el cuall los efectos de la causa de Caso Fortuito o

Fuerza Mayor afecten el cumplimiento de las obligaciones

contractuales, será agregado al plazo previsto para el cumplimiento

de dichas obligaciones, y si fuera el caso, al de la fase

correspondiente del Contrato y al plazo de Vigencia del Contrato. =
Si la causa «die Caso Fortuito o Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el
acápite 4.6, la fianza que garantice dicho programa se mantendrá
vigente y sin ser Ajamena durante el lapso en que tal causa afecte
la indicada ejecución o durante el lapso en que PERÚPETRO no se
pronuncie sobre la causal invocada por el Contratista y, si se
hubiera producido alguna discrepancia respecto a la existencia de tal

causal, mientras no se resuelva la discrepancia. Con tal fin el 1

Contratista deberá prorrogar o sustituir dicha fianza, según sea

necesario.
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada

por el Contratista o mientrás no se resuelva la discrepancia que
pudiere haberse producido sobre su existencia, quedará en suspenso el
cómputo del plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de la causal
de Caso Fortuito o Fuerza Mayor invocada por el Contratista, éste

1
_- reanudará la ejecución del programa mínimo de trabajo tan pronto

_cesen los efectos de la indicada causal.=
Á7.4 PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y
/ cooperación de las autoridades correspondientes del Casa a fin
que se tomen las medidas necesarias para asegurar una implementación

y operación continuada y segura de las actividades previstas bajo el

/
/ Contrato.

Se conviene que cuando cualquiera de las Partes, a su solo
criterio, considere que su personal o el de sus subcontratistas no
puedan actuaí dentro del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta situación

como causa de Caso Fortuito o Fuerza Mayor no será discutida por la

otra Parte

17.5 En caso que el Contratista se vea afectado por causa de Caso Fortuito
o Fuerza Mayor que le impida completar la ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
se produjó, el Contratista podrá resolver/el Contrato, para lo cual

deberá comunicar su decisión a PERUPETRO con una anticipación no

CLAUSULA DECIMA OCTAVA - CONTABILIDAD=

Lg, L

18.2

SERIE BN*)668300 y 26050

a fecha en la cual hará suelta del Área

A
menor de treinta (30) Días a

de Contrato

Las disposiciones de esta cláusula décimo sétima no son aplicables a

obligaciones de pago de sumas de dinero

El Contratista deberá llevar su contabilidad, de acuerdo con los
principios y las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación que sean necesarios para contabilizar y
controlar las actividades que realiza en el país y en el extranjero
con relación al objeto del Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
indurridos en cada ejercicio. Por otro lado, dentro de los ciento
veinte (120) Días contados apartir de la Fecha de ¡Suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioma castellano

del “Manual de Procedimientos Contables” que haya decidido proponer

para registrar sus operaciones.

El "Manual de Procedimientos Contables" deberá contener entre Otros,

siguiente

Idioma y moneda en que se llevarán los registros contables;

Principios y prácticas contables aplicables;=
Estructura y Plan de Cuentas, de conformidad con los

ientos de la Comisión Nacional Supervisora de Empresas

lrequeri
y Valores (CONASEV) ;
a) Mecanismos de identificación de las cuentas correspondientes

Cofítrato y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades;=
e) Mecanismos de imputación de los ingresos, inversiones, costos y
gastos comunes, al Contrato, a otros contratos por

Hiérocarburos, a las pctividades relacionadas y a las otras
sl 4

actividades; y
e) Determinación de las cuentas de ingresos y egresos y de los
registros detallados para efectos del cálculo del factor R t-1,

así como el detalle de los procedimientos descritos en el anexo

"E" del Contrato, de ser el caso
De haberse incluido en el "Manual de Procedimientos Contables” lo
descrito en el literal £) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del procedimiento contable del factor R t-1 a que

se contrae dicho literal o, en su defecto, las sugerencias que

-
18.

18.

18.

18.

3

E

considere para mejorar y/o ampliar pela procedimiento. De no habex
un pronunciamiento por parte de  PERUPETRO dentro del plazo

mencionado, el procedimiento a que/se refiere el a £) del

acápite 18.1 será considerado como aprobado para todos sus efectos.

Dentro del mismo término de treinta (30) Días de recibido el "Manual

de Procedimientos Contables", PERUPETRO podrá formular sugerencias
ES

y/u observaciones para mejorar, ampliar o eliminar alguno o algunos

de los otros procedimientos contables propuestos en dicho manual
Todo cambio en lo que respecta al procedimiento contable del factor R
t-1 aprobado, será previamente propuesto a PERUPETRO para su

aprobación, siguiéndose para tal fin el procedimiento contenido en el
dE

primer párralo del presente acápite.
Los libros de contabilidad de) Contratista, los estados financieros y
la documentación qe sustento de los mismos, serán puestos a
disposición de los representantes autorizados de PERUPETRO para su

verificación, en las oficinas del domicilio fiscal del Contratista,

previa notificación. : :

El Contratista mantendrá los registros de las propiedades muebles e
inmuebles, utilizadas en las Operaciones del Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y de acuerdo a las
prácticas contables generalmente aceptadas en la industria petrolera

internacional.

PERUPETRO podrá solicitar al Contratista información sobre sus
y

propiedades cada vez que lo considere pertinente. Asimismo, PERUPETRO

podrá solicitar al Contratista su cronograma de inventarios físicos

sificándolos según

de los bienes inherentes a las Operaciones,

sean de propiedad del Contratista o de terceros, y participar en

éstos si lo considera conveniente.=
El Contratista deberá remitir, dentro de los treinta (30) Días de
haber sido emitidos, copia del informe de sus auditores externos
sobre sus estados financieros correspondientes al ejercicio económico
anterior. En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cuentas separadas con el objeto de

formular estados financieros para cada contrato y/o actividad, y por

lo tanto, el informe elaborado por sus auditores externos deberá
incluir también estados financieros for cada contrato y/o actividad.=
El Contratista deberá remitir a PERUPETRO, cuando éste lo requiera,
información consignada en la declaración jurada anual del Impuesto a

(

/
/

SERIEBN:0668301 26051

CLAUSULA DECIMA NOVENA - VARIOS:
NX 19.1 Si en uno o más casos, cualesquiera de las Partes omitiera invocar o
insistir en el cumplimiento de alguna de las estipulaciones del
Contrato o en el ejercicio de cualquiera de los derechos otorgados

bajo el Contrato, ello no será interpretado como una renuncia a dicha

disposición o derecho.=
19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas

las resoluciones que las autoridades competentes dicten en uso de sus

atribuciones legales

/ Asimismo, el Contratista se obliga a cumplir todas las disposiciones

de las autoridades competentes en relación con los aspectos de

defensa y seguridad nacional

19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de

Contrato
.4 En concordancia con la legislación vigente, el Contratista tendrá el
derecho de utilizar, con el propósito de llevar a cabo las

Operaciones, el agua, madera, grava Y otros materiales de:

nstrucción ubicados dentro del Área de Contrato, respetando el

dekecho de terceros, de ser el caso.=
icencia de uso de Información técnica del Área de Contrato u
áreas, que el Contratista desee adquirir de PERUPETRO, "ve.
suministrará de acuerdo a la Política Para Manejo de Información:

Técnica de Exploración Producción de PERUPETRO, para cuyo efecto las.

Partes suscribirán una "Carta-Convenio".
19.6 En el caso que alguna de las Partes no cumpla con pagar en el plazo:
acordado, el monto materia del pago estará afecto a partir del Día

siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes:== = ==:
a) Para cuentas que sean expresadas y pagaderas en moneda
2 as a
SS nacional, la tasa aplicable será la tasa activa en moneda

naciondl  (TAMN) para créditos de hasta trescientos sesenta
(360) Días de plazo, publicada por la Superintendencia de:
Banca y Seguros, o la que la sustituya, aplicable al período

S >
transcurrido entre la fecha de vencimiento y la fecha efectiva

de pago; Y
b) Para cuentas que sean expresadas en Dólares, y Ppagaderas en
moneda nacional o en Dólares, la tasa aplicable será la tasa de
interés preferencial (U.S. Prime Rate) más tres (3) puntos

de
SS

19.7

19.8

19.91

19.10

19.11

= CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES=

20.1

Le

porcentuales, publicada por la Reserva Federal de los Estados
A

Unidos de Norteamérica, aplicada al período transcurrido entre
la fecha de vencimiento y la fecha efectiva de pago, a falta de
uya adecuadamente.

ésta, las Partes acordarán otra que la susti
Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o transacción entre las Partes. Por acuerdo escrito
entre las Partes se podrá establecer una estipulación diferente para
el pago de intereses. Las disposiciones aquí contenidas para la
aplicación de intereses no modificarán de ningún modo los derechos y

recursos legales de las Partes para hacer cumplir el pago de los

montos adeudados.

En caso de emergencia nacional declarada por ley, en virtud de la

al el Estado deba adquirir Hidrocarburos de productores locales,
ésta se efectuará a los precios que resulten de aplicar los
mecanismos de valorización establecidos en la cláusula octava y serán

pagados en Dólares a los treinta (30) Días siguientes de efectuada-la

entrega.
El Estado, a través del Ministerio de Defensa y del Ministerio del

/

=<Interior, brindará al Contratista en las Operaciones y en cuanto le

f
sea posible, las medidas de seguridad necesarias.
El Contratista liberará y en su casd indemmizará a PERUPETRO y al

Estado, según corresponda, de cualquier reclamo, acción legal u otras

cargas 0 gravámenes de terceros que pudieran resultar como

consecuencia de las Operaciones y relaciones llevadas a cabo al

5
amparo del Contrato, provenientes de cualquier relación contractual o

extra contractual, salvo aquellás que se originen por ac

propdo PERUPETRO o del Estado.
El Contratista tendrá la libre disponibilidad

que le corresponda conforme al Contrato.

Ea 27 CES
Toda notificación o comunicación, relatiya al Contrato, será

considerada como válidamente cursada si es por escrito y entregada

<con cargo o recibida por intermedio de correo certificado o facsímil

: l. a dor
o por otros medios que las Pártes acuerden, dirigida al destinatario

en un Día Útil a las siguientes direcciones

PERUPETRO: ==
PERUPETRO S.A.=

Gerencia General =

Av. Luis Aldana N” 320
SERIEBN*")668302 E 26052

Ñ

Lima 41 - Perú:

Fax: 6171801==
Contratista:

SAVIA PERU S.A.

Gerencia General

Av. Rivera Navarrete 501, Piso l1=

Lima 27 - Perú:

1

Fax N*441-4217

Garante Corporativo:===:

PETRO-TECH INTERNATIONAL, INC.

Representante Legal=:

1200 Smith Street, 14th Floor=

Hosuton, TX 77002, =
Estados Unilos de América=

Fax No. (713) 658-2553=
20.2 Cualquiera de las Partes tendrá el derecho de cambiar su dirección o
el número de facsímil a los efectos de las notificaciones y
comunicaciones, mediante comunicación a la otra Parte, con por lo

menos cinco (5) Días Útiles de anticipación a la fecha efectiva de:

dicho cambio. 7

establecido en el primer párrafo de este acápite es de aplicación

al Garante Corporativo.===
CLAUSULA |VIGESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE>

CONTROVERSIAS

21.1 Sometimiento a la Ley Peruana:
El Contrato se ha negociado, redactado y suscrito con Eta a las
normas legales del Perú y su contenido, ejecución y demás

consecuencias que de él se originen se regirán por las normas legales

de derecho interno de la República del Perú.

21.2 Comité Técnico de Conciliación====
El Comité Técnico de Conciliación será formado dentro de los quince:
(15) Días Útiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la
materia de que se trate. Cada una de las Partes seleccionará a un (1) y
miembro y el tercero será determinado por los miembros designados por:
las Partes. en cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros
designados por ellas no pudieran ponerse de acuerdo para determánar
/ al tercer miembro dentro del plazo estipulado, o si el Comité Técnico
de Conciliación no emitiera opinión dentro del plazo estipulado,

/
21.3

NU

cualquiera de las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato

Las Partes, dentro de los sésenta (60) Días contados a partir de la

n, acordarán el procedimiento que regirá a este

Fecha de Suscripci

comité.

Comité Técnico de Conciliación deberán ser

Las resoluciones del-

emitidas denfro de los treinta (30) Días de “su instalación y tendrán

carácter obligatorio, en tanto un laudo arbitral, de ser el caso, no

resuelva el diferendo en forma definitiva. Sin perjuicio del

cumplimiento de la resolución emitida por el Comité Técnico de

Conciliación, cualquiera de las Partes podrá recurrir a arbitraje

_conforme al acápite 21.3, dentro de los sesenta (60) Días siguientes

ha de recepción de la notificación de la resolución referida.
Nx

a la fec

Convenio Arbitral
Cualquier litigio, controversia, diferencia o reclado resultante del
Contrato o relativo al Contrato, tales como su interpretación,

cumplimiento, resolución, termipación, eficacia o validez, que surja

entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Pártes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en el artículo

68" de la Ley No. -
Las Partes se obligan a realizar todos aquellos actos que sean

Los ¿03 a
necesarios para el desarrollo del procedimiento arbitral hasta su

culminación y ejecución.====
El arditraje será administrado por el Centro Internadional de Arreglo
de Diferencias Relativas a Inversiones, en adelante CIADI. Fn todo lo
no previsto en esta cláusula, el arbitraje se organizará y

desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,

vigentes en la Fecha de Suscripción.

Los árbitros serán tres (3), cada Parte designará a uno y el tercero

AS
Será nombrado por los árbitros designados por las Partes.
Para la solución de fondo del litigio, controversia, diferencia o

reclamo sometido a arbitraje, los árbitros aplidarán el derecho

interno de la República del Perú.=
El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje op en la de cualquier otra institución apropiada, pública o
privada, con la que el Centro hubiere llegado a un acuerdo a tal

efecto o en cualquher otro lugar que la Comisión o Tribunal apruebe,

previa consulta con el Secretario General.
CLAUSULA| VIGESIMA SEGUNDA -— TERMINACION

22.1

SERIEBN:)668303 26053

Durante el désarrollo del arbitraje las Partes continuarán con la

ejecución de sus obligaciones contractuales, en la medida en que sea

posible, inclusive aquéllas materia del arbitraje.

Sin perjuicio de lo anterior, si la materia de arbitraje fuera el

cumplimiento de las obligaciones contractuales garantizadas con las

fianzas a EÍS se refiere el acápite 3.10 quedará en suspenso el.

cómputo del plazo respectivo y tales fianzas no podrán ser

ejecutadas, debiendo ser mantenidas vigentes durante el procedimiento
E

Í
arbitral. Con tal fin, el Contratista deberá prorrogar o sustituir.

dichas fianzas, según sea necesario.
El laudo es obligatorio para las Partes y no podrá ser objeto de
apelación ni de ¡cualquier otro recurso, excepto los previstos en el

Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre

Estados y Nacionales de Otros Estados, en adelante el Convenio. =
El laudo dictado conforme al Convenio se ejecutará dentro del

territorio peruano, de acuerdo a las normas vigentes sobre ejecución

de, sentencias. =

Las Partes renuncian a cualquier reglamación diplomática.
Este Contrato se redacta e interpreta en el idioma castellano, por lo:

las Partes convienen en quel esta versión es la única y la

La l terminación del Contrato se rige por lo estipulado en él,
7

supletoriamente por las normas de la Ley N* 26221; y,_en cuanto a lo

que no esté previsto en ella, por las normas del Código Civil

Salvo los casos previstos en el acápite 22.3, cuando una de
Partes incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran de Caso Fortuito
o Fuerza Mayor u otras causas no imputables, la otra Parte podrá
Eobiricar a dicha Parte, comunicándole el incumplimiento y su
intención de dar por termivado el Contrato al término del plazo de
sesenta (60) Días, a no ser que dentro de este plazo xica Parte

subsane el referido incumplimiento o demuestre aila otra Parte que

Si la Parte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los Yreinta/ 130) Días siguientes á la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso*
hasta que el laudo arbitral sea notificado a las Partes, y el
A

22.2

A
Contrato terminará si habiendo sido confirmado el incumplimiento,
Ss

dicha Parte no subsana el incumplimiento o no demuestra a la otra
A

Parte que está en vía de subsanación, dentro de dicho plazo.

El Contrato puede terminar con anterioridad al plazo de Vigencia del

Contrato, por acuerdo expreso de las Partes
A la terminación del Contrato cesarán totalmente todos los derechos y

obligaciones de las Partes, especificados en el Contrato y se tendrá

en consideración: ===:
Que los derechos y las obligaciones de las Partes derivados de

a)
este Contrato con anterioridad, a dicha “erminación sean
respetados; incluyendo, entre jo, el derecho del Contratista
a los Hidrocarburos extraídos y a las garantías estipuladas en
el Contrato; Y, =

b) Que en caso de incumplimiento incurrido por cualquiera de las

Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones estipuladas en el Contrato, éstos sean subsanados

por la parte infractora, salvo las obligaciones que por su

naturaleza se extinguen con la terminación del mismo.
N

El Contrato se resolverá de pleno derecho y sin previo trámite, en

los,casos siguientes

22.3.1 En caso que el Contratista haya incumplido con la ejecución
del programa mínimo de trabajo de cualquier período de la fase

ES
de exploración, luego de haber hecho uso de las prórrogas

contempladas en el acápite 3.4 de ser el caso, y sin razones

£ satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

los acápites 4.7 y 4.13.
22.3.2 En baso que al vencimiento de la fase de exploración o del

período de retención, lo último que suceda, no se efectuara

1
ninguna declaración de Descubrimiento Comercial

£
22.3.3 En los casos específicos señalados 'en los acápites 3.10, 4.2 y
, -

7 17.5.
22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
disolución, liquidación o quiebra y el Contratista no curse la
notificación descrita en el acápite 16.1, en un plazo de

quince (15) Días Útiles, identificando al tercero que asumirá

su posición contractual. =
22.3.5 En caso de no encontrarse vigente la garantía corporativa a
que se refiere el acápite 3.11 y el Gontratista no cumpla con
sustituirla en, un plazo máximo de quince (15) Días Útiles

siguientes a la recepción lpor el Contratista de la
22.4

SERIE BN2)668304, 26054

notificación de PERUBETRO requiriendo la sustitución, o en
caso de haber sido declarada la insolvencia, disolución,
liquidación o quiebra de la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11 y el Contratista no
cúmpla con notificar a PERUPETRO en un plazo máximo de quince
(15) Días Útiles siguientes al requerimiento de PERUPETRO,

identificando al tercero que asumirá la garantía corporativa,

previa calificación y aceptáción por PERUPETRO.

22.3.6 Por mandato de un laudo arbitral que declare, en los casos del
acápite 22.1, un-—incumplimiento y Éste no sea subsanado
conforme a Yo dispuesto en el referido acápite; o por mandato

-— de un laudo arbitral que declare la terminación del Contrato.=

De acuerdo a lo establecido por el artículo 87* de la Ley N* 26221,
en caso de incumplimiento por el Contratista de las disposiciones
sobre el Medio Ambiente, OSINERG impondrá las sanciones pertinentes,

pudiendo el Ministerio de Energía y Minas llegar hasta la terminación

del Contrato, pzevio informe al OSINERG.
En caso que el Contratista, o la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11, solicite protección contra
las acciones de acreedores, PERUPETRO podrá resolver el Contrato en

so estime que sus derechos bajo el Contrato no se encuentren

debidamente protegidos.

A la terminación del Contrato, el Contratista entregará qn propiedad.
al Éstado, a través de PERUPETRO, a menos que éste no los requiera,
sin cargo ni costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste
normal producido por el uso, los inmuebles, instalaciones de energía,
campamentos, medios de comunicación, ductos y demás 'bienes de

producción e instalaciones de propiedad del Coftratista que permitan:

la continuación de las Operaciones de Explotación.
En caso de haber. Explotación conjunta de Petróleo, Gas Natural No

Asociado y/o Gas Natural No Asociado y Condensados, al término del/

plazo establecido en el acápite 3.1 para la fase de explotación de
Petróleo, el Contratista éntregará en propiedad al Estado, a través
de PERUPETRO, a menos que éste no los requiera, sin cargo ni costo
alguno para éste, en buen estado de conservación, mantenimiento y.
funcionamiento y teniendo en cuenta el desgaste normal producido por.
el uso, los bienes e instalaciones propios de la Explotación de.

Petróleo, que no sean necesarios para la Explotación de Gas Natural

No Asociado y/o Gas Natural No Asociado y Condensados.=

-
Y

22.7

bienes e instalaciones que conserve el Contratista para la

Los
Explotación del Gas Natural No Asoliado y/o Gas Natural No Asociado y
estado siendo utilizados también en la

Condensados, que / hayan
Explotación de Petróleo, aún cuando continuaran en propiedad del

Contratista, serán aplicados a servir ambas Explotaciones,

celebrándose al efecto un convenio entre las Partes.=
En caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite
pero que no sean conexos 0 accesorios exclusivamente a las
Operaciones, esto es, que también hayan estado siendo usados para
operaciones en otras áreas con contrato vigento para la Exploración o
Explotación de Hidrocarburos en el país, el Contratista continuará

con la propiedad de dichos bienes, haciendo uso de ellos.

A efectos de lo dispuesto en el acápite 22.6, durante el último Año
de Vigencia del Contrato, el Contratista dará las facilidades y
¡colaborará con PERUPETRO en todo lo necesario para que, sin
interferir con las Operaciones, PERUPÉTRO pueda realizar todos los
actos y celebrar todos los convenios que permitan una transición
ordenada y no interrumpida de las Operaciones que se vengan '

realizando a la/fecha de terminación del Contrato.
= ANEXO "A"
=DESCRIPCION DEL LOTE Z-51

COORDENADAS  GEOGRAFICAS COORDENADAS PLANAS U.T.M.

E

Latitud Sur [Longitud Oeste| Metros Norte | Metros lEste

11%09'55”"686 78%48'17"823 8'763,034.450 084,264.876

11910'16”"236 78919"33533 8'763,034.450 136,663.719

11915'12*133 78%08'49"128 8'754,476.285 811,537.851

119%50'12"949 "717912'44"536 8690,508.198 258,954.611

1
2
El
4 11%16'36"169 77943'02"012 8'752,033.285 203,324.891
5
6

11%49'31"263 78%23'06"265 8'690,508.198 131,055.704

E] 11%41'36"839 783047326 8'704,933.324 116,898.412

Coordenadas PSAD 56, Zona 18
Extensión 874,877.488 ha

26055

S
E
,

SERIE BN"0668305

Vd

VIA

/

DVTIVI

AVHIVI-NY

¿sz

ey 88b"228'Y 18

LG-Z

ANEXO "C-1 =
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO

PERUPETRO S.A
Ciudad.=

De nuestra consideración:

(Entidad del sistema financiero)... nos

Por la presente, Aosotros....
constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado
el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de sesenta mil y 00/100 Dólares (US$ 60,000.00) a fin de garantizar
el fiel cumplimiento de las obligaciones del Contratista bajo el programa
mínimo de trabajo del primer período de la fase de exploración, contenidas
en la cláusula cuarta del Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-51, suscrito con PERUPETRO (en

adelante llamado Contrato).

La obligación que asume . (Entidad del sistema financiero) bajo la

presente fianza se limita a pagar a PERUPETRO la suma de sesenta mil y

00/100 Dólares (US$ A0 000.00) requerida en su solicitud de pago.
1/ Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO A .... pcia del sistema financiero).... solicitando el
pago de sesenta mil y 00/L00 Dólares (US$ 60,000.00), declarando que el
Contratista no ha cumplido con todo o parte de la obligación antes referida
y acompañando a dicha carta, Quo) único recaudo y justificación, una copia

certificada de la carta notarial dirigida por PERUPETRO al Contratista

Texigiéndole el cumplimiento de la obligación antes referida y Y

notificándole su intención de hacer efectiva la fianza; dicha carta
notarial le PERUPETRO al Contratista deberá haber sido entregada a éste por
lo menos veinte (20) Días calendario antes de la fecha en que PERUBETRO
presente la reclamación de pago a .... (Entidad del sistema financiero) ....-
2. La presente fianza expirará a más tardar el ....- Sa menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... Y
al Contratista de toda responsabilidad bajo la erearaEs fianza, en cuyo

caso la presente fianza será a en la fecha de recepción de la

mencionada carta de PERUPETRO.=
SERIEBN)668306 26056

'oda demora por nuestra parte para honrar la presente fianza a favor de
Stedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superíntendencia de Banca y Seguros aplácable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la parta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema

financiero)....- Y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente

Atentamente,

ANEXO "C-2"

Ciudad.

De nuestral consideración: =
> ” S 4 a a
Por la presente, nosotrds.... (Entidad del sistema financiero)... nos:

onstituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado:
el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
importe de un millón veinte mil y 00/100 Dólares (US$ 1'020,000.00) a fin

de garantizar el fiel cumplimiento de las obligaciones del Contratista

bajo el programa mínimo de trabajo del segundo período de la fase de

exploración, contenidas en la cláusula cuarta del Contrato de Licencia

para la Exploración y Explotación de Hidrocarburos en el Lote 2Z-51%

suscrito con PERUPETRO (en adelante llamado Contrato).
bajo la

La obligación que asume .... (Entidad del sistema financiero)

presente fianza se limita a pagar a PERUPETRO la suma de un millón veinte
mil y 00/100 Dólares (US$ 1'020,000.00) requerida en su solicitud de pago.
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,:

incondicional y de realización ate MEDIO a la presentación

dentro del plazo de vigencia de la misma, de una carta notarial dirigida

(Entidad del sistema financiero).... solicitando el
1'020,000.00),

por PERUPETRO a
de un millón veinte mil y 00/100 Dólares (US$
con todo o parte de la/

pago
declarando que el Contratista no ha cumplido

£
obligación antes referida y acompañando a dicha carta, como único recaudo y

justificación, una copia certificada de la carta notarial dirigida por

PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes

referida y notificándole su intención de hacer efectiva la fianza; dicha

carta notarial de PERUPETRO,al Contratista deberá haber sido entregada a

Días calendarió antes de la fecha en que

.... (Entidad del sistema

éste por lo menos veinte (20)

PERUPETRO presente la reclamación de pago a

financiero)...»

2. La presente fianza expirará a más tardar EA a menos que con

anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ... (Entidad del sistema financiero).... Y
21 Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO
3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activá en Moneda
a

Extranjera (TAMEX) de las O del Sistema Financiero que publica
la Superintendencia de Banca Y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por la presente fianza y .... (Entidad del sistema

financiero) ..... Y el Contratista quedarán liberados de toda

“responsabilidad u obligación respecto a la presente fianza.==

Atentamente, =

(Entidad del sistema financiero)

ANEXO "C-3"

== CARTA FIANZA PARA EL TERCER PERIODO DEL

CARTA FIANZA N*
Lima, =
Señores
PERUPETRO S.A.
Ciudad

De nuestra consideració:
Por la presente, NMOSOLYOS.... (Entidad del sistema financiero)... nos

constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado
el Contratista, ahte PERUPETRO S.A., en adelante llamada PERUPETRO, por el

importe de un millón doscientos treinta mil y 00/100 Dólares (US$
SERIE BN:)668307 26059

0,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones

Contratista bajo el programa mínimo de trabajo del tercer período de la

14 A 4 ”
fase de exploración, contenidas en la cláusula cuarta del Contrato” de

Licencial para la Exploración y Explotación de Hidrocarburos en el Lote 2->

51, suscrito con PERUPETRO (en adelante llamado Contrato).
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón

doscientos treinta mil y 00/100 Dólares (US$ 1'23D,000. 89) requerida en su

solicitud de pago.=

SS
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de cion automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago ke un millón doscientos treinta! mil y 00/100 Dólares (US$

1'230,000:00), declarando que el Contratista na na cumplido con todo o
A parte de la obligación antes referida y acompañando a dicha carta, como
< énico recaudo y justificación, una copia certificada de la carta notarial
PA a dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la
obligación antes referiga y notificándole su intención de hacer efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la”

fécha en que PERUPETRO presente la reclamación de pago a ....(Entidad del

e

istema financiero).....
con

2. La presente fianza expirará a más tardar Sl ono a menos qué
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERURETRO liberando a .... (Entidad del sistema financiero).... Y
al Contratista' de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la
FA

mencionada carta de PERUPETRO.==
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes) devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Ins piEMSISneN del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir,

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

- ... (Entidad del sistema financiero)

N
A partir de la fecha de la expiración o cancelación no se podrá presentar

(Entidad del sistema

reclamo alguno por la presente fianza y
si financiero) ..... y el Contratista quedarán liberados de toda

Nx
responsabilidad u obligación respecto a la presente fianza.

l
¿ie

Atentamente, =

(Entidad del sistema financiero) =
ANEXO "C-4"

CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO

CARTA FIANZA N

Lima,

Señores=
PERUPETRO S.A.=
Ciudad.
De Aneatea consideración: Ñ

Por la presente, NOSotroS.... (Entidad del sistema financiero)... nos
conskituimos en fiadores solidarios de SAVIA PERU S.A., en Adelante llamado
el Contratista, ante PERUPETRO S.A., en adelante Llamada PERUPETRO, por el
importe de un millón doscientos treinta mil y 00/100 Dólares (US$
230,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del cuarto “período de la

fase de exploración, contenidas en la cláusula cuarta del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-

51, suscrito con PERUPETRO (en adelante llamado Contrato)

Ñ

La obligación que asume =... (Entidad del platena financiero) *..... bajo la

presente fianza se limita a pagar a PERUPETRO la suma de un millón

doscientos treinta mil y 00/100 Dólares (US$ 1'230,000.00) requerida en su
I
/

solicitud de pago.=
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

7

incondicional y de realización automática, pagadera a la presentación;
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de un millón doscientos treinta mil y 00/100 Dólares (US$
1'230,000.00), declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la
obligación antes referida y notificándole su intención de hacer efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO presente la reclamación de pago h. (Entidad/ del

sistema financiero) .....
y
2. La presente fianza expirará a más tardar el ..... a menos que con

anterioridad a esa fecha ... (Entidad del sistema financiero) reciba una

SERIE BN0668308 26058

/
Y

AS , :

PELS > de PERUPETRO liberando a .... (Entidad del sistema financiero)... y

Contratista de toda responsabilidad bajo la presente fianza, en cuyo

!
caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.== ===
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente ala Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
y la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...=
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza Y ...- (Entidad del sistema»

financiero) ..... y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente sfianza.=

PROGRAMA MINIMO DE TRABAJO:

PERUPETRO S.A.

Ciudad.=

De nuestra consideración: ====

li]

Por la presente, nQsotros. (Entidad del sistema financiero)... no:

constituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado:

el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el.
importe de un millón doscientos treinta mil y. 00/100 Dólares (US$,
1'230,000.00) a fin de garantizar el; fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del quinto período de la

fase de exploración, ¡contenidas en la cláusula cuarta del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-
A

51, suscrito con PERUPETRO (en adelante llamado Contrato) .=

La obligación que asume .... (Entidad del sistema financiero) ...... bajo la

presente fianza se limita a pagar a PERUPETRO la suma de un millón

doscientos treinta mil y 00/100 Dólares (US$ 1'230,000.00) requerida en su

solicitud de pago.
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

incondicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de una carta notarial dirigida

por PERUPETRO a ..-- fEntidad del sistema financiero).... solicitando el
pago de “un millén doscientos treinta mil y 00/100 Dólares (US$
1'230,000.00), declarando que el Contratista no ha cumplido con todo o
parte de la obligación antes referida y acompañando a dicha carta, como

Ónico recaudo y justificación, una copia certificada de la carta notarial

dirigida por PERUPETRO al' Contratista exigiéndol
/
y notificándole su intención de hacer efectiva

e el cumplimiento de la

obligación antes referida

la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber

/sido entregada d éste pi

or lo menos veinte (20),Días calendario antes de la
.... (Entidad del

fecha en que PERUPETRO presente la reclamación de pago a

sistema financiero)
a menos que con

2. La presente fianza expirará a más tardar el

anterioridad a esa fecha (Entidad del sistema financiero)... reciba una

/
carta de PERUPETRO liberando a .... (Entidad del sistema financiero).... Y

al Contratista de toda responsabilidad bajo la presente fianza, En cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.= =

3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devendará un interés equivalente a la Tasa Activa en Moneda

Extranjera (TAMEX) de las Instituciones del Sistema Financierd que publica

la Superintendencia de Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por .PERUPÉTRO /2

(Entidad del sistema financiero)...

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza Y ...- (Entidad del sistema

financiero). y el Contratista quedarán liberados de toda

(Entidad del sistema financiero)
Ñ

Señores:
PERUPETRO S.A.
Av. Luis Aldana 320

Lima 41=
yA

presente documento PETRO-TECH INTERNATIONAL, INC., de conformidad

acápite 3.11 del Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-51 a ser suscrito por  PERUPETRO

S.A. ("PERUPETRO") y SAVIA PERU S.A., garantiza solidariamente ante

PERUPETRO el cumplimiento por SAVIA PERU S.A., de todas las obligaciones

que ésta asuma en el programa mínimó de trabajo descrito en el acápite 4.6
E del Contrato, así como la ejecución por SAVIA PERU S.A., de cada uno de los

programas anuales de Explotación, tal como puedan ser reajustados

o
cambiados, que ésta presente a PERUPETRO en cumplimiento del acápite 5.3

del Contrato.=
Esta garantía subsistirá mientras sean exigibles Mas obligaciones de SAVIA
PERU S.A., derivadas del Contrato. Para los efectos de esta garantía PETRO-
2 TECH INTERNATIONAL, INC., se somete a las leyes de la República del Perú, >
É renuncia expresamente a toda reclamación diplomática y se somete alo

| Brocedimiento arbitral para solución de controversias establecido en la

legalmente autorizada)
Ñ

ANEXO "E"=
= PROCEDIMIENTO CONTABLE
DISPOSICIONES GENERÁLES=== >

1.1 PROPOSITO=
El propósito del presente
procedimientos de contabilidad que permitan determinar los ingresos,

anexo es el de establecer normas Y

= Anversiones, gastos y costos operativos del Contratista para efectos

a que se refiere la cláusila octava del

del cálculo del Ractor

Contrato

1.2 DEFINICIONES
Los términos utilizados en el presente anexo aque han
tendrán el significado que se

sido definidos
en la cláusula primera del Contrato,
les otorga en dicha cláusula. Los términos contables incluidos en el”
presente anexo, tendrín el significado que les otorgan las normas y:

prácticas contables aceptadas en el Perú y en la industria petrolera
N S

internacional.=

/ 1.3 NORMAS DE CONTABILIDAD:

/ a
a) El Contratista llevará su contabilidad de conformidad con las

normas legales vigentes, con los principios y prácticas
2
an

2.4

contables establecidos y aceptados en el Perú y en la industria

petrolera internacional, y de acuerdo con lo dispuesto en el

* presente Procedimiento Contable.
by El "Manual de Procedimientos Contables" al que se refiere el

acápite 18.1 del Contrato, deberá considerar las estipulaciones

contenidas en el presente anexo.

REGISTROS CONTABLES, /INSPECCION Y AJUSTES

SISTEMAS DE CUENTAS
Para efectos de la determinación del Factor Ri, el Contratista

llevará un sistema especial de cuentas para registrar en ellas, en

Dólares, los ingresos percibidos y egresos efectuados, con relación a
Ss

las Operaciones del Contrato. Este sistema constará de dos cuentas

principales; la Cuenta de Ingresos del Factor Ri, Y la Cuenta de

Egresos del Factor R;

TIPO DE CAMBI

Las transacciones efectuadas en moneda nacional, serán registradas al
tipo de cambio, venta vigente en el Día en que ¡se efectuó el
desembolso o se percibió el ingreso. Las transacciones efectuadas en

Dólares y la valorización de la producción, se registrarán

conformidad con lo estipulado en el punto 3.3 del presente anexo.=

DOCUMENTACION DE SUSTENT'
El Contratista mantendrá en sus archivos la documentación original de

sustento de los cargos efectuados a las cuentas del Factor Rer-z

ESTADO DE CUENTAS DEL FACTOR Rex
De haber optado el Contratista por la aplicación de la metodología
descrita en el acápite 8.3.2, para el cálculo de la regalía, éste
presentará a PERUPETRO, dentro de los treinta (30) Días siguientes'a
la fecha de Declaración de Descubrimiento Comercial, un Estado Mes a
Mes de las Cuentas de Ingresos y Egresos del Factor Roe
correspondiente al período transcurrido entre la Fecha de Suscripción
y el semestre anterior a la fecha de Declaración de Descubrimiento

Comercial, entendiéndose para todo efecto en este acápite, und

lembre.= =

semestre de enero a junio y el otro de julio a di
En adelante, el Contratista presentará a PERUPETRO, dentro de los
quince (15) Días siguientes a la terminación del mes de enero y julio
de cada año calendario, un Estado Mes a Mes de las Cuentas de

Ingresos y Egresos del Factor Ria correspondiente al semestre

anterior.=

a) Estado de la Cuenta de
SERIE BN")668310 265080

El Estado Mes a Mes de la Cuenta de Ingresos incluye la

valorización de la Producción Fiscalizada correspondiente al

semestre reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que
el Contratista ha percibido ingresos, incluyendo la fecha en que
éste se percibió efectivamente, así como una descripción corta de
la transacción, número del comprobante contable, monto en Dólares,

o en moneda nacional y en Dólares si el ingreso se percibió en

0 A z 3 A
moneda nacional, y el tipo de cambio correspondiente.=

b) Estado de la Cuenta de Egresos del Factor R r..= =
El Estado Mes a Mes de ¡la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciones
por las que el Contratista ha efectuado desembolsos, incluyendo la

SS fecha en que éste se realizó efectivamente, así como una

descripción corta de la transacción, número del comprobante:

contable, monto en Dólares, o en moneda nacional y en Dólares si.

el desembolso se realizó en moneda nacional, indicando el tipo de

E cambio correspondiente.===

NSPECCION CONTABLE Y AJUSTES= 7
S
Los libros de contabilidad y la documentación original de

ndo éstos lo requieran. ====
La| inspección de los libros de -—contabilidad y de la

- z
documentación de sustento, se redlizará de conformidad con las

normas de auditoria generalmente aceptadas,, incluyendo

18 X procedimientos de muestreo, cuando el caso lo requiera.=

/ M
b) Los Estados de Cuentas del Factor R t-1 se considerarán.

aceptados, si PERUPETRO no los objetara, por escrito, en el

plazo máximo de veinticuatro (24) Meses computados a partir de:

y la fecha de Su presentación a PERUPETRO.
El Contratista deberá responder  documentadamente las

observaciones formuladas por PERUPETRO dentro de los tres (3)

1 Meses siguientes a la recepción de la comunicación con la que

PERUPETRO formuló las observaciones. Si el Contratista no

cumplitra con el plazo antes referido, las observaciones de

PERUPETRO se tendrán por aceptadas.=
O) Toda discrepancia derivada de una inspección contable deberá

ser resuelta por las Partes en el plazo máximo de tres (3)

sustento de las transacciones incluidas en cada Estado de
uenta serán puestos a disposición, en horas de oficina, de los'

presentantes autorizados de PERUPETRO para su inspección,

yl
3.

Meses, computados a partir de lajfechá en que PERUPETRO recibió

la, resppesta del Contratista. Vencido el referido plazo, la
consideración del Comité de

discrepancia será puesta a
Supervisión, para que proceda según lo estipulado en el acápite
7.4 del Contrato. De persistir la discrepancia las Partes
podrán acordar] que dicha discrepancia sea revisada por una
firma de auditoria externa previamente aceptado por PERUPETRO,
o que se proceda de conformidad con lo estipuládo en el acápite

21.3 del Contrato. El fallo arbitral o el dictamen de los

auditores externos, serán considerados como definitivos.
a) Si como resultado de la inspección contable se estableciera que
en un determinado período debió aplicarse un Factor R t-1
distinto/ al que se aplicó, $e procederá a realizar los ajustes
correspondientes. Todo ajuste devengará intereses de acuerdo a

lo establecido en el acápite 8.5 del Contrato.

INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R t-1=

q E
'NGR! ESOS:

y se registrarán en la 1 Cuenta de

Se reconocerán como ingresos

Ingresos del Factor R t-1, los siguientes

a) La valorización de la Producción Fiscalizada de Hidrocarburos,

N según lo estipulado en la cláusula octava del Contrato.=

b) Enajenación de activos que fueron adquiridos por el Contratista

para las Operaciones del Contrato, y cuyo costo fue registrado

en la Cuenta de Egresos del Factor B t-1.=
c) Servicios prestados a terceros en lós que participa personal
cuyas remuneraciones y beneficios son registrados a la Cuenta
de Egresos del Factor R t-1, y/o en los sue se utiliza bienes

cuyo costo de adquisición ha sido enisbrado en la Cuenta de

Ú

Egresos del Factor R t-1.===
a) Mquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor R

t-1, o subarriendo de bienes SS alquiler es cargado en la

Cuenta de Egresos del Factor R t-1.
e) Indemnizaciones obtenidas de anos tomados con relación a las
actividades del Contrato y a “bienes siniestrados, incluyendo
las indemnizaciones de seguros por lucro cesante. No están

considerados los ingresos obtenidos como resultado de contratos

de cobertura de precios o “hedging”.====
£) Otros ingresos que!representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor R t-1.
ss

SERIE BN*)668311 , 26081

EGRESO.

A partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos operativos que se encuentren debidamente

sustentados con el comprobante de pago correspondiente. Sin embargo,

este reconocimiento estará sujeto a las siguientes limitacione

a) En cuanto al personal:
Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente O temporalmente a las
Operaciones. Para ello, Cel Contratista deberá poner a
disposición de PERUPETRO S.A., ex €l momento que éste lo
requiera, la planilla y la política de personal de la empresa.
Se registrarán en general todas las remuneraciones y beneficios
del personal operativo y administrativo del Contratista
incurridos en la ejecución de las Operaciones, clasificándolos

según su naturaleza.

En caso que el Contratista desarrollara Otras actividades
diferentes a las del Contrato, los costos del personal asignado
temporal o parcialmente a las Operaciones, se cargarán a la

Cuenta de Egresos de conformidad con lo estipulado en el

literal h) de este punto 3.2.

En cuanto a servicios de Afiliadas
a los servicios recibidos de Afiliadas, los cobros serán

mpetitivos con aquellos en los cuales el servicio pudiera ser

o]

estado por otras compañías.

c) En |cuanto a los materiales y equipos:
Los materiales y equipos que adquiera el Contratista, serán

registrados en la Cuenta de Egresos del Factor R t-1 de acuerdo

con lo indicado a continuación: =

= Materiales y equipos nuevos (condición "A"

Como condición "A" serán considerados aquellos materiales.

AS

a EN int
y equipos nuevos, que están en condición de ser

utilizados sin reacondicionamiento alguno, y se

1 registrarán al precio de la correspondiente factura
comercial más aquellos costos generalmente aceptados por

la práctica contable, incluyendo los costos adicionales

de importación si fuera el caso.

- Materiales y equipos usados (condición "B")
Como condición "B" serán considerados aquellos materiales

/
y equipos que no siendo nuevos están en condición de sex

Je
utilizados sin reacondicionamiento alguno, Y se
a)

e)

£)

registrarán al setenta y cinco por ciento (75%) del
precio al que se cotizan en ese momento los materiales y
equipos nuevos, o al precio de compra según la

E
correspondiente factura comercial, lo que resultare
Z

menor

- Materiales y equipos (condición "C")
Como condición "Cc" serán considerados aquellos materiales
y equipos que pueden ser utilizados para su función
origihal después de un adecuado reacondicionamiento, y se
registrarán al [cincuenta por ciento (50%) del precio al
que se cotizan en ese momento los materiales y equipos

nuevos, o al precio de compra según la correspondiente

factura comercial, lo que resultare menor.

En cuanto a fletes y gastos de transporte
sólo se reconocerá los gastos de viaje del personal del
Contratista y de sus familiares, así como los gastos de

transporte de efectos personales y menaje de casa, de acuerdo a

la política interna de la empresa. =
En el transporte de equipos, materiales y suministros
necesarios para las Operaciones, el Contratista evitará el pago
de "falsos Sletes!. De darse el caso, el reconocimiento de

tales desembolsos estará supeditado a la expresa aceptación por

escrito de PERUPETRO.

A /
Las primas .y costos netos de los seguros colocados total o

parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que/ éstos se cobren en forma

competitiva respecto a compañías de seguros que no tengan

relación con el Coñtratista.=
No se debe considerar los pagos efectuados como resultado de

contratos de cobertura de precios “hedging”.

En cuanto a los tributos:
Sólo se reconocerán los tributos aptas con relación a

actividades inherentes al Contrato.

En cuanto a gastos de inyestigación
Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, procedimientos y técnicas a utilizarse en
la búsqueda, desarrollo y producción de Hidrocarburos, así como

gastos de perfeccionamiento de los mismos, serán reconocidos

previa aprobación por escrito de PERUPETRO.

Nx
[ /
3.3 OPORTUNIDAD DEL REGISTR!

a)
/

b)

ingresos, los siguientes

a)

b)

c)

>

4.2 EGRESOS NO RECONOCIDOS==

INGRESQS Y EGRESOS NO RECONOCIDOS==
INGRESOS NO RECONOCIDOS====

SERIE BN") 668312 26062

/
r y

En cuanto a la asignación proporcional de gastos en Yeneral

Si el Contratista desarrollara otras actividades además de las
del Contrato, o tuviese suscrito con PERUPETRO más de un
contrato, los costos del personal técnico y administrativo, los
gastos de mantenimiento de oficinas administrativas, los gastos
y costos de operación En almacenes, así como otros gastos y
costos indirectos, se cargarán a la Cuenta de Egresos del
Factor R t-1 sobre una base de asignación proporcional de

gastos que obedecerá a una política prefiamente propuesta por

el Contratista y aceptada por PERUPETRO

y

Los “ingresos correspondientes a la valorización! de la
Producción Fiscalizada de Hidrocarburos de un determinado mes

calendario, se registrarán como ingresos del mes calendario en
M

el que los Hidrocarburos fueron fiscalizados.=
Los ingresos a que se refieren los literales b), Cc), 4), €) y

f) del punto 3.1 del presente anexo, se cargarán a la Cuenta de
1

Ingresos en el momento en que efectivamente se percibieron.
(
Los egresos se registrarán en el momento en que se efectuó el
Ñ

pago correspondiente.

tos del cálculo del Factor R t-1, no se reconocerán como

Ingresos financieros en general.
Ingresos percibidos por la prestación de servicios 0

enajenación de bienes de propiedad del Contratista, efectuadas

antes de la Fecha de Suscripción del Contrato.==

Ingresos percibidos por actividades. no relacionadas con las:

Operaciones del Contrato

Para efectos del cálculo del Fastor R t-1, no se reconocerán como

egresos los desembolsos efectuados por los siguientes conceptos

a)

Las Inversiones, gastos y costos incurridos por el Contratista

antes de la Fecha de Suscripción del Contrato.=

Los gastos de intereses sobre préstamos, indluyendo los

intereses sobre créditos de los proveedores.+

Lós gastos financieros en general.=

IA

4) Los costos incurridos por la toma de inventarios en caso de

efectuarse alguna cesión de derechos del Contratista en virtud

e) Depreciación y amortización de activos.=
£) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones €

indemnizaciones impuestas por las autoridades, inclusive las

impuestas éomo resultados de juicios.

g) Multas, recargos y reajustes derivados del incumplimiento en el
pago oportuno de tributos vigentes en el país. =
hb) Impuesto a la Renta aplicable al Contratista y el Impuesto
aplicable a las utilidades disponibles para el ut del

1! exterior, si fuera el caso

i) Impuesto General alas Ventas y de Promoción municipal, excepto
cuando constituya gasto de acuerdo a la Ley del Impuesto a la
Renta

3) Las donaciones en general, excepto aquellas previamente
aprobadas por PERUPETRO. ====

k) Gastos de publicidad, excepto aquellos previamente aprobados
por PERUPETRO.==

1) Los costos y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la
Producción.

11) Las ' inversiones en ,instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en ei'Área de
Contrato, después del Punto de Fiscalización de la Producción.=

m) Otros ¡gastos e inversiones no vinculados con Jas Operaciones
del Contrato.

5. REVISION DEL PROCEDIMIENTO CONTABLE:

Las disposiciones del presente Procedimiento Contable podrán ser
modificadas por acuerdo de las Partes, con la indicación de la fecha
a partir de la cual empezará a regir.

/ ANEXO "E"
UNIDADES DE TRABAJO EXPLORATORIO (UTE)
TABLA DE EQUIVALENCIAS

Actividad UTE

Ri [Sísmica 2D — Km Q-20
_ [Sísmica 3D - EW 1.00
Reprocesamiento 2D - Km 0.02
Gravimetría - Km 0.02
Magnetometría - Km , 0.02

Estudios por período 20.00

SERIE BNS)668313 26063

POZOS EXPLORATORIOS ]

Profundidad - m
o - 1,000 0.10 x m 1
1,001 - 2,000 0.13 xm
2,001 - 3,000 0.18 x m
3,001 - 4,000 0.22 x m
4,001 a más 0.25 x m
Nota.- Para efecto de valorización de las fianzas establecidas en el

acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US% 3,000
ANEXO "G"

CARTA FIANZA
CARTA FIANZA N*
Lima,
Señores=

PERUPETRO S.A.=

Ciudad.
De nuestra consideración:

la presente, nOsotros.... (Entidad del sistema financiero)... nos

ituimos en fiadores solidarios de SAVIA PERU S.A., en adelante llamado

SS
el Coktratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el.

importelde quinientos cuarenta mil y 00/100 Dólares (US$ 540,000.00) a fin

Eemandi
o Fernend

Ricardo

de garantizar el fiel cumplimiento de la oferta técnica del Contratista:

/
ara el segundo período de la fase de exploración del Contrato de Licencia

para la ixploración y Explotación de Hidrocarburos en el Lote Z-51,

a
y suscrito con-PERUPETRO (en adelante Alamado Contrato) .=
La obligación que asume .... (Entidad del sistema financiero) .....- bajo la:
presente fianza se limita a pagar a PERUPETRO la suma de quinientos

cuarenta mil y 00/100 Dólares (US$ 540,000.00) requerida en su solicitud

de pago.
; a 7 a ae yA A AS
7 1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

N incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de, una carta notarial dirigida
Y por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el,
pago de quinientos cuarenta mil y 00/100 Dólares (US$, 540,000.00),
declarando que el Contratista no ha cumplido con todo a parte de la
obíigación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha:
1 carta notarial de PERUPETRO al Contratista deberá haber sido entregada a

éste por lo menos veinte (20) Días calendario antes de la fecha en que
1 qe
2370 á
PERUPETRO presente la yeclamación de ¿ago a .... (Entidad del sistema

financiero)

2. La presente fianza expirará a más tardar SÍ mos. (un día antes del

inicio del segundo período pa fase de exploración del Contrato) a menos
que con anterioridad a esa fecha ... (Entidad del sistema) financiero).

reciba una carta de PERUPETRO liberando a .... (Entidad del sistema

financiero).. y al Contratista de toda responsabilidad bajo la presente

fianza, en cuyo caso la presente fianza será cancelada en la fecha de

recepción de la mencionada carta de PERUPETRO.=
3. Toda demora por nuestra parte para honrar la presente fianza a MOS de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por pa presente fianza ¡Yo (Entidad del sistema

financiero) ..... Y el Contratista quedarán liberados de toda

responsabilidad u obligación respecto a la presente fianza.

Atentamente, =

) ,
(Entidad del sistema financiero) =
Usted, Señor Notario, se servirá agregar les insertos que se mencionan y
demás cláusulas de ley y elevar a escritura pública la presente minuta,

cuidando de pasqr los partes correspondientes al' Registro Público de

Hidrocarburos.=

Lima,16 de julio de 2010=
FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABEL MERCEDES TAFUR MARÍN=

FIRMADO POR SAVIA PERU S.A. EL SEÑOR BUM SUK POO =

FIRMADO POR PETRO-TECH INTERNATIONAL INC. EL SEÑOR BUM SUK POO
FIRMADO BANCO CENTRAL DE RESERVA DEL PERU EL SEÑOR RENZO GUILLERMO ROSSINI

MIÑAN Y EL SEÑOR MANUEL MONTEAGUDO VALDEZ. 27
AUTORIZADA LA MINUIA POR EL DOCTOR CARLOS DOMINGO HAMANN GARCIA BELAUNDE,

ABOGADO INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL

NÚMERO: 29608
INSERTO NÚMERO UNO:
SERIE BN") 668314 26064

eban Contrato de Licencia para la Exploración y Explotación de

ISA
e Sd ddrocarburos en el Lote Z-51

2
DECRETO SUPREMO N*030-2010-EM

EL PRESIDENTE DE LA REPÚBLICA

CONSIDERANDO:
Que, es política del Gobierno promover el desarrollo de las actividades

hidrocarburíferas, a fin de garantizar el futuro abastecimiento” de

combustibles sobre la base de la libre competencia;

que, mediante el Decreto Supremo N” 042-2005-EM, se aprobó el Texto Única!

y
Ordenado de la Ley Orgánica de Hidrocarburos, que regula las actividades de

hidrocarburos en el territorio nacional; =
Que, el Artículo 11 del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, establece que los Contratos podrán celebrarse, a criterio
del Contratante, previa negociación directa o por convocatoria; y, que los

mismos se aprobarán por Decreto Supremo refrendado por el Ministro de:

Econoría y Finanzas y el Ministro de Energía y Minas, en un plazo no mayor.

/
le -60 (sedenta) días de iniciado el trámite de aprobación ante el

Que, mediante Aclerdo de Directorio N* 042-2008, de fecha 17 de abril (de:
el pirectorio de PERUPETRO/S.A. aprobó las, Bases del Proceso de
* PERUPETRO-CONT-001-2008 para la Selecrión de Empresas y

Asignación |de Lotes para Contratos de Licencia para Exploración
V

(
Que, la Comisión de Trabajo de PERUPETRO S.A. encargada del Proceso de

Explotación de Hidrocarburos; =

Selección N” PERUPETRO-CONT- 901-2008 para 1
Asignación de Lotes para Contratos de Licencia para Exploración y

Selección de Empresas
V

Explotación de Hidrocarburos, en fecha 10 de setiembre de 2008, otorgó la

Buena Pro a PETRO-TECH PERUANA S.A., por el Lote Z-51; =
Que, el Artículo 15 del Texto Único Ordenado de la ley Orgánica de

Hidrocarburos, “establece que las empresas extranjeras, para celebrar

Contratos al amparo de dicha Ley, deberán establecer sucursal o constituir
una sociedad conforme a la Ley General de Sociedades, fijar domicilio en la.

y capital de la República del Perú y nombrar Mandatario de nacionalidad

A
aa: E

Que, de acuerdo a la Constancia de Calificación emitida por PERUPETRO BLA

se certifica que PETROTECH PERUANA S.A. posee la necesaria capacidad legal,

técnica, económica y financiera para asumir el 100% de participación en el

Contrato de Licencia en el Lote Z-51;
Que, mediante Acuerdo de Directorio N” 142-2008, de fecha 31 de octubre de

2008, el Directorio de PERUPETRO S.A. aprobó el Proyecto de Contrato de
> Su

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-

51, elevándolo al Poder Ejecutivo para su quede y respectiva

aprobación; = 7
Que, conforme a la Escritura Pública del Libro de Actas de Sesión de
Directorio y Junta General de Accionistas N* 2, otorgada ante el Notario de

Lima, Aníbal Corvetto Romero, de fecha 17 de diciembre de 2009, PETROTECH

PERUANA S.A., modificó su denominación social a SAVIA PERÚ S.A.; =
Que, el Artículo 20 del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, dispone que la extensión y delimitación del área inicial de
Contrato se determinará en cada Contrato en función, al potencial
hidrocarburífero, zona geográfica, programa de trabajo mínimo garantizado y

área en que efectivamente se realizarán las actividades de exploración o

explotación de Hidrocarburos O ambas actividades;

Que, de acuerdo con lo establecido en los artículos 63 y 66 del Texto Único

Ordenado de la Ley Orgánica de Hidrocarburos, en el Decreto Legislativo N”
Y

668 y demás normas aplicables, es procedente otorgar las garantías

señaladas por estos dispositivos; =
De conformidad con lo dispuesto en los numerales 8) y 24) del Artículo “18

de la Constitución Política del Perú y el Texto Único Ordenado de la Ley

Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM;

DECRETA:
Artículo 1.- Del lote objeto del contrato

Aprobar la conformación, extensión, delimitación y nomenclatura del área
inicial del Lote Z-51, ubicado en el Zócalo Continental, frente a la costa
de las.provincias de Huaura, Huaral y Lima del departamento de Lima,
adjudicándolo a PERUPETRO S.A. y declarándolo materia de suscripción del
contrato. El mapa y memoria descriptiva de dicho Lote forman parte

¡
integrante del presente Decreto Supremo. =

Artículo 2.- De la aprobación del contrato
Aprobar el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-51, que consta de una (1) Cláusula Preliminar,
veintidós (22) Cláusulas y once (11) Anexos, a celebrarse entre PERUPETRO
S.A. y SAVIA PERÚ/S.A., con intervención del Banco Central de Reserva del
Perú, para garantizar a la empresa Contratista lo establecido en los

artículos 63 y 66 del Texto Único “Ordenado de la Ley Orgánica de

Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM.

Artículo 3.- De la autorización para suscribir el contrato =
(

Y
26065

2

aprobado por el presente Decreto Supremo. =

Artículo 4.- Del refrendo =
El presente Decreto Supremo será refrendado por la Ministra de Economía y

Finanzas y por el Ministro de Energía y Minas.

/
Dado en la Casa de Gobierno, en Lima» a los diez días /del mes de junio del

año dos mil diez.

ALAN GARCÍA PÉREZ =
Presidente Constitucional dé la República

MERCEDES ARÁOZ FERNÁNDEZ

Ministra de Economía y Finanzas =

$ PEDRO SÁNCHEZ GAMARRA =
5 Ministro de Energía y Minas =

MEMORIA DESCRIPTIVA - LOTE Z-51

*
COORDENADAS COORDENADAS PLANAS
SS
GEOGRAFICAS U.T.M. a
Punto Latitud Sur Longitud Metros Norte Metros Este

Oeste
209"55"68678%48'17"823 8'763,034.450 084,264.876
11P10'16"23678%19'33"533 8'763,034.450 136,663.719
1115'12"13378%08'49"128 8'754,476.285 ¡B11/537<851

4 11916'36"16977%43'02"012 8'752,033.285 203,324.891 ,
5 11950"12"94977%12'44"536 8'690,508.198 258,954.611

) 6 11949'31"26378%23'06"265 8'690,508.198 131,055.704
7 11%41'36"83978%30'47"326 8'704,933.324 116,898.412
Coordenadas PSAD 56, Zona 18 »
Extensión= 874,877.488 ha a

INSERTO NÚMERO DOS:

TRANSCRIPCIÓN
Pongo en su conocimiento que en la Sesión No. 23-2008, realizada el día

de Octubre del 2008, el Directorio adoptó el Acuerdo siguiente: =
APRUEBAN PROYECTO DE SONTRATO DE LICENCIA,PARA LA EXPLORACIÓN Y EXPLOTACIÓN

DE HIDROCARBUROS EN EL LOTE Z-51 =
ACUERDO DE DIRECTORIO No. 142-2008 =
San Borja, 31 de Octubre del 2008

=

£

A

Visto el Memorando No. CONT-GFCN-2009-2008, de 31 de Octubre del 2008, por

el que se solicita aprobación del Proyecto de Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 2-51; Y, =

Considerando:

Que, el Artículo 11% del Texto Único Ordenado de la Ley No. 26221, Ley
SS . .

Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,

establece que los Contratos podrán celebrarse, a criterio del Contratante,

previa negociación directa o por convocatoria; y, que lgs Contratos se
aprobarán por Decreto Supremo refrendado por los Ministros de Economía y
Finanzas y de Energía y Minas, en un plazo no mayor de 60 (sesenta) días de
iniciado el tráhite de aprobación ante el Ministerio de Energía y Minas por

la ¡Entidad Contratante; concordante con lo dispuesto en su Reglamento,

aprobado por Decreto Supremo No. 045-2008-EM;
Que, mediante Acuerdo de Directorio No. 042-2008, de 17 de Abril del 2008,
se aprobaron las Bases del Proceso de Selección No. PERUPETRO-CONT-001-

2008, para la Selección de Empresas y Asignación de Lotes para Contratos de

Licencia para Exploración y Explotación de Hidrocarburos; =

Que, como “resultado del mencionado Proceso de Selección No. PERUPETRO-CONT-

001-2008, ¡con fecha 10 de Setiembre del 2008, la Comisión de Trabajo de

PERUPETRO S.A., encargada del referido Proceso de Selección, otorgó la

Buena Pro a PETRO-TECH PERUANA S.A. por el Lote Z-51;
Que, el Artículo” 150 del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,
establece que las empresas extranjeras, para celebrar Contratos al amparo
de dicha Ley, deberán establecer sucursal o constituir una sociedad

conforme a la Ley General de Sociedades, fijar domicilio en la capital de

la República del Perú y nombrar Mandatario de nacionalidad peruana;
Que, las Comisiones de Trabajo de PERUPETRO S.A. y de PETRO-TECH /PERUANA
S.A., rubricaron el Proyecto de Contrato de Áicerícia para la Exploración y

Explotación de Hidrocarburos ¡en el Lote Z-51, de conformidad con lo

establecidó en las Bases del citado Proceso de Selección;
Que, en el Informe Técnico - Legal -'Económico No. GFCN-2213-2008, se
concluye señalando que el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote 2-51, se ajusta al
Modelo de Contrato incluido |como Anexo "B”, en las Bases del Proceso de/
Selección No. PERUPETRO-CONT-001-2008; y, cumple con las disposiciones del
Texto Único Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos,
aprobado por Decreto Supremo No. 042-2005-EM, y sus Reglamentos; Y, se

eleva a la Gerencia General para los trámites que correspondan conforme a

Ley;
Dé conformidad con el Artículo 44% del Estatuto Social de PERUPETRO S.A.; =

El Directorio, por unanimidad;

ACORDÓ:

7
SERIE BN") 668316
26066

Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-51, a suscribirse entre

PERUPETRO S.A. y PETRO-TECH PERUANA S.A.; así como, el Proyecto de

Decreto Supremo que aprobaría el mencionado Contrato; los que se

adjuntan al presente Acuerdo y forman parte integrante del mismo.
AL Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Licencia, referidos en el numeral 1.
Ñ precedente, para su ¡correspondiente trámite de aprobación, por
Decreto Supremo, de conformidad con el Artículo 11% del Texto Único
Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado
por Decreto Supremo No. 042-2005-EM, y su Reglamento, aprobado por

Decreto Supremo Na. 045-2008-EM. =
a. Autorizar al Gerente General de PERUPETRO S.A., a suscribir el

Contrato indicado en el numeral 1. que antecede, una vez que se haya

expedido el Correspondiente Decralo Supremo. =

£. Exonerar el presente Acuerdo del trámite de lectura y aprobación de
/

Acta. =
e transcribo a usted para su conocimiento y demás fines.

O: TRES

INSERTO
GERENCIA GENERAL =
005-2009-BCRP =

CARTA N*
Lima, 27 de enero de 2009 =
/

Señor:

José Coá Calderón =

Gerente General (e)

PERUPETRO S.A.
Ciudad. =
Tengo el agrado de dirigirme a usted con relación a su carta N” CGRL-CONT-.
074-2009, referida a las Cláusulas de Derechos Financieros de los Proyectos
de Contrato de Licencia para la Exploración y Explotación de Hidrocarburos
de los Lotes 147,149,152,153,155,156,159,160,161, 162,163, Z-51 Y Z-52,
aprpbados por su 'Directorio en Sesión No. 23-2008 del 31 de DEEUDrO de

2008.
Al respecto,, debo manifestarle que este Banco Central ha aprobado su

intervención en los referidos Contratos, teniendo en cuenta que el texto de
las Cláusulas, de derechos Financieros de los Lotes 156,161,162,163, Z-51 iO
/ Z-52,, de los proyectos de Contrato adjuntos a su carta, son iguales a los:
modelos aprobados por nuestro Directorio el 18 de noviembre de 1993, para
el caso de una sola empresa; igualmente el texto de las Cláusulas de

Financieros de los Lotes 147, 149,152, 153, 155, 159 y 160,
ys

Derechos
N

corresponden al modelo aprobado por nuestro Directorio el 09 de mayo de

1996, para el, caso de consorcios.
Asimismo, para la suscripción de dichos contratos hemos sido designados el

que suscribe, cómo Gerente General _del Banco Central, y el Gerente

doctor Manuel Monteagudo Valdez, y en caso de: impedimento de
lo harán el Subgerente eo en Asuntos Contenciosos

Jurídico,

algunos de nosotros,
doctor Hector Rolando Herrera Soares, o el doctor Javier

de Asesoria Legal en Asuntos

Administrativos,
Martin Quinteros Zarzoza, Subgerente

Financieros (e).
Hago uso de la ocasión para expresarle la seguridad de mi mayor

consideración. =

CENTRAL DE RESERVA DEL PERU.

INSERTO NÚMERO: CUATRO.
ENCARGAN LA GERENCIA GENERAL DE PERUPETRO S.A., ALA SEÑORA ISABEL MERCEDES

TAFUR MARÍN.
ACUERDO DE DIRECTORIO N* 023-2010
San Borja, 25 de Febrero del 2010
Escuchada la exposición del Presidente del Directorio; Y, =

Considerando:
Que, mediante Acuerdo de Directorio No. 022-2010, de-25 de Febrero de 2010,

se aceptó la renuncia formulada por el señor MILTON UBALDO RODRÍGUEZ

CORNEJO, a la encargatura de la Gerencia General de PERUPETRO S.A.; dándole

las gracias por los servicios prestados durante el tiempo de su gestión, en

dicho puesto; =
se ha visto por conveniente encargar la Gerencia General de PERUPETRO

Que,
s.A., a la señora Isabel Mercedes Tafur Marín, Secretaria General de

PERUPETRO S.A.;
De conformidad con el Artículo 44” del Estatuto Social de PERUPETRO S.A.; =

El Directorio, por unanimidad;

ACORDÓ
1. Encargar la Gerencia General de ¡PERUPEIRO S.A., a la señora ISABEL

MERCEDES TAFUR MARIN, Secretaria General de PERUPETRO S.A., a partir del 26

de Febrero del 2010.
2. La señora Isabel Tafur, continuará ejerciendo las funciones de

Secretaria General, mientras se designe al Profesional que se encargará del

mencionado puesto.
3. Encargar a la Administración adopte las acciones que correspondan, a fin

de dar cumplimientó a lo dispuegto en el presente Acuerdo.
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación

Acta. =
Lo que transcribo a usted para su conocimiento y demás fines. =

San Borja, 25 de Febrero del 2010
FIRMADO PAMLsn SABA DE ANDREA, PRESIDENTE DEL DIRECTORIO PERUPETRO S.A. ==

FIRMADO ISABEL 'TAFUR MARIN.- SECRETARIA GENERAL = -

SERIEBN*)668317 26067

IS 0 Pazo 'TO NÚMERO CINCO: =
ES VA REGISTRAL N% IX. SEDE LIMA
OS ÓFICINA REGISTRAL LIMA
No Partida: 00259837
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS
PERUPETRO S.A)=
REGISTRO DE PERSONAS JURIDICAS =
RUBRO: NOMBRAMIENTO DE MANDATARIOS
a C000060.
RENUNCIA Y NOMBRAMIENTO DE GERENTE:

Por Sesión de Directorio del 25/02/2010 se acordó por Unanimidad:
S 1. Aceptar la Remuncia formulada por el Señor Milton Ubaldo Rodríguez

"

o Cornejo: a la encargatura de la Gerencia General de Perupetro S.A.
2. Encargar la Gerencia General de Perupetro S.A. a la Señora ISABEL
MERCEDES TAFUR MARÍN (D.N.I. N*% 08203459) a partir del 26/02/2010.=
La Señora Isabel Mercedes Tafur Marín, continuará ejerciendo las funciones

ge Secretaría General, mientras se designe al Profesional que se encargará

£ del mencionado puesto. =
cargar la Jefatura de la División de Recursos Humanos y Desarrollo de

, al “ingeniero FERNANDO ALEJANDRO CARRANZA RUIZ (D.N.I. No

a partir de Febrero de 2010.=
en COPIA CERTIFICADA del 16/4/2010 otorgada ante NOTARIO RICARDO
A en la ciudad de LIMA. La presente corre extendida en el

as de Directorio (Fs. 115 al 260), legalizado el 07/01/2010,

Notario, bajo registro N* 63281.
El título fue presentado el 19/04/2010 a las 02:08:04 PM horas, bajo el N*
2010-00280537| del Tomo Diario 0492. Derechos cobrados S/. 62.00 nuevos.
soles con Recibo(s) Número(s) 00014200-35 00015627-33.- LIMA, 06 de Mayo de

2010.
FIRMADO POR MIGUEL ANGEL DELGADO VILLANUEVA
REGISTRADOR PÚBLICO
ZONA REGISTRAL N*IX -— SEDE LIMA =
Y: INSERTO NÚMERO SEIS =
BANCO CENTRAL DE RESERVA DEL PERÚ
CARTA N% 0003-2008-ESP500
Lima, 30 de enero de 2008 =

1

Señor =:
Milton Rodríguez C.
Gereñte General (e)
PERUPETRO S.A. =

Ciudad.
Nos dirigimos a usted con relación al Acuerdo del Directorio de este Banco

Central referido a la designación de los funcionarios autorizados a

= suscribir los contratos a que se refiere la ley N% 26221, Ley General de

Hidrocarburos.
Al respecto, adjunto le remitimos la certificación del Actá N* 4250, por la
que se faculta al Gerente General , al Gerente Jurídico y, en caso de
al Subgerente desAsesoría Legal en Asuntos

a

impedimento de uno de ellos,
Contenciosos y Administrativos o al Supervisor del Área Legal Financiera,

suscribir áichos contratos. =

Hacemos uso de la ocasión para expresarle las seguridades de nuestra mayor

consideración.

Atentamente, =
FIRMA RENZO ROSSINI MIÑAN - GERENTE GENERAL
INSERTO NÚMERO SIETE
BANCO CENTRAL DE RESERVA DEL PERU.
SECRETARIA GENERAL.
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
artículo 31” de la Ley

Perú, en uso de la facultad que le confiere

Orgánica de la Institución, CERTIFICA QUE1 =
Que en el Acta N" 4126, correspondiente a la sesión de Directorio
Celebrada el 15 de dTbiembre del año 2005, con asistencia de los Dirgctores
señores Oscar, Dancourt Masías (Vicepresidente en ejercicio Me la

Presidencia) Kurt Burneo Farfán, Gonzalo Garcíd Núñez, Eduardo Iriarte

Jiménez y Daniel Schydlowsky Rosenberg y la ausencia del señor Luis
Carranza Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia
a partir del 1 de enero de 2006, el Manual de Organización y Funciofes del
Banco Central de Reserva del Perú, en el que se denominó a la Oficina Legal

como Gerencia Jurídica, Y =
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el

22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
rfán, Eduardo Iriarte Jiménez y Daniel Schydlowsky Rosenberg y la
los señores Luis Carranza Ugarte y Gonzalo, García Núñez por

Burneo Fa:

ausencia de
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de

enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al; puesto

de Gerente Jurídico Ñ
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba

como Jefe de la Oficina Legal, hasta el 31 de diciembre de 2005 y, de
conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006

como Gerente Jurídico. =
Lima, 9 de agosto de 2006
Firmado DEHERA BRUCE MITRANI =
INSERTO NUMERO OCHO: BANCO CENTRAL DE RESERVA DEL PERU.

SECRETARIA GENERAL.
DEHERA BRUCE METRANI, Secretaria General del Banco Central de Reserva del

Perú, en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta N*” 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de
2004, con asistencia de los Directores señores Javier Silva Ruete

(Presidente), Kurt Burneo Farfán, aa Carranza Ugarte, Oscar Dancourt
SERIE BN") 668318 26068

1

NX
as y Daniel Schydlowsky Rosemberg, figura un acuerdo del tenor literal

ES
jente:

General.
Lima, 22 de diciembre de 2004.
Una Firma Ilegible.
INSERTO NUMERO NUEVE
SUNARP =
ZONA REGISTRAL N* IX SEDE LIMA OFICINA REGISTRAL LIMA N* PARTIDA: 11014549-= 5
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.- BANCO CENTRAL DE RESERVA DEL PERU
REGISTRO DE PERSONAS JURÍDICAS DE LIMA.
RUBRO: NOMBRAMIENTO DE MANDATARIOS =
C00059 s

EN EL ACTA 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008
SE ACORDÓ QUE LA SUSCRIPCIÓN DE LOS CONTRATOS DE, FOMENTO A LA INVERSIÓN EN
PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE EL BANCO CENTRAL DE
RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE
NERAL RENZO GUILLERMO ROSSINI MIÑÁN (D.N.I. N'" 08727483) Y EL GERENTE
JURÍQICO MANUEL MONTEAGUDO VALDEZ (D.N.I N” 10275927) Y, EN CASO DE
IMPEDÍNENTO DE ALGUNO DE ELLOS, LOS SUSTITUYAN EL SUBGERENTE DE ASESORIA
EN ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (DN.I. N” 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (D.N.I. N*
08638533) IYUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA
ÍDICA. ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI
SECRETARIA FENERAL DEL BANCO ¡FENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- (EL TITULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, BAJO EL N” 2008-00036652 DEL TOMO, DIARIO 0492. DERECHOS” S/. 84.00
CON RECIBO(S) NUMERO(S) 00000325-14' Y ,00000494-17, LIMA, 24 DE ENERO DE

LEGAL

2008. =
FIRMADO POR MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA
REGISTRAL N* IX SEDE LIMA. = ) o
INSERTO NUMERO DIEZ
TESTIMONIO.
NUMERO: MIL NOVECIENTOS CUARENTA Y UNO
KÁRDEX: 59,692
FOJAS: 18,214 Y SGTES =
CAMBIO DE DENOMINACIÓN SOCIAL Y MODIFICACION PARCIAL DE ESTATUTO SOCIAL QUE

n

OTORGA: PETRO TECH PERUANA S.A.
INTRODUCCION: EN LA CIUDAD DE LIMA, A-“"LOS DIECISIETE DIAS DEL MES DE:

DICIEMBRE DEL AÑO DOS MIL NUEVE, ANTE MI: ANIBAL CORVETTO ROMERO, ABOGADO,
NOTARIO PUBLICO DE ESTA CAPITAL. COMPARECEN: CARLOS DOMINGO HAMANN GAR£TIA
BELAUNDE, DE NACIONALIDAD PERUANA, QUIEN MANIFESTO SER DE ESTADO CIVIL
CASADO, DE PROFESION ABOGADO, DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD NUMERO 07629947, CON DOMICILIO EN CALLE LOS INCAS
NUMERO 460, DISTRITO DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE LIMA.

QUIEN INTERVIENE EN NOMBRE 33 REPRESENTACIÓN DE PETRO TECH PERUANA S.A., CON
REGISTRO UNICO DE CONTRIBUYENTE NUMERO 20203058781, CON DOMICILIO EN CALLE
LOS INCAS NUMERO 460, DISTRITO DE SAN ISIDRO, PROVINCIA Y DEPARTAMENTO DE
LIMA, DEBIDAMENTE FACULTADO SEGÚN COMPROBANTE QUE SE INSERTA.
EL COMPARECIENTE, ES MAYOR DE EDAD, HABIL PARA CONTRATAR E INTELIGENTE EN
EL IDIOMA CASTELLANO Y A QUIEN HE IDENTIFICADO DE. LO QUE DOY FE, cóN
CAPACIDAD, LIBERTAD Y CONOCIMIENTO PARA OBLIGARSE, DE LO QUE TAMBIEN DOY
FE; Y ME ENTREGA UNA MINUTA DEBIDAMENTE FIRMADA Y AUTORIZADA, PARA QUE su
CONTENIDO SEA ELEVADO A ESÓRITURA PUBLICA, LA MISMA QUE QUEDA ARCHIVADA EN /
SU LEGAJO MINUTARIO RESPECTIVO Y CON EL NUMERO DE ORDEN CORRESPONDIENTE DE
LO QUE TAMBIEN DOY FE Y CUYO TENOR LITERAL ES BL SIGUIENTE: =
MINUTA: SEÑOR NOTARIO DOCTOR ANIBAL CORVETTO ROMERO:
SÍRVASE EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS UNA DE CAMBIO DE
DENOMINACIÓN SOCIAL Y MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, QUE OTORGA
PETRO TECH PERUANA S.A., CON RUC N” 20203058781, INSCRITA EN LA PARTIDA
ELECTRÓNICA N* it DEp REGISTRO DE PERSONAS JURÍDICAS DE LA OFICINA
REGISTRAL DE LIMA Y CALLAO, DEBIDAMENTE REPRESENTADA POR EL SR. CARLOS
DOMINGO HAMANN GARCÍA BELAUNDE, DE NACIONALIDAD PERUANA, IDENTIFICADO CON
DÑI 07629947, DE CONFORMIDAD CON LAS FACULTADES OTORGADAS POR JUNTA GENERAL
DE ACCIONISTAS DE FECHA 9 DE DICIEMBRE DEL 2009, LA QUE SE DEBERÁ INSERTAR
EN SU PARTE PERTINENTE, EN LOS TÉRMINOS SIGUIENTES
PRIMERO.- LA JUNTA GENERAL DE ACCIONISTAS DE LA SOCIEDAD DE FECHA 2 DE
DICIEMBRE DEL 2009, ACORDÓ POR UNANIMIDAD CAMBIAR LA DENOMINACIÓN DE LA
SOCIEDAD, DE “PETRO TECH PERUANA S.A.” POR LA DE “SAVIA PERÚ S.A.”. =
SEGUNDO. - LA MISMA JUNTA GENERAL DE ACCIONISTAS DE LA SOCIEDAD, DE FECHA 9
DE DICIEMBRE DEL 2009, HABIENDO ACORDADO EL CAMBIO DE DENOMINACIÓN DE LA
SOCIEDAD, TAMBIÉN ACORDÓ POR UNANIMIDAD, LA MODIFICACIÓN PARCIAL DE SU
ESTATUTO SOCIAL, SEÑALANDO QUE EL TEXTO DEL ARTÍCULO 1% DEL INDICADO
ESTATUTO, OBSERVARÁ LA SIGUIENTE REDACCIÓN:
“ARTICULO PRIMERO - NATURALEZA Y DENOMINACIÓN.- LA SOCIEDAD ES UNA SOCIEDAD
ANÓNIMA Y SE DENOMINA SAVIA PERU S.A.”
TERCERO.- EN LA MENCIONADA JUNTA GENERAL DE ACCIONISTAS DE LA SOCIEDAD DE
FECHA 9 DE DICIEMBRE DEL 2009, TAMBIÉN SE ACORDÓ-POR UNANIMIDAD, FACULTAR
AL SEÑOR CARLOS DOMINGO HAMANN GARCÍA BELAUNDE, CON DNI 07629947, PARA QUE
A SU SOLA FIRMA, EN NOMBRE Y REPRESENTACIÓN DE LA SOCIEDAD, PUEDA SUSCRIBIR
LA MINUTA Y ESCRITURA PÚBLICA DE CAMBIO DE DENOMINACIÓN SOCIAL Y
MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, QUE SE ORIGINEN EN LOS ACUERDOS
ADOPTADOS EN LA INDICADA JUNTA GENERAL DE ACCIONISTAS DE LA SOCIEDAD.
AGREGUE USTED, SEÑOR NOTARIO, LAS CLÁUSULAS DE LEY, INSERTE LA PARTE
PERTINENTE DEL ACTA DE LA JUNTA GENERAL DE ACCIONISTAS DE FECHA 9 DE
DICIEMBRE DE 2009 Y ELEVE LA PRESENTE MINUTA A INSTRUMENTO PÚBLICO, LUEGO
DE LO CUAL DEBERÁ CURSAR LOS PARTES CORRESPONDIENTES AL REGISTRO DE
PERSONAS JURÍDICAS DE LA OFICINA REGISTRAL DE_ LIMA Y CALLAO, PARA SU
INSCRIPCIÓN.

LIMA, 16 DE DICIEMBRE DEL 2009.—
Yi

SERIE B N*)668319 S y

/

Ñ 26069

LIS a gyADO : CARLOS DOMINGO HAMANN GARCIA BELAUNDE (POR PETRO TECH PERUANA S.A
Le ¿A LA PRESENTE MINUTA EL DOCTOR ALBERTO VARILLAS CUETO, ABOGADO, CON
Y REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA NUMERO TRECE MIL QUINIENTOS
NOVENTA Y TRES.
INSERTO: COMPROBANTE. ;

ANIBA! CORVETTO ROMERO, ABOGADO - NOTARIO PUBLICO DE ESTA CAPITAL;
CERTIFICO: QUE, HE TENIDO A LA VISTA EL LIBRO! DENOMINADO: ACTAS DE SESIONES

DE DIRECTORIO Y JUNTA GENERAL | DE ACCIONISTAS N“*% 02, PERTENECIENTE A:
PETROTECE PERUANA S.A DEBIDAMENTE LEGALIZADO CON FECHA TRECE DE FEBRERO

DEL DOS MIL SIETE, POR ANTE EL DOCTOR ANIBAL CORVETTO ROMERO, ABOGADO -
NOTARIO DE LIMA, QUEDANDO REGISTRADO BAJO EL NUMERO: 784-2007 (SETECIENTOS
OCHENTA Y CUATRO - DOS MIL SIETE) ; Y HE CONSTATADO QUE DE FOJAS DOSCIENTOS
CINCUENTA Y NUEVE A FOJAS DOSCIENTOS SESENTA Y TRES, INCLUSIVE; CORRE
EXTENDIDA Y DEBIDAMENTE FIRMADA EL ACTA DE VUNTA GENERAL DE ACCIONISTAS N*

30 DE FECHA NUEVE DE DICIEMBRE DEL DOS MIL NUEVE, CUYO TENOR LITERAL EN SUS

D PARTES PERTINENTES ES EL SIGUIENTE:
g PETRO — TECH PERUANA|S.A./“=
'A GENERAL DE ACCIONISTAS No. 30
PETRÁ, TECH PERUANA S.A.

P DE FECNA 9 DE DICIEMBRE DEL 2009. =
¡IUDAD DE LIMA, A LOS NUEVE DÍAS DEL MES DE DICIEMBRE DEL 2009,

S 03:00 PM. SE REUNIERON EN AV. LOS INCAS 460, SAN ISIDRO, LOS
7” SEÑORES ACCIONISTAS:
-TECH INTERNATIONAL, INC., TITULAR DE 17,684 ACCIONES CON.

RECHO A VOTO, DE UN VALOR NOMINAL DE s/. 1,000.00 “CADA UNA, ÍNTEGRAMENTE |
SUSCRITAS TOTALMENTE PAGADAS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR BUM
SUX POO, SEGÚN PODER QUE SE TUVO A LA VISTA Y QUE SE CONSERVA EN EL ARCHIVO

5
ES

DE LA SOCIEDAD. =:
PETRO-TECH INTERNATIONAL HOLDING I, INC., TITULAR DE 8 ACCIONES CON DERECKÍ

A VOTO, DE UN VALOR NOMINAL DE S/. 1,000.00 CADA ¡NA ÍNTEGRAMENTE
SUSCRITAS Y TOTALMENTE PAGADAS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR BUM
SUK POO, SEGÚN PODER QUE-SE TUVO A LA VISTA Y QUE SE CONSERVA EN EL ARCHIVO

DE LA SOCIEDAD. =
= PETRO-TECH INTERNATIONAL HOLDING II, INC., TYÉTULAR DE 8 ACCIONES CON,

DERECHO A VOTO, DE UN VALOR NOMINAL! DE S/. 1,000.00 CADA UNA, ÍNTEGRAMENTE
SUSCRITAS Y TOTALMENTE PAGADAS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR BUM-
SUK POO, SEGÚN PODER QUE SE TUVO A LA VISTA Y QUE SE CONSERVA EN EL ARCHIVO

DE LA SOCIEDAD. =
Sl TOTAL DE ACCIONES CONCURRENTES: 17,900 ACCIONES. =
POR ACUERDO UNÁNIME ENTRE LOS ACCIONISTAS,-ACTUÓ COMO PRESIDENTE EL SEÑOR
BUM SUK POO Y COMO SECRETARIO EL SEÑOR CABLOS DOMINGO HAMANN ) GARCÍA.

BELAUNDE.
PRESIDENCIA, SECRETARÍA, QUORUM Y APERTURA: =
EL PRESIDENTE LUEGO DE VERIFICAR LA ASISTENCIA DE LOS REPRESENTANTES DEL
100% DE LÁS ACCIONES CON DERECHO A VOTO DE LA SOCIEDAD, REGISTRADAS CON LA

7
DEBIDA ANTICIPACIÓN EN EL LA MATRÍCULA DE ACCIONES DE LA MISMA, DE
CONFORMIDAD CON EL ARTICULO 120 DE LA LEY GENERAL DE SOCIEDADES, LA DECLARÓ
VÁLIDAMENTE CONSTITUIDA SIN NECESIDAD DE EFECTUAR LAS PUBLICACIONES DE
CONVOCATORIA POR LOS DIARIOS QUE DISPONE LA MENCIONADA LEY Y EL ESTATUTO
SOCIAL, DECLARANDO QUE QUEDABA ABIERTA LA JUNTA Y QUE PROCEDÍA TRATARSE
SOBRE LOS ASUNTOS QUE EN ELLA SE PROPONGA.
CAMBIO DE DENOMÍNACIÓN. Y MODIFICACIÓN PARCIAL DEL ESTATUTO SOCIAL:
EL PRESIDENTE HIZO DE CONOCIMIENTO DE LOS SEÑORES ACCIONISTAS, QUE POR
RAZONES DE ORDEN COMERCIAL ES CONVENIENTE MODIFICAR LA DENOMINACIÓN DE LA
SOCIEDAD, DE PETRO TECH PERUANA S.A. POR LA DE SAVIA PERÚ S.A., TE QUE
SOMETÍA A CONSIDERACIÓN DE LA JUNTA. -
LA JUNTA LUEGO DE DELIBERAR, ACORDÓ POR UNANIMIDAD LOS SIGUIENTE:
1) CAMBIAR LA DENOMINACIÓN DE LA SOCIEDAD POR LA DE SAVIA PERU S.A.
2) MODIFICAR EL ARTICULO PRIMERO DEL ESTATUTO SOCIAL, EL MISMO QUE QUEDARÁ

REDACTADO DE LA SIGUIENTE FORMA:
MWMARTICULO PRIMERO - NATURALEZA Y DENOMINACIÓN
ANÓNIMA Y SE DENOMINA SAVIA PERU S.A.”
3) FORMALIZAR EN INSTRUMENTO PÚBLICO EL PRESENTE ACUERDO DE CAMBIO DE
DENOMINACIÓN SOCIAL Y MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, ASÍ COMO
INSCRIBIRLO EN LA PARTIDA ELECTRÓNICA No. 00225762, CORRESPONDIENTE A LA
SOCIEDAD ANTE EL REGISTRO DE PERSONAS JURÍDICAS DE LA OFICINA REGISTRAL DE

"

LA SOCIEDAD ES UNA SOCIEDAD

LIMA Y CALLAO. =
4) AUTORIZAR A LOS SEÑORES BUM SUK POO, DE NACIONALIDAD COREANA, CON CARNET
DE EXTRANJERÍA No. 000581171 Y CARLOS DOMINGO HANANN GARCÍA BELAUNDE, DE
NACIONALIDAD PERUANA, CON DNI 07629947, PARA QUE CUALESQUIERA UNO DE LOS
DOS, A SOLA FIRMA, EN NOMBRE Y REPRESENTACIÓN DE LA SOCIEDAD, PUEDAN
SUSCRIBIR LA MINUTA Y ESCRITURA PÚBLICA DE CAMBIO DE DENOMINACIÓN SOCIAL Y

MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL, A LA QUE DE LUGAR LOS PRESENTES

ACUERDOS
NO HABIENDO OTRO ASUNTO QUE TRATAR, SE LEVANTÓ LA JUNTA, PREVIA REDACCIÓN,

LECTURA Y APROBACIÓN DE LA PRESENTE ACTA, LA MISMA QUE FUE SUSCRITA POR LO
SEÑORES ACCIONISTAS EN SEÑAL DE CONFORMIDAD. =
UNA FIRMA DE BUM SUK POO - P. PETRO TECH INTERNATIONAL, INC. =

UNA FIRMA DE BUM SUKX POO - p. PETRO TECH INTERNATIONAL
UNA' FIRMA DE BUM SUX POO — p. PETRO TECH INTERNATIONAL HOLDING II, INC. =
UNA FIRMA DE CARLOS DOMINGO HAMANN GARCIA BELAUNDE - SECRETARIO.
CONCLUSIÓN: FORMALIZADO EL INSTRUMENTO INSTRUI AL OTORGANTE DE SU OBJETO Y
EFECTOS LEGALES, ASI COMO SE DIO LECTURA DE TODO EL CONFORME A LEY POR EL
OTORGANTE, DE LO QUE DOY FE Y DESPUÉS DE LO CUAL SE AFIRMO Y RATIFICO EN SU
CONTENIDO Y PROCEDIO A FIRMARLO E IMPRIMIR SU HUELLA DACTILAR POR ANTE MI,
DE LO QUE DOY FE; DEJANDO CONSTANCIA QUE ESTA ESCRITURA SE INICIA EN LA
FOJA SERIE C NUMERO: 0998314 Y CONCLUYE EN LA FOJA SERIE C NUMERO: 0998318,
DE LO QUE DOY FE.
FIRMADO: CARLOS DOMINGO HAMANN GARCIA BELAUÑDE (POR PETRO TECH PERUANA
S.A.), UNA HUELLA DACTILAR, CON FECHA DIECISIETE DE DICIEMBRE DEL DOS MIL

Nx / AS .
SERIE BN")668320 28070

e F

2 VE. CONCLUYE LA! SUSCRIPCIÓN DE LA PRESENTE ESCRITURA EL DIECISIETE DE
Sy 'IEMBRE DEL DOS MIL NUEVE, DE LO QUE DOY FE.
'E MI: ANIBAL CORVETTO ROMERO, ABOGADO - NOTARIO DE ESTA CAPITAL. =
INSCRIPCIÓN: LA MODIFICACIÓN DE ESTATUTOS DE SOCIEDAD ANÓNIMAS, FIGURA
INSCRITA EN.EL ASIENTO B0004 DE LA PARTIDA/ELECTRÓNICA NUMERO 00225762 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA, 11 DE ENERO DE 2010.
CONCUERDA: EL PRESENTE TESTIMONIO CON LA  ESCRITURA/ ORIGINAL DE SU
REFERENCIA CORRIENTE A FOJAS DIECIOCHO MIL DOSCIENTOS CATORCE Y SIGUIENTES,
DE MI REGISTRO DE ESCRITURAS PUBLICAS CORRESPONDIENTE AL AÑO EN CURSO, Y A
SOLICITUD DE PARTE INTERESADA SE EXPIDE EL PRESENTE TESTIMONIO EN TRES
FOJAS ÚTILES, LAS MISMAS QUE SIGNO, SELLO, RUBRICO Y FIRMO EN LA CIUDAD DE
LIMA, A LOS DOCE DIAS DEL MES DE ENERO DEL AÑO DOS MIL DIEZ.
UNA FIRMA: ANIBAL CORVETTO ROMERO.- NOTARIO [ABOGADO.- LIMA. UN SELLÓ DEL

m

COLEGIO DE 'NOTARIO DE LIMA
UN SELLO QUE DICE: LEGALIZACIÓN AL DORSO =:
ANIBAL CORVETTO ROMERO, NOTARIO DE LIMA, CERTIFICO: QUE LAS FOTOCOPIAS QUE
ANTECEDEN Y QUE OBRAN EN TRES FOJAS, SON IDÉNTICAS AL ORIGINAL QUÉ HE
TENIDO A LA VISTA, CON EL QUE HE GCONFRONTADO Y QUE CORRESPONDE AL
TESTIMÓNIO DE LA ESCRITURA PUBLICA DE FECHA 17 DE DICIEMBRE DEL AÑO 2009
DE: CAMBIO DE' DENOMINACION SOCIAL Y MODIFICACIÓN PARCIAL DE ESTATUTO SOCIAL
QUE OTORGA: PETRO TECH PERUANA S.A. AUTORIZADO ANTE MI, DE/LO QUE DOY FE.

LIMA, 25 DE ENERO DEL 2,010./

UNA FIRMA: ANIBAL CORVETTO ROMERO.- NOTARIO ABOGADO.- LIMA. UN SELLO DEL

ILEGIO DE NOTARIO DE LIMA =
INSERTO:

ida: 00225762

INSCRIRCIÓN DE SOCIEDADES ANÓNIMAS =

SAVIA PERU S.A

N REGISTRO DE PERSONAS JURÍDICAS =
RUBRO: AUMENTO DE CAPITAL Y MODIF. DEL ESTATUTO =

B00004
POR ESCRITURA PÚBLICA DEL 17/12/2009 OTORGADA ANTE NOTARIO ANIBAL CORVETTO
ROMERO EN LA CIUDAD DE LIMA Y POR JUNTA GENERAL DEL 09-12-2009 SE ACORDÓ
MODIFICAR LA DENOMINACIÓN SOCIAL Y EL ARTICULO SIGUIENTE.- ARTICULO
PRIMERO.- LA SOCIEDAD SE DENOMINA SAVIA PERU SA.- LIBRO DE ACTAS DE SESIÓN
DE DIRECTORIO Y JUNTA GENERAL DE ACCIONISTAS N*!2/ LEGALIZADO EL 13-02-2007
ANTE NOTARIO ANÍBAL CORVETTO RQMERÓ, BAJO EL N* 784-2007. EL TÍTULO FUE
PRESENTADO EL 18/12/2009 A LAS 12:01:48 PM HORAS, BAJO EL N* 2009-00839360
DEL TOMO DIARIO 0492. DERECHOS COBRADOS S/.18.00 NUEVOS SOLES CON RECIBO(S)

NÓMERO(S) 00042787-34.- LIMA, 11 DE ENERO DEL 2010.- FIRMADO JAIME JAVIER,

VASQUEZ VILLAR.- REGISTRADOR PUBLICO.- ZONA REGISTRAL N* IX SEDE LIMA

¿y
AS

CARGO
EXPLORACIÓN
y

Memo; apdo N* EXPL-0404-: -2008 San Borja. 10 d8 Noviembre de 2008
= Asunto SS 1

y Gerencia ds Contratos Anexos “A y "3" 08l Area Z-51
S SN |
| o E
| po 1)
De: |
Gerencia de Exploración | |

]
Sirvase encontrar adjunto 105 anexos “A” y "B" del Area Z2-5%, 08 ¿cuerdo « lo solicitado. A

= Ñ

A

LE. Miró tr
Gerente de Exploración 2%

Adi
e

SERIE 8N*)668321 > 26071

y
ANEXO “A”
DESCRIPCIÓN DEL LOTE Z-51
UBICACIÓN /
'o cóntinental frente ¿Tas costas de las

El Lote Z-51 se encuentra ubicado en el zócal
Provincias de Huaura, Huaral y Lima de la Región Lima y está delimitado tal como

se muestra en el Anexo 'B” (Mapa) conforme a la siguiente descripción:

PUNTO DE REFERENCIA
El punto de referencia (PR) es la Estación Lima, ubicado en el Instituto Geográfico

Nacional, Distrito de Surquillo, Provincia y Regióh Lima.

PUNTO DE PARTIDA Xx
Desde el Punto de Referencia (PR) se mide 21,741.308 m.hacia el Oeste y luego

78,894.854 m hacia el Norte hasia encontrar el Punto (73) que es el Punto de
Partda (PP) del perimetra del Lore.
CONFORMACIÓN DEL LOTE
¿Desde el punto (73) o (PP) se mide 127.898.907 m Oeste en linea recta con azimut
de 270*00'00" hasta liegar al Punto (68)

Desde el Punto (66) se mide 20,211.708 m Nor Oeste en línea recta con azimut de

15*32'12"70 hasta llegar al Punto (58)

go“oo'Do"
Desde el Punto (3) se mide 13,354,143 m Sur Este en línea recta con azimut de

x

asta llegar al Punto (3)

145"18'51"40 hasta llegar al Punto (6)
Desde el Punto (6) se mide 59.038.127 m Este en línea recla con azimut de
90*%00'00" hasta llegar al Punto (10) úl

Desde el Punio (10) se prosigue per la línea ae playa rumba Sur Este con una
distancia aproximada de 102.406.838 m hasta llegar al Punte X73) o Punto de
Partida (PP) cerrando asi el perímetro del ice.

COLINDANCIAS /

Por e! Nore con e! Lote Z-49 y áreas libres, por el Este con áreas ¡lcres, por el Sur
con ei Lote Z-52 y por el Ceste con áreas !

DEFINICIÓN DE LAS PARCELAS
Parcela * rodeada sor los puntes de esquira 1.2.12 y
uina 2,3,14.1

6,1

17

Parcela 2 rodeada per los purios d

y

y
1

)
Parcela 5 rodeada por lo

l

1 SS
tos de esquina 11,12,13,18,31 y 30

s pun
tos de esquina 13,14,15,19 y 18

Parcela 8 rodeada por los pun :
tos de esquina 15,16,17,20 y 19

Parcela 7
Parcela 8 rodeada por lo;
Parcela 9 rodeada por lo
Parcela 10 rodeada por |
Parcela 11 rodeada por |
Parcela 12 rodeada por l
Parcela 13 rodeada por!
Parcela 14 rodeada por |
Parcela 15 rodeada por |
Parcela 16 rodeada por l
Parcela 17 rodeada púr!
Parcela 18 rodeada pof |
Parcela 19 rodeada por l
Parcela 20 rodeada por i
Parcela 21 rodeada por [
Parcela 22 rodeada por |
Parcela 23 rodeada por |
Parcela 24 rodeada por |
Parcela 25 rodeada por
Parcela 25 rodeada por
Parcela 27 rodeada por
Parcela 28 rodeada por l
Parcela 29 rodeada por 1
Parcela 30 rodeada por
Parcela 31 rodeada por
Parcela 32 rodeada por |
Parcela 33 rodeada por
Parcela 34 rodeada por
Parcela 35 rodeada por |:
Parcela 386 rodeada por!

Parcela 37 rodeada por lo

Parcela 38 rodeada por
Ñ Parcela 39 rodeada por
Parcela 40 rodeada por |
Parcela 41 rodeada por
Parcela 42 rodeada por!
Parcela 43 rodeada por |
Parcela 44 rodeada por

Parcela 43 rodeada por ll
Parcela 46 rodeadalpor
Parcela 47 rodeada por

RELACION DE COOR

DENADAS DE LAS ESQUINAS DEL LOTE
CCORIENADAS GEOGRAFICAS

rodeada por los pun

s puntos de esquina 6,7,21,20 y 17

s puntos de esquina 7,8,23,22 y 21 (
os puntos de esquina 8,9,25,24 y 23

os puntos de esquina 8,1 0,27,28 y 25

los puntas de esquina 18,19,32 y31

os puntos de esquina 19,20,33 y 32

los puntos de esquina 20,21,22,34 y 33

de esquina 22,23,24.35 y 34 >
dé esquina 24,25,26,38 y 35

os puntos de esquina 26,27.28,37 y 35

los puntos de esquina 30,31,32,40 y 39

os puntos de esquina 32/33, 4h y 40.

los puntos de esquina 33 34,42 y 41

os puntos de esquina 34,35.43 y 42

os puntos de esquina 35,36,44 y 43 - -

los puntos de esquina 38,37,45 y 44

los puntos de esquina 28.29,46,45 y 37

os puntos de esquina 29,38,47 y 46

los puntos, de esquina 39,40,48,58,57 y 56

los puntos de esquina 40,41,49 y 48

los puntos de esquina 41,42,50 y 49

los puntos de esquina 42,43.51 y 50 !

os puntos de esquina 43,44,52 y 51 z

los puntos de esquina 44,45,53 y 52

los puntos de esquina 45.46,47,54 y 53

los puntos de esquina 38,55,54 y 47

los puntos de esquina 48,42,59 y 58

los puntos de esquina 49,50,60 y 59

os puntos de esquina 50,51 61y60

s puntos de esquina 51,52.62 y 61

los puntos de esquina 52,53,83 y 62 SS
los puntos de esquina 53,54,64 y 63

los puntos de esquina 54.55,85 y 64 5
os puntos de esquina 57,58,59,67 y 66

los puntos de esquina 59,60,68 y 67

los puntos de esquina 50,61,69 y 68

las puntos
los puntos

los puntos de esquina 61,62,70 y 62
Y los puntos de esquina 62,63.71 y 70

los puntos de esquina 63,564.72 y 71

los puntos de esquina 54,65,73 y 72

COCRDENADAS PLANAS U TM
Metros Este

Metros Norte,

IS Purtio Latitud Sur” Longitud Oeste
Estaciór Lima (PR) 12"05'58"414 77"00'53"458 $8'561,613.344  280,695.918
Y >50'12"849 771744"536 8'690,508. 198 258,954.511

s (PP) 11
SERIEBN*D668322 | 26072

A

78"23'06"265  8'890,508.198 131,055.704

86 11*49'31"263

56 41%49'36"839  78*30'47"326 8'704,933.324  116,898.412

4 11*09'55'686  78"48'17"823  8'/63,034.450 084,264.878

5 11*10'18"236 78"19'33"533 8763,034.450  136,683.719

6 41*16'16"585 78”1526"819 8'752.033.285  144,286.694
8'752,033.285  203,324,891

11=16'38"169  77"43'02"012

ION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
Coordenadas Planas U.T.M. A

8'783,034.450 m N 084,264.876 mE

8'763,034.450 m N 101,106.689 m E

8763,034.450mN  115,106.689 m E

8'763.034:450 m N 129,106.689 mE

8'763,034.450mN  136,663.719 mE

8752,033.285mN  144,286.694 m.E

8752,033.285 mN 161.286.694 m E

8'752,033.285 mN  178,285.694 m E

8'752.033.285 m N 195,286.624 m E

8'752,033.285 mN  203,324,891 mE

8'750,508,198 m N 091,298.528 m E

8'750.508.198 mN  101,106.689 mE a

8'750,508.198 m N 104,286.594 mE

8'750,508.198 mN  115,106.689 m E /

8'750.508.198 mN  124,286.694 m E

8'750,508.198 m N  429,105.689 m E

8750,508.198mN  144,288,694 m E

8'740.508.198 m N 104.286.694 m E

8'740,508.198 m N 124.285.694 m E Ñ

8'740,508.198 mN  144,286.694 m E

8'740,508.198mN  1861.286,624 m E

8'740,508.198 mN 184.286.894 m E

8740,508.198mN  178,286.694 m E —

8'740,508.198 mN 184.288.624 m E

RELAC
Y

Punto

8'720.508.498 mN  195,286.694 m É
28 8740.508.198 m N  204,286.694 m E
á 27 8:740.508.128 m N 219.920.261 mE
z 28 8'738,548.263 mN  224,288.694 m E
29 8734295024 m N  233,286.894 m E
30 8:730.508.158m N 102.532.736 mE 1
31 8'730,508.198 mN  104,285.694 m E
! 32 8'730.508 198 m N 124.288.894 m E
Ñ 33 8:730.508.158 m N 144.285.694 m E
7 34 8:730 508.198 m N  184,288.694 m E
| 35 8720.508 198 m N 184.285.694 m E
| 36 8:730,508.198 m N  204,288.694 m E
¡ 37 8:730.508 198 m N 224,286 894 m E
| 38 8726.190.043 mN 244.286.694 m E 8
39 8720508198 m N 108,142 842 mE — /
40 8720.508.198 mN 124.285.694 m E
8'720,508.198 mN  144,285.694 mE
42 8'720,508,198 mN  164,286.894 m E
8'720,508.198 mN  184,286.694 m E

43
44 8'720.508.198 mN 204.286.694 m E
45 8'720.508.198 mN  224,286.694 m E
46 8'720.508.198 m N  233,286.694 m E
47 8:720,508.198 m N 244.286.694 m E
48 8710.508.198 mN 124.286.694 m E
49 8710.508.198 mN 144.286.694 m E
50 8'710.508.198.m N  164,286.694 m E
51 8710,508.198 mN  184,286.894 m E
52 /  8710508.198mN 204.286.694 m E
53 8'710,508.198m N  224286.694 m E
54 8710508198 mN  244286.684 m E
=5 8:710.508.198 m N 255,764.470 mE

8'704,923.324 1 N  116,898.412 m E
$ 8'700.508.198mN 121.241.376 mE
58 8'700.508.198 m N  124,285.694 m E
59 8'700.508.198 mN  144,285.694 mE

60 8'700,508.1898 m N 164.286.894 mE
8'700,508.198raN  184,286.694 m E

617

62 8'700.508,198 mN  204,286.694 m E
- 63 8'700,508.198mN  224,286.694 m E

64 8'700,508.198 mN  244,286,624 m E

65 8'700,508.198 mN 260.427.842 m E

86 8'590,508.198 mN  131,055.704 m E

67 8'590,508.198 mN  144,286.694 m E
8'890,508,198mN 164.285.694 m E

88
59 8'690,508.198 mN  184,286.624 m E
70 8'690.508.198 m N 204.286.894 m E
71 8'890,508,198mN  224,286.894 m E
72 8'590,508.198 m N  244,286.624 m E
73 8'890,508.198mN  258,954.611 m E
EXTENSIÓN (Área por Parcelas)
Parcela Área
1 15.892.768 has /

17.536,54 ha
17.536.754 ha
14.821.778 ha
14,742.126 na
20,000.000 ha
295.000.000 ha

wo
m

o

>

o

R

o

y

D

x

301 O y

),000.006 ha
20,000.900 ha

Na
fe

Ss
¿ANA

A
SERIEBN')668323 ) 2607
73

14 20,090.00 ha
15 20,000.000 ha
16 20,000.000 ha
+7 .  19,578.852 ha
18 18,945.405 ha
19 20.000.000 ha y
20 20.000.000 ha
21 20,000.000 ha
1.22 20.000.000 ha,
23 20,000.000 ha >
y 24. 14.310.784 ha,
25 11,190.831 ha
26 20.628.551 ha ,
27 20.000.000 ha :
28 20,000.000 ha
29 29.000.000 ha!
30 20 90€ 206 ha /
31 20,000.000 ha y
32 20 009.000 ha
33 7.859 287 ha
34 20.000.090 ha
q 35 20.000 009 na
35 20,000.090 ha y
pa 7 20.000.000 ha
É 38 20,000:000 ha
yy 32 20,000.000 ha y
= ús 40 13.750.215 ha
41 18,138,155 ha
£2 20.009.009 ha
, 43 20,090.000 ha l
y 44 20,000.09 ha
/45 20.000.000 ha Ñ
46  ” 20,000.00 ha :
47 15,089,011 ha i

Tolal = 874.877 488 ha

Y Y
29 Parcelas regulares de 20,000.000 ha cfu =- 580 000
03 Parcales regulares de 19,592.649 ha chu =7 > 589,777.
(02 Parcelas regulares de 17 338.754 na cu = 5,073
-3 Parcelas irreguiares de áreas Clversas = 1.026
= ar.

147 Parcelas =
> sx
distancias áreas y azimuls mencionados en esie arexo sé
se proyesción universal trarsversal to: (U T M.). esfercice
*50'DO”) Ñ

Las coordenacas
ema
: zona 18 (Meridiano Certra: Y

rica del Sur, La Canoa de 1958,

caso da discrepencia de las coordenadas U.T.M. con las coordenadas y
sicas o con las distancias, áreas y azimuts, las coorcenadas U.T.M. serán
z consideradas correctas ]

39 10.2008 /1W Matos S
Sa

"VS NUAd VIAVE
ÍS
"Y'S OMAZdNWAd AMANZ SOMNENVIOWOIH

AQ NOJOVAQUIXA A NOJOVMOTAXA VAYA:
VIONZON HQ OAYUANOI 20 Van

Maa Ja 01va0x voz

LS-Z 4.07

2]

SERIE BN*) 668324 . 28074

LZ IN Le NCLI USIÓN: HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SK
ES IFICARON DECLARANDO HABERLO CONFERONTADO CON LA MINUTA CUYO TEXTO CORRE
o, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO,
DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE-

FIRMÁNDOLO;
SERIE B N* 0668277 A LA SERIE BN” 0668324
4 7

A
p. PERUPETRO S.A.

ISABEL MERCEDES TAFUR MARÍN
FIRME El: /6/07H1/0

2

» PETRO-TECH INTERNATIONAL INC.

SAVIA PERU S.A.

BUM SÚX POO BUM SUK e
Ñ E EL: relo?/10 FIRME EL: ¿loro

CONCLUYE EL PROCESO DE FIRMAS EL,
VEINTICUATRO DE AGOSTO DEL AÑO DOS MIL DIEZ
/
/ 1

= signo y fl pino.

En Lima, 27 AGO. 2010
MB

SUNARP [ANOTACION DE INSCRIPCIÓN

DB LOS RBSISTAOS PUBLICOS

ZONA REGISTRAL N” IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* a 2010-00634821
Fecha de Presentación - 27/08/2010

Se deja constancia que se ha registrado lo siguiente :

ACTO

PARTIDA N? ASIENTO
ENCARGATURA DE GERENCIA GENERAL 11492769 A0002
OTORGAMIENTO DE PODER 12542963 A0001
OTORGAMIENTO DE PODER 12542966 A0001
CONTRATOS DE LICENCIA 12542972 A0001

Derechos pagados : S/.3,582.00 nuevos soles, derechos cobrados : S/.3,582.00
nuevos soles y Derechos ae devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 00027360-35 00033412-33. LIMA, 10 de Setiembre de 2010

A

SUNARP

En
PAS

Zona Registral N* IX - Sede Lima

Sub Gerencia de Diario y
Mesa de Partes

O: Que es fotocopia Del O
ón devuelta por Registros Públ

